 Fill in this information to identify the case:

 Debtor name         J. Levine Auction & Appraisal LLC

 United States Bankruptcy Court for the:            DISTRICT OF ARIZONA

 Case number (if known)         2:19-bk-02843-SHG
                                                                                                                                 Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                 Schedule H: Codebtors (Official Form 206H)

                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          March 29, 2019                          X /s/ Joshua Levine
                                                                       Signature of individual signing on behalf of debtor

                                                                       Joshua Levine
                                                                       Printed name

                                                                       Sole Member
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy




           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                              Desc
                                                               Main Document    Page 1 of 111
 Fill in this information to identify the case:

 Debtor name            J. Levine Auction & Appraisal LLC

 United States Bankruptcy Court for the:                       DISTRICT OF ARIZONA

 Case number (if known)               2:19-bk-02843-SHG
                                                                                                                                                                                    Check if this is an
                                                                                                                                                                                        amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                    12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                   $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                      $          391,756.84

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                     $          391,756.84


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                   $        3,809,346.79


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                      $            82,920.36

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                              +$        1,723,002.74


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                            $          5,615,269.89




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                           Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                                           Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                                                      Desc
                                                                            Main Document    Page 2 of 111
 Fill in this information to identify the case:

 Debtor name          J. Levine Auction & Appraisal LLC

 United States Bankruptcy Court for the:            DISTRICT OF ARIZONA

 Case number (if known)         2:19-bk-02843-SHG
                                                                                                                                  Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                        12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number


            3.1.     Wells Fargo Bank                                       Business Checking                8721                                           $0.00




            3.2.     Sunflower Bank                                         Business Checking                2517                                  $49,672.79




            3.3.     Comerica Bank                                          Business Savings                 3381                                        $475.06




            3.4.     PayPal Account                                                                          1070                                           $0.00




            3.5.     Wells Fargo Bank                                       Escrow                           4460                                         $50.00



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                    $50,197.85
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                              page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                  Desc
                                                               Main Document    Page 3 of 111
 Debtor            J. Levine Auction & Appraisal LLC                                                 Case number (If known) 2:19-bk-02843-SHG
                   Name

6. Does the debtor have any deposits or prepayments?

       No. Go to Part 3.
       Yes Fill in the information below.
 7.         Deposits, including security deposits and utility deposits
            Description, including name of holder of deposit


            7.1.     Security Deposit for lease of 951 W. Watkins Rd, Phoenix, AZ 85007                                                         $37,215.00



 8.         Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
            Description, including name of holder of prepayment


 9.         Total of Part 2.                                                                                                                $37,215.00
            Add lines 7 through 8. Copy the total to line 81.

 Part 3:           Accounts receivable
10. Does the debtor have any accounts receivable?

       No. Go to Part 4.
       Yes Fill in the information below.
 11.        Accounts receivable


            11b. Over 90 days old:                                   6,027.42   -                                  0.00 =....                     $6,027.42
                                              face amount                              doubtful or uncollectible accounts



 12.        Total of Part 3.                                                                                                                  $6,027.42
            Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:           Investments
13. Does the debtor own any investments?

       No.   Go to Part 5.
       Yes Fill in the information below.

 Part 5:           Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

       No. Go to Part 6.
       Yes Fill in the information below.
            General description                       Date of the last              Net book value of         Valuation method used   Current value of
                                                      physical inventory            debtor's interest         for current value       debtor's interest
                                                                                    (Where available)

 19.        Raw materials

 20.        Work in progress

 21.        Finished goods, including goods held for resale
            Inventory                                                                              $0.00                                        $53,550.00



 22.        Other inventory or supplies



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                         page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                               Desc
                                                               Main Document    Page 4 of 111
 Debtor         J. Levine Auction & Appraisal LLC                                                Case number (If known) 2:19-bk-02843-SHG
                Name


 23.       Total of Part 5.                                                                                                           $53,550.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
            No
            Yes
 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
            No
            Yes. Book value                                         Valuation method                      Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
            No
            Yes
 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.
     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No. Go to Part 8.
     Yes Fill in the information below.
           General description                                                   Net book value of     Valuation method used    Current value of
                                                                                 debtor's interest     for current value        debtor's interest
                                                                                 (Where available)

 39.       Office furniture
           Office furniture, fixtures, and equipment.                                          $0.00                                     $207,766.57



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software

 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                             $207,766.57
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
            No
            Yes
 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
            No
            Yes
 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No. Go to Part 9.
     Yes Fill in the information below.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                         Desc
                                                               Main Document    Page 5 of 111
 Debtor         J. Levine Auction & Appraisal LLC                                             Case number (If known) 2:19-bk-02843-SHG
                Name



           General description                                                Net book value of       Valuation method used    Current value of
           Include year, make, model, and identification numbers              debtor's interest       for current value        debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     2015 Ford Cargo Van                                               Unknown        Kelley Blue Book                   $17,500.00


           47.2.     2015 Ford Cargo Van                                               Unknown        Kelley Blue Book                   $19,500.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           Equipment leased from Navitas Credit
           Corporation                                                                 Unknown                                             Unknown




 51.       Total of Part 8.                                                                                                           $37,000.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
            No
            Yes
 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
            No
            Yes
 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No. Go to Part 10.
     Yes Fill in the information below.
 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of       Valuation method used   Current value of
           property                                       extent of           debtor's interest       for current value       debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.
           55.1. Lease of property
                     located at 951 W.
                     Watkins Rd, Phoenix,
                     AZ 85007                                                          Unknown                                             Unknown




 56.       Total of Part 9.                                                                                                                   $0.00
           Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                    page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                        Desc
                                                               Main Document    Page 6 of 111
 Debtor         J. Levine Auction & Appraisal LLC                                             Case number (If known) 2:19-bk-02843-SHG
                Name

            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
             No
             Yes
 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
             No
             Yes
 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No. Go to Part 11.
     Yes Fill in the information below.
            General description                                               Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites

 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property
            J. Levine Auction & Appraisal LLC cell phone
            application                                                                Unknown                                           Unknown



 65.        Goodwill

 66.        Total of Part 10.                                                                                                               $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
             No
             Yes
 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
             No
             Yes
 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
             No
             Yes
 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No. Go to Part 12.
     Yes Fill in the information below.
                                                                                                                             Current value of
                                                                                                                             debtor's interest


 71.        Notes receivable

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy

            Case 2:19-bk-02843-SHG                             Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                      Desc
                                                               Main Document    Page 7 of 111
 Debtor         J. Levine Auction & Appraisal LLC                                            Case number (If known) 2:19-bk-02843-SHG
                Name

           Description (include name of obligor)

 72.       Tax refunds and unused net operating losses (NOLs)
           Description (for example, federal, state, local)

 73.       Interests in insurance policies or annuities
           Acuity represented by Premier Southwest Insurance
           Group
           - Property , General Liability, Automobile, Excess
           Liablilty, Employee Benefits Liability,
           Employment-Related Practices Liability                                                                                            $0.00



 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)

 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims
           J Levine Auction & Appraisal LLC et al. v. Promo 360
           LLC, et al.
           Case No. CV2015-055426 - Maricopa County Superior
           Court                                                                                                                        Unknown
           Nature of claim        Judgment in favor of Debtor
           Amount requested                             $0.00


           J. Levine Auction & Appraisal, LLC v. Michael
           Connernan and Jane Doe Connernan
           Case No. CV2012-053808 - Maricopa County Superior
           Court                                                                                                                        Unknown
           Nature of claim        Judgment in favor of Debtor
           Amount requested                            $0.00



 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                                              $0.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
            No
            Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                              page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                    Desc
                                                               Main Document    Page 8 of 111
 Debtor          J. Levine Auction & Appraisal LLC                                                                   Case number (If known) 2:19-bk-02843-SHG
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $50,197.85

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                 $37,215.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                       $6,027.42

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                               $53,550.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                        $207,766.57

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $37,000.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                               $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $391,756.84           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $391,756.84




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy

            Case 2:19-bk-02843-SHG                                  Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                                Desc
                                                                    Main Document    Page 9 of 111
 Fill in this information to identify the case:

 Debtor name          J. Levine Auction & Appraisal LLC

 United States Bankruptcy Court for the:            DISTRICT OF ARIZONA

 Case number (if known)              2:19-bk-02843-SHG
                                                                                                                                        Check if this is an
                                                                                                                                             amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                   Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                               Amount of claim             Value of collateral
                                                                                                                                               that supports this
                                                                                                                   Do not deduct the value     claim
                                                                                                                   of collateral.
        Arcarius/ Velocity Capital
 2.1                                                                                                                      $150,000.40                  $6,027.42
        Group                                         Describe debtor's property that is subject to a lien
        Creditor's Name                               Over 90 days old: Accounts Receivable/
                                                      inventory
        91 Carmon Ave
        Cedarhurst, NY 11516
        Creditor's mailing address                    Describe the lien
                                                      Loan
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
        7/13/18                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative
        priority.
                                                       Disputed
        1. Arcarius/ Velocity Capital
        Group
        2. BNC Bank
        3. Green Capital Funding,
        LLC
        4. Headway Capital
        5. Kabbage
        6. Kalamata Capital Group/
        Kings Cash Group
        7. Kash Capital
        8. Nawaz A Qureshi & Kelly
        S. Lowery
        9. PayPal/ LoanBuilder/
        Swift Capital
        10. Region Capital
        11. Second Wind
        Enterprises, LLC

 2.2    BNC Bank                                      Describe debtor's property that is subject to a lien                $245,822.53                  $6,027.42


Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                        Desc
                                                              Main Document    Page 10 of 111
 Debtor       J. Levine Auction & Appraisal LLC                                                        Case number (if know)    2:19-bk-02843-SHG
              Name

       Creditor's Name                                Over 90 days old: Accounts Receivable/
                                                      Inventory/ Equipment, Instruments and
                                                      Chattel Paper/ General Intangibles/
       20175 N 67th Avenue                            Documents
       Glendale, AZ 85308
       Creditor's mailing address                     Describe the lien
                                                      Loan
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       2/6/13                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       9702
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.
       Specified on line 2.1

 2.3   Ford Credit                                    Describe debtor's property that is subject to a lien                     $8,950.00      $19,500.00
       Creditor's Name                                2015 Ford Cargo Van
       PO Box 790093
       Saint Louis, MO 63179-0093
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2428
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.4   Ford Credit                                    Describe debtor's property that is subject to a lien                     $5,061.04      $17,500.00
       Creditor's Name                                2015 Ford Cargo Van
       PO Box 790093
       Saint Louis, MO 63179-0093
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2301


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 2 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                Desc
                                                              Main Document    Page 11 of 111
 Debtor       J. Levine Auction & Appraisal LLC                                                        Case number (if know)     2:19-bk-02843-SHG
              Name

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



       Green Capital Funding,
 2.5                                                                                                                           $90,000.00       $6,027.42
       LLC                                            Describe debtor's property that is subject to a lien
       Creditor's Name                                Over 90 days old: Accounts Receivable/
       116 Nassau Street, Suite                       inventory
       804
       New York, NY 10038
       Creditor's mailing address                     Describe the lien
                                                      Loan
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       10/16/18                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       3052
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
          Yes. Specify each creditor,                 Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed
       Specified on line 2.1

 2.6   Headway Capital                                Describe debtor's property that is subject to a lien                     $22,289.33       $6,027.42
       Creditor's Name                                Over 90 days old: Accounts Receivable/
       175 W. Jackson Blvd, Ste                       inventory
       1000
       Chicago, IL 60604
       Creditor's mailing address                     Describe the lien
                                                      Line of Credit
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       4/3/18                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       6418
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed
       Specified on line 2.1

 2.7   Kabbage                                        Describe debtor's property that is subject to a lien                     $90,054.13       $6,027.42
       Creditor's Name                                Over 90 days old: Accounts Receivable/
       925B Peachtree Street NE,                      inventory
       Ste 1688
       Atlanta, GA 30309
       Creditor's mailing address                     Describe the lien
                                                      Loan

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 3 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                 Desc
                                                              Main Document    Page 12 of 111
 Debtor       J. Levine Auction & Appraisal LLC                                                        Case number (if know)      2:19-bk-02843-SHG
              Name

                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       11/26/18                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       7463
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed
       Specified on line 2.1


 2.8
       Kalamata Capital Group/
       Kings Cash Group                               Describe debtor's property that is subject to a lien                     $156,056.84       $6,027.42
       Creditor's Name                                Over 90 days old: Accounts Receivable/
       c/o Berkovitch & Bouskila,                     inventory
       PLLC
       1330 6th Ave Suite 600B
       New York, NY 10019
       Creditor's mailing address                     Describe the lien
                                                      Loan
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       9/21/18                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
          Yes. Specify each creditor,                 Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed
       Specified on line 2.1

 2.9   Kash Capital                                   Describe debtor's property that is subject to a lien                      $90,000.00       $6,027.42
       Creditor's Name                                Over 90 days old: Accounts Receivable/
                                                      inventory
       1022 Avenue M
       Brooklyn, NY 11230
       Creditor's mailing address                     Describe the lien
                                                      Loan
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       10/23/18                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                    page 4 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                  Desc
                                                              Main Document    Page 13 of 111
 Debtor       J. Levine Auction & Appraisal LLC                                                        Case number (if know)     2:19-bk-02843-SHG
              Name

        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed
       Specified on line 2.1

 2.1
 0     Navitas Credit Corporation                     Describe debtor's property that is subject to a lien                     $32,781.37     $196,638.98
       Creditor's Name                                Equipment
       201 Executive Center Drive,
       Suite 100
       Columbia, SC 29210
       Creditor's mailing address                     Describe the lien
                                                      Loan
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       6052
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.1   Nawaz A Qureshi & Kelly S.
 1     Lowery                                         Describe debtor's property that is subject to a lien                 $2,190,942.43        $6,027.42
       Creditor's Name                                Over 90 days old: Accounts Receivable/
                                                      inventory
       PO Box 13018
       Las Vegas, NV 89112
       Creditor's mailing address                     Describe the lien
                                                      Loan
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       8/15/18                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       7904
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.
       Specified on line 2.1

 2.1   PayPal/ LoanBuilder/ Swift
 2     Capital                                        Describe debtor's property that is subject to a lien                     $50,178.72       $6,027.42
       Creditor's Name                                Over 90 days old: Accounts Receivable/
                                                      inventory
       3505 Silverside Road
       Wilmington, DE 19810
       Creditor's mailing address                     Describe the lien
                                                      Loan

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 5 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                 Desc
                                                              Main Document    Page 14 of 111
 Debtor       J. Levine Auction & Appraisal LLC                                                        Case number (if know)      2:19-bk-02843-SHG
              Name

                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       10/18/18                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.
       Specified on line 2.1

 2.1
 3     Region Capital                                 Describe debtor's property that is subject to a lien                     $127,210.00       $6,027.42
       Creditor's Name                                Over 90 days old: Accounts Receivable/
       323 Sunny Isles Blvd Suite                     inventory
       501
       Sunny Isles, FL 33160
       Creditor's mailing address                     Describe the lien
                                                      Loan
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       11/2/18                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
          Yes. Specify each creditor,                 Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed
       Specified on line 2.1

 2.1   Second Wind Enterprises,
 4     LLC                                            Describe debtor's property that is subject to a lien                     $550,000.00       $6,027.42
       Creditor's Name                                Over 90 days old: Accounts Receivable/
       Attn: Ray Dankel                               inventory/ Equipment/ Fixtures, etc.
       8110 E. Del Tiburon Drive
       Scottsdale, AZ 85258
       Creditor's mailing address                     Describe the lien
                                                      Loan
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                    page 6 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                  Desc
                                                              Main Document    Page 15 of 111
 Debtor       J. Levine Auction & Appraisal LLC                                                  Case number (if know)         2:19-bk-02843-SHG
              Name

        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.
       Specified on line 2.1

                                                                                                                         $3,809,346.7
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                    9

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
        Ford Motor Credit
        c/o Buchalter - Attn: Nancy K. Swift                                                              Line   2.3
        16435 North Scottsdale Road, Suite 440
        Scottsdale, AZ 85254

        Kalamata Capital Group
        80 Broad Street, 12th Floor                                                                       Line   2.8
        New York, NY 10004

        Second Wind Ent. c/o Quarles & Brady
        Renaissance one                                                                                   Line   2.14
        Two North Central Ave
        Phoenix, AZ 85004

        Velocity Capital Group c/o Thomas Frank
        The Law Offices of Mark J. Friedman PC                                                            Line   2.1
        66 Split Rock Road
        Syosset, NY 11791




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 7 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                       Desc
                                                              Main Document    Page 16 of 111
 Fill in this information to identify the case:

 Debtor name         J. Levine Auction & Appraisal LLC

 United States Bankruptcy Court for the:            DISTRICT OF ARIZONA

 Case number (if known)          2:19-bk-02843-SHG
                                                                                                                                           Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                     $75,080.52         $75,080.52
           Arizona Dept of Revenue                                   Check all that apply.
           PO Box 29079                                               Contingent
           Phoenix, AZ 85038                                          Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
           2017                                                      Taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       $1,972.19        $1,972.19
           City of Scottsdale                                        Check all that apply.
           3939 N. Drinkwater Blvd.                                   Contingent
           Scottsdale, AZ 85251                                       Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   27764                               Best Case Bankruptcy

            Case 2:19-bk-02843-SHG                             Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                           Desc
                                                              Main Document    Page 17 of 111
 Debtor       J. Levine Auction & Appraisal LLC                                                               Case number (if known)          2:19-bk-02843-SHG
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $3,625.00    $3,625.00
           Gregg Granger                                             Check all that apply.
           951 W. Watkins Road                                        Contingent
           Phoenix, AZ 85007                                          Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Wages
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.4       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $2,242.65    $2,242.65
           Josh Levine                                               Check all that apply.
           4362 E. Ludlow Dr.                                         Contingent
           Phoenix, AZ 85032                                          Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Wages; $1250; $Commsions: $717.90;
                                                                     Healthcare Contribution: $274.75
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $3,565.25
           Acuity Insurance Co                                                      Contingent
           2800 S Taylor Dr                                                         Unliquidated
           Date(s) debt was incurred                                                Disputed
           Last 4 digits of account number                                         Basis for the claim:     Insurance services
                                                                                   Is the claim subject to offset?    No  Yes
 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $2,734.65
           Alan Nichals                                                             Contingent
           6000 N Canon Del Pajaro                                                  Unliquidated
           Tucson, AZ 85750                                                         Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Consignment Contract
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes
 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $1,337.64
           Alfredo Molina                                                           Contingent
           3134 E. Camelback Rd.                                                    Unliquidated
           Phoenix, AZ 85016                                                        Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Consignment Contract
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                           Page 2 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                                       Desc
                                                              Main Document    Page 18 of 111
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,337.64
          Alfredo Salas                                                       Contingent
          1546 E Fountain St                                                  Unliquidated
          Mesa, AZ 85203                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,122.90
          Ali Zarrin                                                          Contingent
          9457 S. University Blvd. #174                                       Unliquidated
          Highlands Ranch, CO 80126                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $11.70
          Allan Bernstein                                                     Contingent
          190 Morgan Rd.                                                      Unliquidated
          Sedona, AZ 86776                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $57,242.87
          American Express                                                    Contingent
          P.O. Box 650448                                                     Unliquidated
          Dallas, TX 75265                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit card purchases
          Last 4 digits of account number       3805
                                                                             Is the claim subject to offset?    No  Yes
 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          American Express (Costco)                                           Contingent
          P.O. Box 650448                                                     Unliquidated
          Dallas, TX 75265                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit card purchases
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $18,431.00
          AmTrust                                                             Contingent
          PO Box 6939                                                         Unliquidated
          Cleveland, OH 44101-1939                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,675.50
          Amy Oroshnik                                                        Contingent
          4848 N Goldwater Blvd #2046                                         Unliquidated
          Scottsdale, AZ 85251                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 3 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                        Desc
                                                              Main Document    Page 19 of 111
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,048.15
          Andera Hernandez                                                    Contingent
          4822 S 40th St                                                      Unliquidated
          Phoenix, AZ 85040                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,960.00
          Andrew Goldstein                                                    Contingent
          23822 N 85th St                                                     Unliquidated
          Scottsdale, AZ 85255                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,556.80
          Andrew Piotrowski                                                   Contingent
          10643 N Frank Lloyd Wright, Suite 202                               Unliquidated
          Scottsdale, AZ 85259                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $18,953.55
          Andy Bell                                                           Contingent
          39750 N Linda Dr                                                    Unliquidated
          Cave Creek, AZ 85331                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $54.25
          Angelique Berry                                                     Contingent
          11 Glen St                                                          Unliquidated
          Maiden, MA 02148                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $252.40
          Anna Hall                                                           Contingent
          834 E Marconi Av                                                    Unliquidated
          Phoenix, AZ 85022                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $573.75
          Anne Wendell                                                        Contingent
          4525 N. 66th Street Unit 34                                         Unliquidated
          Scottsdale, AZ 85251                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 4 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                        Desc
                                                              Main Document    Page 20 of 111
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $955.15
          Annette Schultise                                                   Contingent
          2550 S. San Tan Village Pkwy. Apt. 4046                             Unliquidated
          Gilbert, AZ 85295                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $454.00
          Anthony Kesman                                                      Contingent
          1305 W White Wood Dr                                                Unliquidated
          Sun City, AZ 85375                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,335.76
          APS                                                                 Contingent
          PO Box 2906                                                         Unliquidated
          Phoenix, AZ 85062                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $35.75
          Arthur Sheppard                                                     Contingent
          7920 E. Camelback Rd.                                               Unliquidated
          Scottsdale, AZ 85251                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $138.50
          Asha Sethi                                                          Contingent
          5028 N. Scottsdale Road                                             Unliquidated
          Scottsdale, AZ 85253                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,287.00
          Audrey Hanks                                                        Contingent
          Cecilia Buse Trust 14022 N. Bolivar Dr.                             Unliquidated
          Sun City, AZ 85351                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,263.60
          AZ Elevator Solutions                                               Contingent
          208 South River Drive                                               Unliquidated
          Tempe, AZ 85281                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 5 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                        Desc
                                                              Main Document    Page 21 of 111
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $143.00
          Barbara Graham                                                      Contingent
          7878 E. Gainey Ranch Road #52                                       Unliquidated
          Scottsdale, AZ 85258                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $235.25
          Barbara Mark-Dreyfuss                                               Contingent
          12638 N. 78th Street                                                Unliquidated
          Scottsdale, AZ 85260                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $62.35
          Barbara Downs                                                       Contingent
          18012 N. 56th Ln.                                                   Unliquidated
          Glendale, AZ 85308                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $23,014.90
          Barbara Luther                                                      Contingent
          1855 W Wickenberg Way #139                                          Unliquidated
          Wickenburg, AZ 85390                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $350.00
          Benito Gatica                                                       Contingent
          824 E. Cambridge St.                                                Unliquidated
          Phoenix, AZ 85006                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $44.10
          Betty Treder                                                        Contingent
          530 E. HUnt Hwy STE 103-481                                         Unliquidated
          San Tan Valley, AZ 85143                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $29.25
          Bill Combs                                                          Contingent
          1933 Savanna Way                                                    Unliquidated
          Palm Springs, CA 92262                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 6 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                        Desc
                                                              Main Document    Page 22 of 111
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $162.10
          Bill Fisher                                                         Contingent
          725 W Smoke Tree Rd                                                 Unliquidated
          Gilbet, AZ 85233                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $299.93
          Blake Staffer                                                       Contingent
          7616 E. Mary Sharon Dr.                                             Unliquidated
          Scottsdale, AZ 85266                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $327.60
          Bob Golay                                                           Contingent
          2418 S Buttercup                                                    Unliquidated
          Mesa, AZ 85209                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $236.75
          Bob Saegert                                                         Contingent
          7336 E Ironwood Ct                                                  Unliquidated
          Scottsdale, AZ 85258                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $58.20
          Brenda Kirby                                                        Contingent
          639 E Charlevoix AV                                                 Unliquidated
          Gilbert, AZ 85297                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $183.00
          Brent Gibson                                                        Contingent
          3022 E. Bloomfield Rd.                                              Unliquidated
          Phoenix, AZ 85032                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,939.90
          Brian Bell                                                          Contingent
          10390 E. Lakeview Drive #202                                        Unliquidated
          Scottsdale, AZ 85258                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 7 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                        Desc
                                                              Main Document    Page 23 of 111
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,000.00
          Brumfield Family Trust                                              Contingent
          Attn: Tim Brumfield                                                 Unliquidated
          2108 W. Palomino Drive                                              Disputed
          Chandler, AZ 85224
                                                                             Basis for the claim:    Consignment Contract
          Date(s) debt was incurred 09/2018
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $18,542.00
          BVA Technology Services                                             Contingent
          7201 E Camelback Rd #240                                            Unliquidated
          Scottsdale, AZ 85251                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Service Provider
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $189.30
          C. N. Spike Flanders                                                Contingent
          808 C Street                                                        Unliquidated
          Silver City, NM 88061                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,688.59
          Capital One                                                         Contingent
          PO Box 71083                                                        Unliquidated
          Charlotte, NC 28272                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit card purchases
          Last 4 digits of account number       9476
                                                                             Is the claim subject to offset?    No  Yes
 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,188.00
          Carl Scates                                                         Contingent
          4246 N. Scottsdale Rd.                                              Unliquidated
          Scottsdale, AZ 85251                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $782.60
          Carol Hitchcock                                                     Contingent
          PO BOX 1524                                                         Unliquidated
          Cave Creek, AZ 85327                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $595.90
          Carol Miller                                                        Contingent
          5330 N Central Av                                                   Unliquidated
          Phoenix, AZ 85012                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 8 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                        Desc
                                                              Main Document    Page 24 of 111
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $10.70
          Caroline Sitler                                                     Contingent
          1501 W Sequoia Drive                                                Unliquidated
          Phoenix, AZ 85027                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $58.50
          Cassie Martin                                                       Contingent
          2275 E. Scenic St.                                                  Unliquidated
          Apache Junction, AZ 85119                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $13.30
          Cathy Poulos                                                        Contingent
          9484 E. Adobe Dr.                                                   Unliquidated
          Scottsdale, AZ 85255                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $690.00
          Century Link                                                        Contingent
          PO Box 91155                                                        Unliquidated
          Seattle, WA 98111                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,279.00
          CenturyLink                                                         Contingent
          Business Services PO Box 52187                                      Unliquidated
          Phoenix, AZ 85072-2187                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $658.60
          Chad Lakridis                                                       Contingent
          8175 E Evans Road #12277                                            Unliquidated
          Scottsdale, AZ 85267                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,291.55
          Chana Tiechtel                                                      Contingent
          1246 W 10th St                                                      Unliquidated
          Tempe, AZ 85281                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 9 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                        Desc
                                                              Main Document    Page 25 of 111
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,387.49
          Charles P. Joyce                                                    Contingent
          2971 RT 417 E PO Box 330                                            Unliquidated
          Wellsville, NY 14895                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $283.00
          Charles Pshaenich                                                   Contingent
          28585 N. 114th St.                                                  Unliquidated
          Scottsdale, AZ 85262                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Chase Disney                                                        Contingent
          PO Box 6294                                                         Unliquidated
          Carol Stream, IL 60197                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit card purchases
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $62.04
          Chase Freedom                                                       Contingent
          PO Box 6294                                                         Unliquidated
          Carol Stream, IL 60197                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit card purchases
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $16,997.47
          Chase Ink                                                           Contingent
          PO Box 6294                                                         Unliquidated
          Carol Stream, IL 60197                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit card purchases
          Last 4 digits of account number       1053
                                                                             Is the claim subject to offset?    No  Yes
 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $9,959.33
          Chase Kookoo Toys                                                   Contingent
          PO Box 6294                                                         Unliquidated
          Carol Stream, IL 60197                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit card purchases
          Last 4 digits of account number       7496
                                                                             Is the claim subject to offset?    No  Yes
 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,535.10
          Cheryl Schneider                                                    Contingent
          14955 W. Crenshaw Drive                                             Unliquidated
          Goodyear, AZ 85395                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 10 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                        Desc
                                                              Main Document    Page 26 of 111
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $487.00
          Christina Nielsen                                                   Contingent
          668 Cedar St                                                        Unliquidated
          Central Point, OR 97502                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,065.35
          Cindy Richmond                                                      Contingent
          4319 N. 29th Street                                                 Unliquidated
          Phoenix, AZ 85016                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $316.40
          Cindy Beaudry                                                       Contingent
          7671 E. Pleasant Run                                                Unliquidated
          Scottsdale, AZ 85258                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,889.10
          Citi Business                                                       Contingent
          P.O. Box 6500                                                       Unliquidated
          Sioux Falls, SD 57117                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit card purchases
          Last 4 digits of account number       2071
                                                                             Is the claim subject to offset?    No  Yes
 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $11,313.64
          Citi Business Card                                                  Contingent
          P.O. Box 6500                                                       Unliquidated
          Sioux Falls, SD 57117                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit card purchases
          Last 4 digits of account number       2460
                                                                             Is the claim subject to offset?    No  Yes
 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,436.62
          CitiBank                                                            Contingent
          P.O. Box 6500                                                       Unliquidated
          Sioux Falls, SD 57117                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit card purchases
          Last 4 digits of account number       3225
                                                                             Is the claim subject to offset?    No  Yes
 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,156.17
          City of Phoenix                                                     Contingent
          200 W. Washington Street                                            Unliquidated
          Phoenix, AZ 85003                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 11 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                        Desc
                                                              Main Document    Page 27 of 111
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,430.40
          Colleen Guhin                                                       Contingent
          13828 N 28th Pl                                                     Unliquidated
          Phoenix, AZ 85032                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,621.00
          Colling Media, LLC                                                  Contingent
          14362 N. Frank Lloyd Wright Blvd Ste. 12                            Unliquidated
          Scottsdale, AZ 85260                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,276.99
          Comerica Master Card                                                Contingent
          PO Box 71203                                                        Unliquidated
          Philadelphia, PA 19176                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit card purchases
          Last 4 digits of account number       0176
                                                                             Is the claim subject to offset?    No  Yes
 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $619.80
          Cuauhtemoc Rendon                                                   Contingent
          2601 N. 50th Ave.                                                   Unliquidated
          Phoenix, AZ 85035                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $708.06
          Cybertech Designs LLC                                               Contingent
          305 South Rockford                                                  Unliquidated
          Tempe, AZ 85281                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $686.70
          Cyndi Ray                                                           Contingent
          7125 S Howard Av, #442                                              Unliquidated
          Tampa, FL 33606                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $23.40
          Cynthia Tyler                                                       Contingent
          205 Casa De Corte Via                                               Unliquidated
          Sedona, AZ 86351                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 12 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                        Desc
                                                              Main Document    Page 28 of 111
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $10.70
          Dale Johnson                                                        Contingent
          7551 E Kael Cirle                                                   Unliquidated
          Mesa, AZ 85207                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $564.50
          Dale Koehn                                                          Contingent
          1107 S. 53rd Pl.                                                    Unliquidated
          Mesa, AZ 85206                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $329.40
          Dan Andris                                                          Contingent
          900 S. Canal Dr. #105                                               Unliquidated
          Chandler, AZ 85225                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $397.50
          Daniel Milligan                                                     Contingent
          1405 S Newberry Ln #A                                               Unliquidated
          Tempe, AZ 85281                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,139.40
          Danielle Rovinsky                                                   Contingent
          6317 N. 10th Pl                                                     Unliquidated
          Phoenix, AZ 85014                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $38.00
          Darren Lomay                                                        Contingent
          1202 E. Meadow Lane                                                 Unliquidated
          Phoenix, AZ 85022                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $437.40
          Darrin Salvemini                                                    Contingent
          3265 S Holly Ct                                                     Unliquidated
          Chandler, AZ 85248                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 13 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                        Desc
                                                              Main Document    Page 29 of 111
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $378.25
          Dave Brown                                                          Contingent
          2702 W. Yorkshire #1024                                             Unliquidated
          Phoenix, AZ 85027                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $11.70
          David Roach                                                         Contingent
          19109 N. 78th Lane                                                  Unliquidated
          Glendale, AZ 85308                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $19,252.90
          David Blumberg                                                      Contingent
          Empire Wholesale Jewelry                                            Unliquidated
          5016 Chesebro Rd Suite 102                                          Disputed
          Agoura Hills, CA 91301
                                                                             Basis for the claim:    Consignment Contract
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,269.00
          David Brown                                                         Contingent
          8210 Aspen Glen Lane                                                Unliquidated
          Flagstaff, AZ 86004                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $67.90
          David Reimold                                                       Contingent
          2626 E AZ Biltmore Cir, #1                                          Unliquidated
          Phoenix, AZ 85016                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $19.80
          Dawn Birenbaum                                                      Contingent
          1709 W. Sherman Street Apt 1                                        Unliquidated
          Phoenix, AZ 85007                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $10.05
          Dean Hall                                                           Contingent
          8637 N. 84th St.                                                    Unliquidated
          Scottsdale, AZ 85258                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 14 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                        Desc
                                                              Main Document    Page 30 of 111
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $481.20
          Debbie Shook                                                        Contingent
          1179 E. Goldcrest Street                                            Unliquidated
          Gilbert, AZ 85297                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,479.40
          Debbie Forde                                                        Contingent
          4725 W Mayo Blvd                                                    Unliquidated
          Phoenix, AZ 85050                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $86.65
          Debbie Meier                                                        Contingent
          1169 E Sunset Drive                                                 Unliquidated
          Casa Grande, AZ 85122                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $93.25
          Debbie Mueldener                                                    Contingent
          9986 W Blue Sky Drive                                               Unliquidated
          Peoria, AZ 85383                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $105.40
          Deborah Davis                                                       Contingent
          1024 East Palo Verde Drive                                          Unliquidated
          Phoenix, AZ 85014                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $89.25
          Deborah Kray                                                        Contingent
          4820 W Elecktra Lane                                                Unliquidated
          Glendale, AZ 85310                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $14.30
          Deborah Ratkovic                                                    Contingent
          36050 N 61st Street                                                 Unliquidated
          Cave Creek, AZ 85331                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 15 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                        Desc
                                                              Main Document    Page 31 of 111
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,349.10
          Dennis Bourgeois                                                    Contingent
          1301 W Aster Drive                                                  Unliquidated
          Phoenix, AZ 85029                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $231.65
          Dennis Stonewall                                                    Contingent
          24654 N Lake Pleasant PKWY                                          Unliquidated
          Peoria, AZ 85383                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $587.30
          Denny Wisely                                                        Contingent
          12010 N 114th way                                                   Unliquidated
          Scottsdale, AZ 85259                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $39.00
          Deonise Hannay                                                      Contingent
          16212 E. Glenview Pl.                                               Unliquidated
          Fountain Hills, AZ 85268                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $79.50
          Diane Fox                                                           Contingent
          900 W Broadway Av                                                   Unliquidated
          Apache Junction, AZ 85120                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $148.50
          Diane Suder                                                         Contingent
          7215 E Silverlone Drive                                             Unliquidated
          Scottsdale, AZ 85255                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $65.00
          DNS                                                                 Contingent
          DNS Services 6400 NE Hwy 99, Ste. G-291                             Unliquidated
          Vancouver, WA 98665                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 16 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                        Desc
                                                              Main Document    Page 32 of 111
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $232.90
          Don Rumer-Rivera                                                    Contingent
          12958 E Corrine Drive                                               Unliquidated
          Scottsdale, AZ 85259                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,548.00
          Donald Donahue                                                      Contingent
          35619 7th Av                                                        Unliquidated
          Phoenix, AZ 85086                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.104    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $388.05
          Donald Sharp                                                        Contingent
          3165 E. University Dr. #935                                         Unliquidated
          Mesa, AZ 85213                                                      Disputed
          Date(s) debt was incurred 8/6/17
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number 1316
                                                                             Is the claim subject to offset?    No  Yes
 3.105    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,697.00
          Donna Hoffman                                                       Contingent
          148 W Latige Cir                                                    Unliquidated
          San Tan Valley, AZ 85143                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.106    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $433.00
          Donna Veile                                                         Contingent
          3859 Tarpon Pointe Cir.                                             Unliquidated
          Palm Harbor, FL 34684                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.107    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $39,765.05
          Donovan's Steak & Chop House                                        Contingent
          Attn: Aaron Selles                                                  Unliquidated
          5315 Avenida Encinas, Ste 250                                       Disputed
          Carlsbad, CA 92008
                                                                             Basis for the claim:    Consignment Contract
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.108    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $419.70
          Doris Monroe                                                        Contingent
          11612 N. 86th Street                                                Unliquidated
          Scottsdale, AZ 85254                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 17 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                        Desc
                                                              Main Document    Page 33 of 111
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.109    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $164.75
          Dorothy Cohen                                                       Contingent
          9915 E. Broken Spur Drive                                           Unliquidated
          Scottsdale, AZ 85262                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.110    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $571.20
          Doug Campbell                                                       Contingent
          860 E. Silversword Lane                                             Unliquidated
          San Tan Valley, AZ 85140                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.111    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $13,008.95
          Doug Crandall                                                       Contingent
          8307 E Kiem Dr                                                      Unliquidated
          Scottsdale, AZ 85250                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.112    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $655.50
          Douglas C Underwood                                                 Contingent
          9025 N. 124th Street                                                Unliquidated
          Scottsdale, AZ 85259                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.113    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,908.25
          Douglas Simmons                                                     Contingent
          4636 E Robert E Lee Street                                          Unliquidated
          Phoenix, AZ 85032                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.114    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $356.20
          Dr. Glen Bowers                                                     Contingent
          7215 E. Silverstone Drive #3012                                     Unliquidated
          Scottsdale, AZ 85255                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.115    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $809.50
          Earl Linderman                                                      Contingent
          10607 E. Autumn Sage Dr.                                            Unliquidated
          Scottsdale, AZ 85255                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 18 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                        Desc
                                                              Main Document    Page 34 of 111
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.116    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,715.45
          Edward De Paoli                                                     Contingent
          2255 W. Germann Road #1048                                          Unliquidated
          Chandler, AZ 08528                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.117    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,487.25
          Eileen Oleary                                                       Contingent
          11922 S 182nd Av                                                    Unliquidated
          Goodyear, AZ 85338                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.118    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,144.50
          Elaine Oldman                                                       Contingent
          1945 N Arroya                                                       Unliquidated
          Mesa, AZ 85205                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.119    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $801.50
          Elizabeth Hulings                                                   Contingent
          5215 N. 18th Drive                                                  Unliquidated
          Phoenix, AZ 85015                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.120    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,216.80
          Er-Chang Ping                                                       Contingent
          42041 N. 107th Place                                                Unliquidated
          Scottsdale, AZ 85262                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.121    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,457.00
          Erica Schnitzer                                                     Contingent
          10358 E. Bahia Dr.                                                  Unliquidated
          Scottsdale, AZ 85255                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.122    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $722.40
          Eva Zautra                                                          Contingent
          107 W. Granada                                                      Unliquidated
          Phoenix, AZ 85003                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 19 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                        Desc
                                                              Main Document    Page 35 of 111
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.123    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,887.50
          Fernando Barajas                                                    Contingent
          3040 N 2nd St Apt 108                                               Unliquidated
          Phoenix, AZ 85012                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.124    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,464.03
          Financial Pacific Leasing                                           Contingent
          3455 S 344th Way, Suite 300 PO Box 4568                             Unliquidated
          Federal Way, WA 98063                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.125    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $105.00
          Forrest Hill                                                        Contingent
          345 E. Pomona Rd.                                                   Unliquidated
          Phoenix, AZ 85020                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.126    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $18,494.35
          Fred Shaulis                                                        Contingent
          2402 E Esplanade Lane Apt 1203                                      Unliquidated
          Phoenix, AZ 85016                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.127    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $54.25
          Gail Snor                                                           Contingent
          PO Box 21537                                                        Unliquidated
          WIckenberg, AZ 85358                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.128    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $120.90
          Ganko Donevski                                                      Contingent
          20510 N. 84th Lane                                                  Unliquidated
          Peoria, AZ 85382                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.129    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $704.10
          Gary Whitt                                                          Contingent
          1221 E. Del Rio Drive                                               Unliquidated
          Tempe, AZ 85282                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 20 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                        Desc
                                                              Main Document    Page 36 of 111
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.130    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $485.55
          Gary Lvov                                                           Contingent
          12800 N Saguaro Blvd                                                Unliquidated
          Fountain Hills, AZ 85268                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.131    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $48,000.00
          Gary Robinson                                                       Contingent
          13043 Moody River Parkway                                           Unliquidated
          North Fort Myers, FL 33903                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.132    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $16,118.25
          Gaylen Brotherson                                                   Contingent
          12002 N Hayden Rd                                                   Unliquidated
          Scottsdale, AZ 85260                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.133    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,007.25
          Gaylord McMurrin                                                    Contingent
          13717 W Utica Drive                                                 Unliquidated
          Sun City, AZ 85375                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.134    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $27.95
          George Catlin                                                       Contingent
          9809 N 1st Street                                                   Unliquidated
          Phoenix, AZ 85020                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.135    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $80,000.00
          George McNeil                                                       Contingent
          10187 E Bayview Dr                                                  Unliquidated
          Scottsdale, AZ 85258                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Accounting Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.136    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $70.50
          Gerald Marquart                                                     Contingent
          474 E. Vesper Trail                                                 Unliquidated
          San Tran Valley, AZ 85140                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 21 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                        Desc
                                                              Main Document    Page 37 of 111
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.137    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $100.05
          Geraldine Lavallee                                                  Contingent
          1738 E. Maygrass Lane                                               Unliquidated
          San Tan Valley, AZ 85140                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.138    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $176.25
          Gerry Ecker                                                         Contingent
          8459 W Aster Drive                                                  Unliquidated
          Peoria, AZ 85381                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.139    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $811.50
          Gilbert Hacohen                                                     Contingent
          4226 W Tuckey Lane                                                  Unliquidated
          Phoenix, AZ 85019                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.140    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $196.30
          Ginny Temple                                                        Contingent
          17212 N Scottsdale Rd #2350                                         Unliquidated
          Scottsdale, AZ 85255                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.141    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,798.95
          Gloria Laynor                                                       Contingent
          909 E. Northern Ave. Apt. 123                                       Unliquidated
          Phoenix, AZ 85020                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.142    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $200.35
          Gove Security Systems                                               Contingent
          1233 W Laredo Street                                                Unliquidated
          Chandler, AZ 85224                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.143    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $129,758.98
          Gregg Granger                                                       Contingent
          951 W. Watkins Road                                                 Unliquidated
          Phoenix, AZ 85007                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 22 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                        Desc
                                                              Main Document    Page 38 of 111
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.144    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $141.03
          Guardian Protection Services                                        Contingent
          PO Box 37751                                                        Unliquidated
          Philadelphia, PA 19101-5051                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.145    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,411.10
          Heidi Zeisel                                                        Contingent
          5950 N.78th Street #253                                             Unliquidated
          Scottsdale, AZ 85250                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.146    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $175.50
          Helen Anderson                                                      Contingent
          14575 N. Mountain View Blvd. #10203                                 Unliquidated
          Surprise, AZ 85374                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.147    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $578.65
          Herb Bunchman                                                       Contingent
          3740 W Waterfront                                                   Unliquidated
          Chandler, AZ 85248                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.148    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,047.50
          Hubert Field                                                        Contingent
          14790 W Goldwater Ridge Drive, #407                                 Unliquidated
          Surprise, AZ 85374                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.149    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,879.30
          Huifang Xuan                                                        Contingent
          2022 N Atwood                                                       Unliquidated
          Mesa, AZ 85207                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.150    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,200.00
          iHeart Media                                                        Contingent
          20880 Stone Oak Parkway                                             Unliquidated
          San Antonio, TX 78258                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number       0573
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 23 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                        Desc
                                                              Main Document    Page 39 of 111
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.151    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $614.25
          Irene Neudeck                                                       Contingent
          9883 E Cortez St                                                    Unliquidated
          Scottsdale, AZ 85259                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.152    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $488.95
          Irene Sterling                                                      Contingent
          701 S. Dobson #20                                                   Unliquidated
          Mesa, AZ 85202                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.153    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $22.72
          Isabel Hancock                                                      Contingent
          29063 N Mountain View Rd                                            Unliquidated
          San Tan Valley, AZ 85143                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.154    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,412.50
          Ivan Grullon Contreras                                              Contingent
          3601 E McDowell Rd., APT 2111                                       Unliquidated
          Phoenix, AZ 85009                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.155    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $32.80
          Jack Bulger                                                         Contingent
          16631 E Westby Drive, #207                                          Unliquidated
          Fountain Hills, AZ 85268                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.156    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $8,237.60
          Jack McCormick                                                      Contingent
          1817 E Latona Road                                                  Unliquidated
          Phoenix, AZ 85042                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.157    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,058.20
          Jacquelin Miller-Husome                                             Contingent
          8324 W. Hamster Ln.                                                 Unliquidated
          Tolleson, AZ 85353                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 24 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                        Desc
                                                              Main Document    Page 40 of 111
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.158    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,710.85
          Jacqueline Carroll                                                  Contingent
          3219 E. Camelback Rd. #823                                          Unliquidated
          Phoenix, AZ 85018                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.159    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $217.70
          Jamal Judai                                                         Contingent
          7366 W Cholla St                                                    Unliquidated
          Peoria, AZ 85345                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.160    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $324.00
          James Freeman                                                       Contingent
          850 E. Jones #319                                                   Unliquidated
          Phoenix, AZ 85040                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.161    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $470.80
          James Willinger                                                     Contingent
          225 E Saddle Lane                                                   Unliquidated
          Phoenix, AZ 85020                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.162    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,996.75
          Jamie Balvin                                                        Contingent
          Great AZ Estate Sales 28505 N 154th Stre                            Unliquidated
          Scottsdale, AZ 85262                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.163    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $42.55
          Jana Sizemore                                                       Contingent
          7007 W Indian School Road Bld #14 Apt #                             Unliquidated
          Phoenix, AZ 85033                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.164    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $60.75
          Jane Trumble                                                        Contingent
          5113 Idylwild Trail                                                 Unliquidated
          Boulder, CO 80301                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 25 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                        Desc
                                                              Main Document    Page 41 of 111
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.165    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $94.25
          Janeen Wheatley                                                     Contingent
          2443 S. Catarina                                                    Unliquidated
          Mesa, AZ 85202                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.166    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $117.25
          Janet Neff                                                          Contingent
          6015 W 119th St., Apt 2113 Brookdale Bld                            Unliquidated
          Shawnee Mission, KC 66209                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.167    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $210.60
          Janet Rees                                                          Contingent
          3516 E North Lane                                                   Unliquidated
          Phoenix, AZ 85028                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.168    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,160.25
          Janice Compton                                                      Contingent
          7820 E Camelback Rd Bldg 21, Unit 306                               Unliquidated
          Scottsdale, AZ 85251                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.169    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $404.00
          Janice Simon                                                        Contingent
          6730 E Hermosa Vista Drive, #3                                      Unliquidated
          Mesa, AZ 85215                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.170    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $243.10
          Jean Quenzler                                                       Contingent
          3104 E Broadway, Space 122                                          Unliquidated
          Mesa, AZ 85204                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.171    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $149.45
          Jean Renn                                                           Contingent
          3539 W. Plymouth Drive                                              Unliquidated
          Anthem, AZ 85086                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 26 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                        Desc
                                                              Main Document    Page 42 of 111
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.172    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $299.90
          Jennifer Gittings                                                   Contingent
          602 E. Halifax Street                                               Unliquidated
          Mes, AZ 85202                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.173    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,945.70
          Jennifer O'Cualain                                                  Contingent
          16143 N. 43rd Street                                                Unliquidated
          Phoenix, AZ 85032                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.174    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $149.15
          Jennifer Meggison                                                   Contingent
          10836 E Cliffrose Lane                                              Unliquidated
          Florence, AZ 85132                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.175    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $942.60
          Jennifer Snodgrass                                                  Contingent
          4419 N. 27th                                                        Unliquidated
          Phoenix, AZ 85016                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.176    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,000.00
          Jennifer Trask-Chester                                              Contingent
          PO Box 199                                                          Unliquidated
          Zephyr Cove, NV 89448                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.177    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,549.00
          Jennifer Wahlberg                                                   Contingent
          1148 N Barkley                                                      Unliquidated
          Mesa, AZ 85203                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.178    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,526.40
          Jennifer Wright                                                     Contingent
          669 N Eagle Street                                                  Unliquidated
          Naperville, IL 60563                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 27 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                        Desc
                                                              Main Document    Page 43 of 111
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.179    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $514.50
          Jesus Gonzalvez                                                     Contingent
          1050 W Santa Cruz Drive                                             Unliquidated
          Tempe, AZ 85282                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.180    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $114.60
          Jim Faux                                                            Contingent
          4747 W. Kristol Way                                                 Unliquidated
          Glendale, AZ 85308                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.181    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,379.60
          Jim Friend                                                          Contingent
          4363 E. Morrow Dr.                                                  Unliquidated
          Phoenix, AZ 85050                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.182    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,498.15
          Joan Koemptgen                                                      Contingent
          9710 W Oakridge Dr                                                  Unliquidated
          Sun City, AZ 85351                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.183    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $25,000.00
          Joanne Kwan Trust                                                   Contingent
          c/o Childers & Coventry                                             Unliquidated
          17215 N. 72nd Dr. Suite B110                                        Disputed
          Glendale, AZ 85308
                                                                             Basis for the claim:    Consignment Contract
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.184    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $123.50
          Jodie Smith                                                         Contingent
          2054 E. Ranch Dr.                                                   Unliquidated
          Phoenix, AZ 85016                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.185    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $48.75
          Joe Camarena                                                        Contingent
          5927 W. Elm Street                                                  Unliquidated
          Phoenix, AZ 85033                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 28 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                        Desc
                                                              Main Document    Page 44 of 111
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.186    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $714.35
          Joe Michaud                                                         Contingent
          13420 N. 21st Pl., Apt. 220                                         Unliquidated
          Phoenix, AZ 85022                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.187    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $201.50
          Joel Andrews                                                        Contingent
          6745 E Superstition Springs Blvd #1025                              Unliquidated
          Mesa, AZ 85026                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.188    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $11,370.00
          Joel G. Lieberman Estate                                            Contingent
          PO Box 613                                                          Unliquidated
          Fredericksburg, VA 22404                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.189    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $504.60
          John Kinsey                                                         Contingent
          105 3rd Street                                                      Unliquidated
          Lake Oswego, OR 97034                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.190    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,623.10
          John & Mary Ellen Burke                                             Contingent
          8291 E. Sierra Pinta Dr.                                            Unliquidated
          Scottsdale, AZ 85255                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.191    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $131.95
          John Blanton                                                        Contingent
          13310 W Serenade Lane                                               Unliquidated
          Sun City, AZ 85375                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.192    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $264.00
          John Bower                                                          Contingent
          2417 S Selrose Lane                                                 Unliquidated
          Sana Barbara, CA 83109                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 29 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                        Desc
                                                              Main Document    Page 45 of 111
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.193    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $43.80
          John Caudron                                                        Contingent
          3754 E Chickadee Rd                                                 Unliquidated
          Gilbert, AZ 85297                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.194    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $57.50
          John Craig Egan                                                     Contingent
          6808 E Bronco Drive                                                 Unliquidated
          Paradise Valley, AZ 85253                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.195    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $17.50
          John Lacagnina                                                      Contingent
          2737 AZ Biltmore Cir.                                               Unliquidated
          Phoenix, AZ 85016                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.196    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $648.50
          John McKinstry                                                      Contingent
          5372 W Geronimo Street                                              Unliquidated
          Chandler, AZ 85226                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.197    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $325.65
          John Mollerus                                                       Contingent
          13225 W Micheltorena Dr.                                            Unliquidated
          Sun City West, AZ 85375                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.198    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $95,351.41
          John Trump                                                          Contingent
          2089 Platt Cline                                                    Unliquidated
           AZ 86005                                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.199    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,134.70
          Jon Graham                                                          Contingent
          5927 W. Michigan Avenue                                             Unliquidated
          Glendale, AZ 85038                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 30 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                        Desc
                                                              Main Document    Page 46 of 111
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.200    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $349.20
          Jorge Perea                                                         Contingent
          868 S AZ AVE apt 2055                                               Unliquidated
          Chandler, AZ 85225                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.201    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $562.75
          Joseph Desalvo                                                      Contingent
          3235 W Hwy 89A                                                      Unliquidated
          Sedona, AZ 86336                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.202    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $307.00
          Joseph Goldenberg                                                   Contingent
          11513 N. 141st Street                                               Unliquidated
          Scottsdale, AZ 85259                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.203    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $45.50
          Josh French                                                         Contingent
          660 S Tyler Court                                                   Unliquidated
          Chandler, AZ 85226                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.204    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Josh Levine                                                         Contingent
          4362 E. Ludlow Dr.                                                  Unliquidated
          Phoenix, AZ 85032                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Loans
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.205    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,836.00
          Joyce Bunce                                                         Contingent
          10419 W Gulf Hills Dr                                               Unliquidated
          Sun City, AZ 85351                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.206    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $292.75
          Judy Kingery                                                        Contingent
          13455 W Miner Trail                                                 Unliquidated
          Peoria, AZ 85383                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 31 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                        Desc
                                                              Main Document    Page 47 of 111
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.207    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,450.25
          Julian Burgoin                                                      Contingent
          101 W. 5th Apt. 1029                                                Unliquidated
          Tempe, AZ 85281                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.208    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $371.40
          Julian Soncco                                                       Contingent
          12406 N 51st Ln                                                     Unliquidated
          Glendale, AZ 85304                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.209    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $226.50
          Julie Kendall                                                       Contingent
          313 W Sequoia Drive                                                 Unliquidated
          Phoenix, AZ 85027                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.210    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $172.25
          June Burruss                                                        Contingent
          12800 E. Double Tree Ranch Rd.                                      Unliquidated
          Scottsdale, AZ 85259                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.211    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $790.00
          Karen Nielsen                                                       Contingent
          5632 W. Hearn Road                                                  Unliquidated
          Glendale, AZ 85306                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.212    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,147.30
          Karen Rapp                                                          Contingent
          3511 E Indian School Rd                                             Unliquidated
          Phoenix, AZ 85018                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.213    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $296.55
          Katherine Hartley                                                   Contingent
          2577 N Miller Rd                                                    Unliquidated
          Scottsdale, AZ 85257                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 32 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                        Desc
                                                              Main Document    Page 48 of 111
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.214    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $10.40
          Katie Rice                                                          Contingent
          2922 N 39th Street, APT 105                                         Unliquidated
          Phoenix, AZ 85018                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.215    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $355.20
          Kelly McCartney                                                     Contingent
          6350 E Carolina Drive                                               Unliquidated
          Scottsdale, AZ 85254                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.216    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $433.00
          Ken Mars                                                            Contingent
          6300 N Camino Arturo                                                Unliquidated
          Tucson, AZ 85718                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.217    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $136.70
          Kenneth Marler                                                      Contingent
          3516 E Monica Av                                                    Unliquidated
          Phoenix, AZ 85032                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.218    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,299.60
          Kim Lank                                                            Contingent
          8708 E. Clarendon Ave                                               Unliquidated
          Scottsdale, AZ 85251                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.219    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $35.75
          Kourosh Moradi                                                      Contingent
          99 Talisman, Apt 424                                                Unliquidated
          Irvine, CA 92620                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.220    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $14.30
          Kristina Arment                                                     Contingent
          4848 N. Goldwater Blvd. #1118                                       Unliquidated
          Scottsdale, AZ 85251                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 33 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                        Desc
                                                              Main Document    Page 49 of 111
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.221    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,613.60
          L William McCrea                                                    Contingent
          1360 Sheridan Road Apt# 41                                          Unliquidated
          Willmet, IL 60091                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.222    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $9.10
          L.J. Ford                                                           Contingent
          3401 W Tonto Lane                                                   Unliquidated
          Phoenix, AZ 85027                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.223    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $605.25
          Larry & Ginny Regner                                                Contingent
          15842 W Avalon Dr                                                   Unliquidated
          Goodyear, AZ 85395                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.224    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $19,770.23
          Larry Webster                                                       Contingent
          7904 E Chaparral RD, STE A110                                       Unliquidated
          Scottsdale, AZ 85250                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.225    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $174.50
          Lauretta Laaning                                                    Contingent
          319-9768-170 St                                                     Unliquidated
          Edmonton, Canada T5T5L4                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.226    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,376.20
          Laurni Breedlove                                                    Contingent
          1743 W Owens Way                                                    Unliquidated
          Anthem, AZ 85086                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.227    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,256.70
          Lawrence Chapman                                                    Contingent
          45960 W Barbara lane                                                Unliquidated
          Maricopa, AZ 85139                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 34 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                        Desc
                                                              Main Document    Page 50 of 111
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.228    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $44.50
          Leigh Slaughter-RookF                                               Contingent
          PO Box 1254                                                         Unliquidated
          Queen Creek, AZ 85142                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.229    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $9,837.80
          Leona Robles                                                        Contingent
          2267 E Hale St                                                      Unliquidated
          Mesa, AZ 85213                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.230    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $457.60
          Leta Smith                                                          Contingent
          19830 N. Lake Forest Drive                                          Unliquidated
          Sun City, AZ 85373                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.231    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $555.95
          Linda Fry                                                           Contingent
          239 N Aletta                                                        Unliquidated
          Mesa, AZ 85207                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.232    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $860.60
          Linda Hall                                                          Contingent
          PO Box 1114                                                         Unliquidated
          Pinedale, AZ 85934                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.233    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $26.90
          Lisa Hansen                                                         Contingent
          9595 E. Thunderbird Road #1042                                      Unliquidated
          Scottsdale, AZ 85260                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.234    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $14.00
          Lisa Capozzoli                                                      Contingent
          108 Timber View Drive                                               Unliquidated
          Oak Brook, IL 60523                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 35 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                        Desc
                                                              Main Document    Page 51 of 111
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.235    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $375.00
          Lisa Lopez                                                          Contingent
          2793 N. 149th Ave.                                                  Unliquidated
          Goodyear, AZ 85395                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.236    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $169.00
          Liu Zheng                                                           Contingent
          5711 W. Novak Way                                                   Unliquidated
          Laveen, AZ 85339                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.237    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,485.65
          LJ Mow                                                              Contingent
          1315 E 3rd Street                                                   Unliquidated
          Mesa, AZ 85203                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.238    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,216.75
          Lori Eldredge                                                       Contingent
          1420 E 1st                                                          Unliquidated
          Tucson, AZ 85719                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.239    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,019.95
          Lorraine Efune                                                      Contingent
          7120 East Kierland Blvd., APT 817                                   Unliquidated
          Scottsdale, AZ 85254                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.240    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $200.00
          Lynne Lamb Bryant                                                   Contingent
          252 Rainbow Drive, #15254                                           Unliquidated
          Livingston, TX 77399                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.241    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $48.05
          M.H. Haber                                                          Contingent
          8464 E Charter Oak Dr.                                              Unliquidated
          Scottsdale, AZ 85260                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 36 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                        Desc
                                                              Main Document    Page 52 of 111
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.242    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,467.80
          Marcy Dorsey                                                        Contingent
          29675 N Valley Pkwy, #2071                                          Unliquidated
          Phoenix, AZ 85085                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.243    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,955.50
          Margaret Ramar                                                      Contingent
          2514 S Angora Ct                                                    Unliquidated
          Sun Lakes, AZ 85248                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.244    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,352.85
          Marianne Leiper                                                     Contingent
          1201 E Cambridge Av                                                 Unliquidated
          Phoenix, AZ 85006                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.245    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $447.20
          Marjorie Moote                                                      Contingent
          1111 W Townley Av                                                   Unliquidated
          Phoenix, AZ 85021                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.246    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,204.25
          Mark Autrey                                                         Contingent
          5519 N. 79th Place                                                  Unliquidated
          Scottsdale, AZ 85250                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.247    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $817.60
          Mark Brenner                                                        Contingent
          10668 E. Arabian Park Dr.                                           Unliquidated
          Scottsdale, AZ 85258                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.248    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,469.00
          Mark Culbertson                                                     Contingent
          423 N Ash                                                           Unliquidated
          Mesa, AZ 85201                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 37 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                        Desc
                                                              Main Document    Page 53 of 111
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.249    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,148.50
          Mark Steele                                                         Contingent
          8500 E. Sahuaro Drive                                               Unliquidated
          Scottsdale, AZ 85260                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.250    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,120.15
          Marla Berger                                                        Contingent
          10540 E. Larkspur Dr.                                               Unliquidated
          Scottsdale, AZ 85259                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.251    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,523.75
          Mary Hoffman                                                        Contingent
          6465 N. 79th Street                                                 Unliquidated
          Scottsdale, AZ 85250                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.252    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,092.00
          May Bakhtiar                                                        Contingent
          6966 W Villa Chula                                                  Unliquidated
          Glendale, AZ 85310                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.253    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,254.85
          Maya Shenoy                                                         Contingent
          222 E Joshua Tree Lane                                              Unliquidated
          Paradise Valley, AZ 85253                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.254    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $20.80
          Megan Keller                                                        Contingent
          2316 E Rancho Drive                                                 Unliquidated
          Phoenix, AZ 85016                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.255    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $162.50
          Mercedes Godoy                                                      Contingent
          801 N. Federal St. #1060                                            Unliquidated
          Chandler, AZ 85226                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 38 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                        Desc
                                                              Main Document    Page 54 of 111
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.256    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,841.00
          Meredith Moore                                                      Contingent
          1581 W. Corona Drive                                                Unliquidated
          Chandler, AZ 85224                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.257    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,527.00
          Merrill Sauriol                                                     Contingent
          9841 E Doubletree Ranch Road                                        Unliquidated
          Scottsdale, AZ 85258                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.258    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,190.40
          Michael Flynn                                                       Contingent
          7026 E Latham St                                                    Unliquidated
          Scottsdale, AZ 85257                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.259    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $358.95
          Michael Lissow                                                      Contingent
          36404 Crucilo Drive                                                 Unliquidated
          San Tan Valley, AZ 85140                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.260    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $517.00
          Michael Miller                                                      Contingent
          6852 W Belmont Av                                                   Unliquidated
          Glendale, AZ 85303                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.261    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $9,950.40
          Michael Mills                                                       Contingent
          4000 E Palm St                                                      Unliquidated
          Mesa, AZ 85215                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.262    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $690.95
          Michael Paslay                                                      Contingent
          2664 College Heights Rd.                                            Unliquidated
          Prescott, AZ 86301                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 39 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                        Desc
                                                              Main Document    Page 55 of 111
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.263    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $222.00
          Michael Valdez                                                      Contingent
          7120 E Indian School Rd                                             Unliquidated
          Scottsdale, AZ 85251                                                Disputed
          Date(s) debt was incurred 10/14/18
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number 8077
                                                                             Is the claim subject to offset?    No  Yes
 3.264    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $182.00
          Michelle Urszeni                                                    Contingent
          12801 Kinsman Road                                                  Unliquidated
          Burton, OH 44021                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.265    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $32.50
          Mike McCarthy                                                       Contingent
          5221 E. Janice Way                                                  Unliquidated
          Scottsdale, AZ 85254                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.266    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $15.00
          Mimi Zani                                                           Contingent
          PO Box 1258                                                         Unliquidated
          Tempe, AZ 85280                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.267    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $11,741.35
          MJ Claydon                                                          Contingent
          40525 N Union Trail                                                 Unliquidated
          Phoenix, AZ 85086                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.268    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $455.30
          Murray Goldberg                                                     Contingent
          10411 E Morning Vista Lane                                          Unliquidated
          Scottsdale, AZ 85262                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.269    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $614.40
          Nadine Hinkeldey                                                    Contingent
          10451W Palmeros Drive Suite 252W                                    Unliquidated
          Sun City, AZ 85373                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 40 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                        Desc
                                                              Main Document    Page 56 of 111
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.270    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,007.20
          Nancy O'Connor                                                      Contingent
          983 W Palma de Pina                                                 Unliquidated
          Tucson, AZ 85704                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.271    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,396.70
          Naomi Thompson                                                      Contingent
          35129 N Laredo                                                      Unliquidated
          San Tan Valley, AZ 85142                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.272    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $26.00
          Nathan Crary                                                        Contingent
          85 S. Pepperwood Pl.                                                Unliquidated
          Chandler, AZ 85226                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.273    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $480.90
          National Pen Co. LLC                                                Contingent
          PO Box 847203                                                       Unliquidated
          Dallas, TX 75284                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.274    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $18.00
          Nicholas Reed                                                       Contingent
          3644 W. Monona Dr.                                                  Unliquidated
          Glendale, AZ 85308                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.275    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,183.35
          Nick (Dominic) Battaguila                                           Contingent
          10268 W Sands Drive                                                 Unliquidated
          Peoria, AZ 85383                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.276    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $7,042.75
          Nick Daugherty                                                      Contingent
          8022 N 68th St                                                      Unliquidated
          Paradise Valley, AZ 85253                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 41 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                        Desc
                                                              Main Document    Page 57 of 111
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.277    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $534.45
          Nicole Collinet                                                     Contingent
          11197 N. 89th St.                                                   Unliquidated
          Scottsdale, AZ 85260                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.278    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,246.00
          Nils Standsbury                                                     Contingent
          3031 N. Civic Center Plaza #126                                     Unliquidated
          Scottsdale, AZ 85251                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.279    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $8,365.00
          Noah Williams                                                       Contingent
          nwilliams@telus.net                                                 Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:    Consignment Contract
                                                                             Is the claim subject to offset?    No  Yes
 3.280    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,253.04
          Pacific Office Automation                                           Contingent
          P O Box 41602                                                       Unliquidated
          Philadelphia, PA 19101-1602                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number       7376
                                                                             Is the claim subject to offset?    No  Yes
 3.281    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,345.36
          Pacific Office Automation                                           Contingent
          14747 NW Greenbrier Pkwy                                            Unliquidated
          Beaverton, OR 97006                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number       5642
                                                                             Is the claim subject to offset?    No  Yes
 3.282    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $8,121.00
          Pam Riley                                                           Contingent
          26723 N 90th Ln                                                     Unliquidated
          Peoria, AZ 85383                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.283    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,774.80
          Pamela Kecskemety                                                   Contingent
          11127 E Desert Troon Lane                                           Unliquidated
          Scottsdale, AZ 85255                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 42 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                        Desc
                                                              Main Document    Page 58 of 111
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.284    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,921.40
          Pamela Morrison                                                     Contingent
          848 W Kiowa Avenue                                                  Unliquidated
          Mesa, AZ 85210                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.285    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $746.10
          Pamela Ehlers                                                       Contingent
          7476 W Parasio Drive                                                Unliquidated
          Glendale, AZ 85310                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.286    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $937.50
          Pamela Johnson                                                      Contingent
          2821 S Michigan Av                                                  Unliquidated
          Chicago, IL 60166                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.287    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $131.90
          Patricia Carriuolo                                                  Contingent
          2701 E Utopia, #124                                                 Unliquidated
          Phoenix, AZ 85050                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.288    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,845.60
          Patricio Danahy                                                     Contingent
          19700 N. 76th Street #1190                                          Unliquidated
          Scottsdale, AZ 85255                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.289    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $29.40
          Paul Butler                                                         Contingent
          2407 W. Orangewood, Apt. 2                                          Unliquidated
          Phoenix, AZ 85021                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.290    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $300.75
          Paul Sanchez                                                        Contingent
          4805 E. Hazel Dr. #1                                                Unliquidated
          Phoenix, AZ 85044                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 43 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                        Desc
                                                              Main Document    Page 59 of 111
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.291    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,037.25
          Peter Held                                                          Contingent
          966 N Bradley Drive                                                 Unliquidated
          Chandler, AZ 85226                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.292    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $17.00
          Phoenix Police Department                                           Contingent
          City of Phoenix, AZ ATTN: Alarm Permit R                            Unliquidated
          Phoenix, AZ 85038-9117                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.293    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $8,511.70
          Phyllis Shostack                                                    Contingent
          9020 N 48th Place                                                   Unliquidated
          Paradise Valley, AZ 85253                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.294    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $222.30
          Preston T Hill                                                      Contingent
          3120 N. Cherry Lane                                                 Unliquidated
          Camp Verde, AZ 85322                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.295    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,343.26
          Price Kong & Co                                                     Contingent
          5300 N Central Avenue, Suite 200                                    Unliquidated
          Phoenix, AZ 85012                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.296    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $21.75
          Quarnig Dorian                                                      Contingent
          3901 E. Pinnacle Peak Road Lot #169                                 Unliquidated
          Phoenix, AZ 85050                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.297    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $523.45
          Quest Software                                                      Contingent
          4 Polaris Way                                                       Unliquidated
          Mount Aukum, CA 95656                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 44 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                        Desc
                                                              Main Document    Page 60 of 111
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.298    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $194.00
          Raymond Bates                                                       Contingent
          11637 N. 21st Drive                                                 Unliquidated
          Phoenix, AZ 85029                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.299    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,195.65
          Raymond Dankel                                                      Contingent
          8110 E Del Tiburon Dr.                                              Unliquidated
          Scottsdale, AZ 85258                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.300    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $268.80
          Rebecca Maltenfort                                                  Contingent
          12123 E Chama Road                                                  Unliquidated
          Scottsdale, AZ 85255                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.301    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $28,749.39
          Relentless Accountability                                           Contingent
          18841 N 94th Way                                                    Unliquidated
          Scottsdale, AZ 85255                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.302    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,789.50
          Rex Kidder                                                          Contingent
          11653 N. 129th Way                                                  Unliquidated
          Scottsdale, Az 85259                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.303    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $65.00
          Richard Lee Aguilar                                                 Contingent
          4558 W. Palo Verde Drive                                            Unliquidated
          Glendale, AZ 85301                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.304    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,329.45
          Richard Becker                                                      Contingent
          2291 Lockwood Drive                                                 Unliquidated
          Lakeside, AZ 85929                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 45 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                        Desc
                                                              Main Document    Page 61 of 111
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.305    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,725.00
          Richard F Nelson                                                    Contingent
          1121 W. Dunbar Drive                                                Unliquidated
          Tempe, AZ 85282                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.306    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,886.10
          Richard Hagen                                                       Contingent
          2028 E. River Rd. Unit 100                                          Unliquidated
          Tucson, AZ 85718                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.307    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,371.00
          Richard Reb                                                         Contingent
          33449 N 74th St                                                     Unliquidated
          Scottsdale, AZ 85266                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.308    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $8,548.80
          Rick Orr                                                            Contingent
          PO Box 4031                                                         Unliquidated
          Scottsdale, AZ 85261                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.309    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $195.40
          Robert Davis                                                        Contingent
          7238 E Maverick Rd                                                  Unliquidated
          Scottsdale, AZ 85258                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.310    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $9.50
          Robert Estabrook                                                    Contingent
          10859 E Tierra Drive                                                Unliquidated
          Scottsdale, AZ 85259                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.311    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $17.50
          Robert Rumple                                                       Contingent
          3840 E. Harmony Ave.                                                Unliquidated
          Mesa, AZ 85206                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 46 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                        Desc
                                                              Main Document    Page 62 of 111
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.312    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $41.25
          Robert Shepard                                                      Contingent
          26445 S Saddletree                                                  Unliquidated
          Sun Lakes, AZ 85248                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.313    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,068.00
          Robert Strander                                                     Contingent
          PO Box 1                                                            Unliquidated
          Arlington, AZ 85322                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.314    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $677.95
          Robin Hanson                                                        Contingent
          2127 E Mead Place                                                   Unliquidated
          Chandler, AZ 85249                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.315    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,492.60
          Roger Nelson                                                        Contingent
          23005 N 74th Street, #3018                                          Unliquidated
          Scottsdale, AZ 85255                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.316    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $330.15
          Ron Spratling                                                       Contingent
          10469 N 99th St                                                     Unliquidated
          Scottsdale, AZ 85258                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.317    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $366.00
          Ronald E. Frank                                                     Contingent
          6705 Cypress Hollow                                                 Unliquidated
          Edmond, OK 73034                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.318    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,598.25
          Ruby Elam                                                           Contingent
          120 N. Val Vista Drive Lot 91                                       Unliquidated
          Mesa, AZ 85213                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 47 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                        Desc
                                                              Main Document    Page 63 of 111
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.319    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $215.75
          Russ Russo                                                          Contingent
          4400 N Scottsdale Road 9-848                                        Unliquidated
          Scottsdale, AZ 85251                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.320    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $378.75
          Ryan Lodge                                                          Contingent
          PO Box 1583                                                         Unliquidated
          Sandpoint, ID 83864                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.321    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,737.00
          Ryan Mapes                                                          Contingent
          3242 E. Camelback Rd.                                               Unliquidated
          Phoenix, AZ 85014                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.322    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $667.30
          Ryan Scalise                                                        Contingent
          4136 E Glenrosa Av                                                  Unliquidated
          Phoenix, AZ 85018                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.323    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,070.00
          Sadie Smith                                                         Contingent
          4201 E Marlette Ave                                                 Unliquidated
          Paradise Valley, AZ 85253                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.324    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $82.15
          Sal Palermo                                                         Contingent
          PO Box 117                                                          Unliquidated
          Meyer, AZ 86333                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.325    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,218.30
          Sandy Jez                                                           Contingent
          N 4402 CO RD E                                                      Unliquidated
          Bruce, WI 54819                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 48 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                        Desc
                                                              Main Document    Page 64 of 111
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.326    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $176.00
          Sarah Glenn                                                         Contingent
          3754 E. Vallejo Dr.                                                 Unliquidated
          Gilbert, AZ 85298                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.327    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,006.50
          Sarah Maresco                                                       Contingent
          901 W Vista Av                                                      Unliquidated
          Phoenix, AZ 85021                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.328    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,874.00
          Scott Hopson                                                        Contingent
          18602 N Summerbreeze Way                                            Unliquidated
          Surprise, AZ 85374                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.329    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $489.60
          Scott Jones                                                         Contingent
          400 N Coronado Street, Unit 2022                                    Unliquidated
          Chandler, AZ 85224                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.330    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $68.90
          Scott Thibodeau                                                     Contingent
          7921 E Nopal                                                        Unliquidated
          Mesa, AZ 85209                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.331    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,065.29
          ScreenVision                                                        Contingent
          PO Box 3835                                                         Unliquidated
          New York, NY 10008-3835                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.332    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $100.75
          Shah Sahak                                                          Contingent
          27363 N. 88th Lane                                                  Unliquidated
          Peoria, AZ 85383                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 49 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                        Desc
                                                              Main Document    Page 65 of 111
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.333    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,301.35
          Shantel Parks                                                       Contingent
          13931 E Rancho Del Oro Drive                                        Unliquidated
          Scottsdale, AZ 85262                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.334    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,839.85
          Shawn O'Connor                                                      Contingent
          6633 Lone Mountain Rd                                               Unliquidated
          Chandler, AZ 85331                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.335    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,274.70
          Shelly Asher                                                        Contingent
          24616 N. 109th Pl.                                                  Unliquidated
          Scottsdale, AZ 85255                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.336    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $311.85
          Sherrill Sandell                                                    Contingent
          660 Saguaro Way                                                     Unliquidated
          Mesa, AZ 85208                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.337    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,425.00
          Sheryl Hopkins                                                      Contingent
          26621 S. Cloverland Dr.                                             Unliquidated
          Sun Lakes, AZ 85248                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.338    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $26.65
          Shlomy Levertov                                                     Contingent
          2136 E. Nicolet Avenue                                              Unliquidated
          Phoenix, AZ 85020                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.339    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $135,800.70
          Sima Madison                                                        Contingent
          7351 E. Speedway Blvd. , APT # : 21 H                               Unliquidated
          Tucson, AZ 85710                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 50 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                        Desc
                                                              Main Document    Page 66 of 111
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.340    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $248,000.00
          Sima Madison                                                        Contingent
          7351 E. Speedway Blvd. , APT # : 21 H                               Unliquidated
          Tucson, AZ 85710                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.341    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $10.00
          Small Business CRM Coach                                            Contingent
          548 S Alkire St                                                     Unliquidated
          Lakewood, CO 80228-2504                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.342    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $13.00
          Sol Epstein                                                         Contingent
          9263 E. Karen Drive                                                 Unliquidated
          Scottsdale, AZ 85260                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.343    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $200.72
          Sparkletts - 2978 HUB                                               Contingent
          PO Box 660579                                                       Unliquidated
          Dallas, TX 75266-0579                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.344    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $77.00
          Stephanie Wisniewki                                                 Contingent
          10655 Pivitol Av                                                    Unliquidated
          Mesa, AZ 85212                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.345    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $330.70
          Stephen Acreman                                                     Contingent
          1042 N Higley Rd., #102-411                                         Unliquidated
          Mesa, AZ 85205                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.346    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $63.75
          Stephen Lawrence                                                    Contingent
          Pawn First 9825 N Metro Parkway E                                   Unliquidated
          Phoenix, AZ 85051                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 51 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                        Desc
                                                              Main Document    Page 67 of 111
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.347    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $860.25
          Stephen Marmon                                                      Contingent
          11462 E Blanche Dr                                                  Unliquidated
          Scottsdale, AZ 85255                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.348    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $73.60
          Steve Ruth                                                          Contingent
          601 South Main Street                                               Unliquidated
          Sellersville, PA 18960                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.349    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $185.25
          Steve Sanchez                                                       Contingent
          Hearts of Stone 5120 N. 42nd Pl.                                    Unliquidated
          Phoenix, AZ 85018                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.350    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $63.05
          Steve Schwartz                                                      Contingent
          3901 E Pinnacle Peak Rd., Lot 52                                    Unliquidated
          Phoenix, AZ 85050                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.351    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,988.60
          Steve Wong                                                          Contingent
          4436 E. Redwood Ln.                                                 Unliquidated
          Phoenix, AZ 85048                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.352    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $73.60
          Steven Ruth                                                         Contingent
          601 S Main St                                                       Unliquidated
          Sellersville, PA 18960                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.353    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,000.00
          Straight North                                                      Contingent
          1001 W 31st St. Suite 100                                           Unliquidated
          Downers Grove, IL 60515                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 52 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                        Desc
                                                              Main Document    Page 68 of 111
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.354    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,849.30
          Stuart Finn                                                         Contingent
          7735 E. Windrose Drive                                              Unliquidated
          Scottsdale, AZ 85260                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.355    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $698.10
          Stuart Boykoff                                                      Contingent
          7419 E Cactus Wren Road                                             Unliquidated
          Scottsdale, AZ 85250                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.356    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $593.05
          Suniya Luthar                                                       Contingent
          1545 E Jeanine Drive                                                Unliquidated
          Tempe, AZ 85284                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.357    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $200.50
          Susan Assadi                                                        Contingent
          113 Macon Street #4 c/o Hannah Assadi                               Unliquidated
          Brooklyn, NY 11216                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.358    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $371.15
          Susan Cousino                                                       Contingent
          8840 E Sunland Ave #169                                             Unliquidated
          Mesa, AZ 85208                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.359    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $41.25
          Susan Gurniak                                                       Contingent
          324 N 110th St                                                      Unliquidated
          Apache Junction, AZ 85120                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.360    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,849.20
          Susan Kingsbury                                                     Contingent
          10423 E Tillman Ave                                                 Unliquidated
          Mesa, AZ 85212                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 53 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                        Desc
                                                              Main Document    Page 69 of 111
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.361    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $306.50
          Susan Sackett                                                       Contingent
          7390 E. Milton Drive                                                Unliquidated
          Scottsdale, AZ 85266                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.362    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,006.50
          Susan Waldbaum                                                      Contingent
          7840 E Camelback Rd., #309                                          Unliquidated
          Scottsdale, AZ 85251                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.363    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $263.25
          Sydni Satterlund                                                    Contingent
          3920 W Glenaire Drive                                               Unliquidated
          Phoenix, AZ 85053                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.364    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,592.62
          TD Auto Finance                                                     Contingent
          PO Box 9223                                                         Unliquidated
          Farmington, MI 48333                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.365    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $100.40
          Teen Challenge of AZ                                                Contingent
          C/O Patrick Knight 1515 W. Grand Ave.                               Unliquidated
          Phoenix, AZ 85007                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.366    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $968.71
          Teltech Networks Inc                                                Contingent
          810 E Hammond Lane                                                  Unliquidated
          Phoenix, AZ 85034                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.367    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $41.85
          Terry Kane                                                          Contingent
          11736 E. Aribian Park Dr.                                           Unliquidated
          Scottsdale, AZ 85259                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 54 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                        Desc
                                                              Main Document    Page 70 of 111
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.368    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $254.80
          Terry Work                                                          Contingent
          26125 N. 116th #12                                                  Unliquidated
          Scottsdale, AZ 85255                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.369    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,386.75
          Thomas Charles Editions, LLC                                        Contingent
          42302 N Vision Way Suite 105                                        Unliquidated
          Phoenix, AZ 85086                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.370    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $10.80
          Thomas Neel                                                         Contingent
          579 Fir Street                                                      Unliquidated
          Vacaville, CA 95688                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.371    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,024.80
          Tim Dickerson                                                       Contingent
          Estate of Billie Jo Dickerson 4536 S. Sa                            Unliquidated
          Siera Vista, AZ 85650                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.372    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $307.45
          Tim Most                                                            Contingent
          5540 E. Main St.                                                    Unliquidated
          Mesa, AZ 85205                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.373    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $67.20
          Tim Price                                                           Contingent
          3605 W Osborn                                                       Unliquidated
          Phoenix, AZ 85019                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.374    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $126.05
          Todd Temple                                                         Contingent
          4715 W. Annette Cir.                                                Unliquidated
          Glendale, AZ 85308                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 55 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                        Desc
                                                              Main Document    Page 71 of 111
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.375    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $931.20
          Tom Milligan                                                        Contingent
          1725 E La Montana Drive                                             Unliquidated
          Fountain Hills, AZ 85268                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.376    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,983.40
          Tom Pekar                                                           Contingent
          503 McKeever #1517                                                  Unliquidated
          Arcola, TX 77583                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.377    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $222.75
          Tom Knott                                                           Contingent
          5618 N. 12th St.                                                    Unliquidated
          Phoenix, AZ 85014                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.378    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $698.75
          Tom Scott                                                           Contingent
          13416 N. Cave Creek Rd.                                             Unliquidated
          Phoenix, AZ 85022                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.379    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $26.00
          Tony Den Boer                                                       Contingent
          10978 E. Southwind Lane                                             Unliquidated
          Scottsdale, AZ 85262                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.380    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $8,172.50
          Tony Hill                                                           Contingent
          710 Treasure Dr.                                                    Unliquidated
          Pittsburg, CA 94646                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.381    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,803.30
          Tony Szmerei                                                        Contingent
          2926 W. Maddock Rd.                                                 Unliquidated
          Phoenix, AZ 85086                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 56 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                        Desc
                                                              Main Document    Page 72 of 111
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.382    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $697.20
          Tracy Slaughter                                                     Contingent
          1420 Dexter Ridge Drive                                             Unliquidated
          Holly Springs, NC 27540                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.383    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $121.55
          Trish Rogers                                                        Contingent
          16046 N. 113th Way                                                  Unliquidated
          Scottsdale, AZ 85255                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.384    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $23.00
          Ty Woodward                                                         Contingent
          2323 N Central, #1902                                               Unliquidated
          Phoenix, AZ 85004                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.385    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $149.43
          Uline                                                               Contingent
          PO Box 88741                                                        Unliquidated
          Chicago, IL 60680-1741                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.386    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $24,973.85
          US Bank                                                             Contingent
          P.O. Box 790179                                                     Unliquidated
          Saint Louis, MO 63179                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit card purchases
          Last 4 digits of account number       0156
                                                                             Is the claim subject to offset?    No  Yes
 3.387    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $16,575.90
          US Bank                                                             Contingent
          P.O. Box 790179                                                     Unliquidated
          Saint Louis, MO 63179                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit card purchases
          Last 4 digits of account number       1949
                                                                             Is the claim subject to offset?    No  Yes
 3.388    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,000.00
          V. Hernandez Landscaping                                            Contingent
          PO Box 43453                                                        Unliquidated
          Phoenix, AZ 85080                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 57 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                        Desc
                                                              Main Document    Page 73 of 111
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.389    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,168.00
          Vern Otto                                                           Contingent
          14732 W. Buttonwood Drive                                           Unliquidated
          Sun City West, AZ 85375                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.390    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,428.00
          Virginia Webb                                                       Contingent
          30311 N. 130th Glen                                                 Unliquidated
          Peoria, AZ 85383                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.391    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $429.00
          Waste Management                                                    Contingent
          125 N 2nd Street Unit 110-623                                       Unliquidated
          Phoenix, AZ 85004                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.392    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,049.60
          Wells Fargo                                                         Contingent
          P.O. Box 51193                                                      Unliquidated
          Los Angeles, CA 90051                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit card purchases
          Last 4 digits of account number       5122
                                                                             Is the claim subject to offset?    No  Yes
 3.393    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $9,132.65
          Wells Fargo                                                         Contingent
          P.O. Box 51193                                                      Unliquidated
          Los Angeles, CA 90051                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit card purchases
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.394    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $937.43
          Wells Fargo                                                         Contingent
          P.O. Box 51193                                                      Unliquidated
          Los Angeles, CA 90051                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit card purchases
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.395    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,000.00
          Wells Fargo                                                         Contingent
          P.O. Box 51193                                                      Unliquidated
          Los Angeles, CA 90051                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit card purchases
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 58 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                        Desc
                                                              Main Document    Page 74 of 111
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.396    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $6.50
          Wendy Herbal                                                        Contingent
          121 W. Maripose                                                     Unliquidated
          San Clemente, CA 92672                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.397    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $26.65
          William Contreras                                                   Contingent
          8210 S Jenna Kane                                                   Unliquidated
          Laveen, AZ 85339                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.398    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,496.60
          William Erickson                                                    Contingent
          1694 W Glendale AV, #549                                            Unliquidated
          Phoenix, AZ 85021                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.399    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $162.50
          William Friedman                                                    Contingent
          31 E. San Miguel Ave.                                               Unliquidated
          Phoenix, AZ 85012                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.400    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,900.00
          William Gosney                                                      Contingent
          9 W. Pepper Pl.                                                     Unliquidated
          Mesa, AZ 85201                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.401    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $402.85
          William Hall                                                        Contingent
          12059 E. Laurel Ln.                                                 Unliquidated
          Scottsdale, AZ 85259                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.402    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $487.20
          William Helton                                                      Contingent
          431 N. Red Rock St.                                                 Unliquidated
          Gilbert, AZ 85234                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 59 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                        Desc
                                                              Main Document    Page 75 of 111
 Debtor       J. Levine Auction & Appraisal LLC                                                       Case number (if known)            2:19-bk-02843-SHG
              Name

 3.403     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $4,437.85
           Yoni Kalusky                                                       Contingent
           5082 E. Hampden Ave. #162                                          Unliquidated
           Denver, CO 80222                                                   Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Consignment Contract
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any
 4.1       Donovan's Steak & Chop House
           c/o Christopher N. Wollan                                                                  Line      3.107
           5315 Avenida Encinas, Suite 250
           Carlsbad, CA 92008                                                                               Not listed. Explain



 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                         Total of claim amounts
 5a. Total claims from Part 1                                                                             5a.        $                      82,920.36
 5b. Total claims from Part 2                                                                             5b.    +   $                   1,723,002.74

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                  5c.        $                       1,805,923.10




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 60 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                              Desc
                                                              Main Document    Page 76 of 111
 Fill in this information to identify the case:

 Debtor name         J. Levine Auction & Appraisal LLC

 United States Bankruptcy Court for the:            DISTRICT OF ARIZONA

 Case number (if known)         2:19-bk-02843-SHG
                                                                                                                                Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal             Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                     State the name and mailing address for all other parties with
                                                                                whom the debtor has an executory contract or unexpired
                                                                                lease

 2.1.         State what the contract or                  Lease for 951 W.
              lease is for and the nature of              Watkins Street,
              the debtor's interest                       Phoenix, AZ 85007

                  State the term remaining                7 years                    640 Smith, LLC
                                                                                     c/o Tom Frenkel
              List the contract number of any                                        7340 E Main St, Ste 200
                    government contract                                              Scottsdale, AZ 85251


 2.2.         State what the contract or                  Lease for 2017 BMW X5
              lease is for and the nature of
              the debtor's interest

                  State the term remaining                9 Months
                                                                                     BMW Financial Services
              List the contract number of any                                        PO Box 9001065
                    government contract                                              Louisville, KY 40290


 2.3.         State what the contract or                  Lease for sound
              lease is for and the nature of              system
              the debtor's interest

                  State the term remaining                6 months
                                                                                     FinPac
              List the contract number of any                                        P.O. Box 4568
                    government contract                                              Federal Way, WA 98063


 2.4.         State what the contract or                  Lease for computer
              lease is for and the nature of              system
              the debtor's interest

                  State the term remaining                6 months
                                                                                     Navitas Credit Corporation
              List the contract number of any                                        201 Executive Center Drive, Suite 100
                    government contract                                              Columbia, SC 29210




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy

            Case 2:19-bk-02843-SHG                             Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                             Desc
                                                              Main Document    Page 77 of 111
 Fill in this information to identify the case:

 Debtor name         J. Levine Auction & Appraisal LLC

 United States Bankruptcy Court for the:            DISTRICT OF ARIZONA

 Case number (if known)         2:19-bk-02843-SHG
                                                                                                                           Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                  Name                            Check all schedules
                                                                                                                                that apply:

    2.1      Josh Levine                       4362 E. Ludlow Dr.                               Arcarius/ Velocity              D       2.1
                                               Phoenix, AZ 85032                                Capital Group                    E/F
                                                                                                                                G



    2.2      Josh Levine                       4362 E. Ludlow Dr.                               Region Capital                  D       2.13
                                               Phoenix, AZ 85032                                                                 E/F
                                                                                                                                G



    2.3      Josh Levine                       4362 E. Ludlow Dr.                               Kalamata Capital                D       2.8
                                               Phoenix, AZ 85032                                Group/ Kings Cash                E/F
                                                                                                Group
                                                                                                                                G



    2.4      Josh Levine                       4362 E. Ludlow Dr.                               Kash Capital                    D       2.9
                                               Phoenix, AZ 85032                                                                 E/F
                                                                                                                                G



    2.5      Josh Levine                       4362 E. Ludlow Dr.                               BNC Bank                        D       2.2
                                               Phoenix, AZ 85032                                                                 E/F
                                                                                                                                G




Official Form 206H                                                        Schedule H: Your Codebtors                                         Page 1 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                          Desc
                                                              Main Document    Page 78 of 111
 Debtor       J. Levine Auction & Appraisal LLC                                          Case number (if known)   2:19-bk-02843-SHG


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.6      Josh Levine                       4362 E. Ludlow Dr.                             Second Wind                  D       2.14
                                               Phoenix, AZ 85032                              Enterprises, LLC              E/F
                                                                                                                           G



    2.7      Josh Levine                       4362 E. Ludlow Dr.                             Nawaz A Qureshi &            D       2.11
                                               Phoenix, AZ 85032                              Kelly S. Lowery               E/F
                                                                                                                           G



    2.8      Josh Levine                       4362 E. Ludlow Dr.                             Green Capital                D       2.5
                                               Phoenix, AZ 85032                              Funding, LLC                  E/F
                                                                                                                           G



    2.9      Josh Levine                       4362 E. Ludlow Dr.                             American Express             D
                                               Phoenix, AZ 85032                                                            E/F       3.7
                                                                                                                           G



    2.10     Josh Levine                       4362 E. Ludlow Dr.                             American Express             D
                                               Phoenix, AZ 85032                              (Costco)                      E/F       3.8
                                                                                                                           G



    2.11     Josh Levine                       4362 E. Ludlow Dr.                             Capital One                  D
                                               Phoenix, AZ 85032                                                            E/F       3.42
                                                                                                                           G



    2.12     Josh Levine                       4362 E. Ludlow Dr.                             Chase Disney                 D
                                               Phoenix, AZ 85032                                                            E/F       3.55
                                                                                                                           G



    2.13     Josh Levine                       4362 E. Ludlow Dr.                             Chase Freedom                D
                                               Phoenix, AZ 85032                                                            E/F       3.56
                                                                                                                           G




Official Form 206H                                                        Schedule H: Your Codebtors                                   Page 2 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                     Desc
                                                              Main Document    Page 79 of 111
 Debtor       J. Levine Auction & Appraisal LLC                                          Case number (if known)   2:19-bk-02843-SHG


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.14     Josh Levine                       4362 E. Ludlow Dr.                             Chase Ink                    D
                                               Phoenix, AZ 85032                                                            E/F       3.57
                                                                                                                           G



    2.15     Josh Levine                       4362 E. Ludlow Dr.                             Chase Kookoo Toys            D
                                               Phoenix, AZ 85032                                                            E/F       3.58
                                                                                                                           G



    2.16     Josh Levine                       4362 E. Ludlow Dr.                             Citi Business                D
                                               Phoenix, AZ 85032                                                            E/F       3.63
                                                                                                                           G



    2.17     Josh Levine                       4362 E. Ludlow Dr.                             Citi Business Card           D
                                               Phoenix, AZ 85032                                                            E/F       3.64
                                                                                                                           G



    2.18     Josh Levine                       4362 E. Ludlow Dr.                             CitiBank                     D
                                               Phoenix, AZ 85032                                                            E/F       3.65
                                                                                                                           G



    2.19     Josh Levine                       4362 E. Ludlow Dr.                             Comerica Master              D
                                               Phoenix, AZ 85032                              Card                          E/F       3.69
                                                                                                                           G



    2.20     Josh Levine                       4362 E. Ludlow Dr.                             US Bank                      D
                                               Phoenix, AZ 85032                                                            E/F       3.386
                                                                                                                           G



    2.21     Josh Levine                       4362 E. Ludlow Dr.                             US Bank                      D
                                               Phoenix, AZ 85032                                                            E/F       3.387
                                                                                                                           G




Official Form 206H                                                        Schedule H: Your Codebtors                                   Page 3 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                     Desc
                                                              Main Document    Page 80 of 111
 Debtor       J. Levine Auction & Appraisal LLC                                          Case number (if known)   2:19-bk-02843-SHG


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.22     Josh Levine                       4362 E. Ludlow Dr.                             Wells Fargo                  D
                                               Phoenix, AZ 85032                                                            E/F       3.392
                                                                                                                           G



    2.23     Josh Levine                       4362 E. Ludlow Dr.                             Wells Fargo                  D
                                               Phoenix, AZ 85032                                                            E/F       3.393
                                                                                                                           G



    2.24     Josh Levine                       4362 E. Ludlow Dr.                             Wells Fargo                  D
                                               Phoenix, AZ 85032                                                            E/F       3.394
                                                                                                                           G



    2.25     Josh Levine                       4362 E. Ludlow Dr.                             Wells Fargo                  D
                                               Phoenix, AZ 85032                                                            E/F       3.395
                                                                                                                           G




Official Form 206H                                                        Schedule H: Your Codebtors                                   Page 4 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                     Desc
                                                              Main Document    Page 81 of 111
 Fill in this information to identify the case:

 Debtor name         J. Levine Auction & Appraisal LLC

 United States Bankruptcy Court for the:            DISTRICT OF ARIZONA

 Case number (if known)         2:19-bk-02843-SHG
                                                                                                                                         Check if this is an
                                                                                                                                            amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                        04/16
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

       None.
       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                           Gross revenue
       which may be a calendar year                                                            Check all that apply                         (before deductions and
                                                                                                                                            exclusions)

       For prior year:                                                                          Operating a business                               $6,535,389.82
       From 1/01/2018 to 12/31/2018
                                                                                                Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

       None.
                                                                                               Description of sources of revenue            Gross revenue from
                                                                                                                                            each source
                                                                                                                                            (before deductions and
                                                                                                                                            exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/19
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

       None.
       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               Second Wind Enterprises, LLC                                2/15/19                          $13,159.06          Secured debt
               Attn: Ray Dankel                                                                                                 Unsecured loan repayments
               8110 E. Del Tiburon Drive                                                                                        Suppliers or vendors
               Scottsdale, AZ 85258
                                                                                                                                Services
                                                                                                                                Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                      Desc
                                                              Main Document    Page 82 of 111
 Debtor       J. Levine Auction & Appraisal LLC                                                         Case number (if known) 2:19-bk-02843-SHG



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.2.
               Navitas Credit Corporation                                  2/18/19                            $2,632.42           Secured debt
               201 Executive Center Drive, Suite 100                                                                              Unsecured loan repayments
               Columbia, SC 29210                                                                                                 Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other

       3.3.
               Arizona Dept of Revenue                                     2/16/19 -                        $15,075.00            Secured debt
               PO Box 29079                                                $5025.00                                               Unsecured loan repayments
               Phoenix, AZ 85038                                           1/16/19 -                                              Suppliers or vendors
                                                                           $5025.00                                               Services
                                                                           12/12/18 -
                                                                           $5025.00                                               Other  Installment payments
                                                                                                                                 for taxes

       3.4.
               See Schedule 1 for addt'l payments                                                                  $0.00          Secured debt
                                                                                                                                  Unsecured loan repayments
                                                                                                                                  Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other


4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. (This amount
   may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

       None.
       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    Josh Levine                                                 See                                $9,576.90          Compensation
               4362 E. Ludlow Dr.                                          Schedule 2
               Phoenix, AZ 85032
               Owner/ Sole Member

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

       None
       Creditor's name and address                              Describe of the Property                                       Date                Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

       None
       Creditor's name and address                              Description of the action creditor took                        Date action was                Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                        Desc
                                                              Main Document    Page 83 of 111
 Debtor       J. Levine Auction & Appraisal LLC                                                            Case number (if known) 2:19-bk-02843-SHG



    List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
    in any capacity—within 1 year before filing this case.

       None.
               Case title                                       Nature of case               Court or agency's name and           Status of case
               Case number                                                                   address
       7.1.    Kalamata Capital Group v. J                      Civil                        Supreme Court of the State            Pending
               Levine Auction & Appraisal                                                    of New York                           On appeal
               LLC; et al.                                                                   New York County                          Concluded
               122551-2019                                                                   Courthouse
                                                                                             60 Centre Street
                                                                                             New York, NY 10007

       7.2.    J Levine Auction & Appraisal                     Civil                        Maricopa County Superior              Pending
               LLC v. Covington Specialty                                                    Court                                 On appeal
               Insurance Company, et al.                                                     125 W. Washington                        Concluded
               CV2017-056421                                                                 Phoenix, AZ 85003-2243

       7.3.    Jeff Bronstein v. J Levine                       Small Claims                 Maricopa County Justice               Pending
               Auction & Appraisal, LLC and                                                  Court                                 On appeal
               Josh Levine                                                                   620 W. Jackson St #1038                  Concluded
               CC2019042036SC                                                                Phoenix, AZ 85003


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

       None

 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

       None
               Recipient's name and address                     Description of the gifts or contributions                Dates given                            Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

       None
       Description of the property lost and                     Amount of payments received for the loss                 Dates of loss             Value of property
       how the loss occurred                                                                                                                                    lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

       None.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                       Desc
                                                              Main Document    Page 84 of 111
 Debtor        J. Levine Auction & Appraisal LLC                                                         Case number (if known) 2:19-bk-02843-SHG



                 Who was paid or who received                        If not money, describe any property transferred           Dates                 Total amount or
                 the transfer?                                                                                                                                value
                 Address
       11.1.                                                                                                                   12/19/18;
                                                                                                                               $5,000
                 SACKS TIERNEY P.A.                                                                                            2/27/19;
                 4250 N. DRINKWATER BLVD.                                                                                      $8,000
                 FOURTH FLOOR                                                                                                  3/11/19;
                 Scottsdale, AZ 85251                                                                                          $27,301.16                $40,301.16

                 Email or website address
                 https://www.sackstierney.com/

                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

       None.
       Name of trust or device                                       Describe any property transferred                Dates transfers                Total amount or
                                                                                                                      were made                               value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

       None.
                Who received transfer?                          Description of property transferred or                   Date transfer               Total amount or
                Address                                         payments received or debts paid in exchange              was made                             value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


       Does not apply
                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To
       14.1.     10345 N. Scottsdale Road
                 Scottsdale, AZ 85253

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

           No. Go to Part 9.
       Yes. Fill in the information below.

                 Facility name and address                      Nature of the business operation, including type of services                If debtor provides meals
                                                                the debtor provides                                                         and housing, number of
                                                                                                                                            patients in debtor’s care

 Part 9:       Personally Identifiable Information
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                        Desc
                                                              Main Document    Page 85 of 111
 Debtor        J. Levine Auction & Appraisal LLC                                                        Case number (if known) 2:19-bk-02843-SHG




16. Does the debtor collect and retain personally identifiable information of customers?

       No.
           Yes. State the nature of the information collected and retained.

                  Name, addresses, phone numbers, email addresses and credit card
                  information
                  Does the debtor have a privacy policy about that information?
                   No
                   Yes
17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

           No. Go to Part 10.
       Yes. Does the debtor serve as plan administrator?

 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

       None
                 Financial Institution name and                 Last 4 digits of          Type of account or          Date account was           Last balance
                 Address                                        account number            instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred
       18.1.     Comerica Bank                                  XXXX-9527                  Checking                  December 2018                        $0.00
                 7170 E McDowell Road                                                      Savings
                 Scottsdale, AZ 85257
                                                                                           Money Market
                                                                                           Brokerage
                                                                                           Other

       18.2.     Comerica Bank                                  XXXX-7067                  Checking                                                       $0.00
                 7170 E McDowell Road                                                      Savings
                 Scottsdale, AZ 85257
                                                                                           Money Market
                                                                                           Brokerage
                                                                                           Other

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


       None
       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy

            Case 2:19-bk-02843-SHG                             Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                  Desc
                                                              Main Document    Page 86 of 111
 Debtor      J. Levine Auction & Appraisal LLC                                                          Case number (if known) 2:19-bk-02843-SHG




       None
       Facility name and address                                     Names of anyone with                 Description of the contents        Do you still
                                                                     access to it                                                            have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

     None
       Owner's name and address                                      Location of the property             Describe the property                           Value
       See Schedule 3 for breakdown                                                                                                                       $0.00



 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No.
       Yes. Provide details below.
       Case title                                                    Court or agency name and             Nature of the case                 Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

           No.
       Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known    Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

           No.
       Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known    Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

       None

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy

            Case 2:19-bk-02843-SHG                             Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                 Desc
                                                              Main Document    Page 87 of 111
 Debtor      J. Levine Auction & Appraisal LLC                                                          Case number (if known) 2:19-bk-02843-SHG



    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
          None
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Bart Dunn                                                                                                                  2015 - current
                    Relentless Accountability
                    18841 N 94th Way
                    Scottsdale, AZ 85255

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

           None
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.1.       Bart Dunn                                                                                                                  2015 - current
                    Relentless Accountability
                    18841 N 94th Way
                    Scottsdale, AZ 85255

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

           None
       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Bart Dunn                                                                                2015 - current
                    Relentless Accountability
                    18841 N 94th Way
                    Scottsdale, AZ 85255

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

           None
       Name and address
       26d.1.  BNC Bank
                    c/o David Tracy
                    20175 N 67th Ave
                    Glendale, AZ 85308

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

           No
       Yes. Give the details about the two most recent inventories.
                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                           Desc
                                                              Main Document    Page 88 of 111
 Debtor      J. Levine Auction & Appraisal LLC                                                          Case number (if known) 2:19-bk-02843-SHG



       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Josh Levine                                    4362 E. Ludlow Dr.                                  Owner/ Sole Member                    100
                                                      Phoenix, AZ 85032

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Gregg Granger                                  951 W. Watkins Road                                 CEO/COO                               0
                                                      Phoenix, AZ 85007



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


       No
           Yes. Identify below.

       Name                                           Address                                             Position and nature of any       Period during which
                                                                                                          interest                         position or interest
                                                                                                                                           was held
       Josh Levine                                    4362 E. Ludlow Dr.                                  CEO                              Since inception
                                                      Phoenix, AZ 85032                                                                    until 3/8/19


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

       No
           Yes. Identify below.

               Name and address of recipient                    Amount of money or description and value of              Dates             Reason for
                                                                property                                                                   providing the value
       30.1 Gregg Granger                                                                                                                  Compensation/
       .    951 W. Watkins Road                                 Consulting Fee: $89,000                                  Within one        payment toward
               Phoenix, AZ 85007                                Payment toward loan: $20,900                             year              loan

               Relationship to debtor
               CEO/COO


       30.2 Josh Levine
       .    4362 E. Ludlow Dr.                                  Salary with commission: $49,408.64                       Within one        Compensation
               Phoenix, AZ 85032                                Sales of consigned goods: $8,315.35                      year              and commission

               Relationship to debtor
               Owner and Director


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

           No
       Yes. Identify below.
    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

           No
       Yes. Identify below.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

           Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                   Desc
                                                              Main Document    Page 89 of 111
 Debtor      J. Levine Auction & Appraisal LLC                                                          Case number (if known) 2:19-bk-02843-SHG



    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         March 29, 2019

 /s/ Joshua Levine                                                      Joshua Levine
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Sole Member

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
 No
 Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

            Case 2:19-bk-02843-SHG                             Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                   Desc
                                                              Main Document    Page 90 of 111
SCHEDULE 1
                                     !""#$%
                                               &'(
)*'+
                                        ,-./	0
/	


DATE                    NUM               VENDOR                                                      AMOUNT
1000 Sunflower (2517)
 03/13/2019             EPAY              JK Alarms of Arizona, Inc                                     -59.52
Total for 1000 Sunflower (2517)                                                                        $ -59.52
1010 Wells Fargo Operating (8721)
 01/02/2019             286               Diane Hamlin                LF                              -2,555.50
 01/07/2019             268               Dan Formsma                                                 -7,273.20
 01/07/2019             280               Rick Orr             NLF                                    -2,320.80
 12/18/2018             231               Sue Lutz (                                                   -486.50
 12/27/2018             249               Jeremy Takas (              NLF                               -42.00
 12/27/2018             263               Sierra Dominguez                                             -513.50
 12/27/2018             273               Jim Friend             NLF                                  -3,148.40
 12/27/2018             241               David Burch                                                  -189.80
 12/27/2018             281               Libby Reilly                                                 -383.50
 12/31/2018             282               Ron Walker                                                  -2,468.25
 01/02/2019             292               Tammy O'Neal                                                 -262.50
 01/02/2019             285               Rachelle Morse (                LF                          -1,579.99
 12/27/2018             242               Debra Thomas (               LF                              -595.80
 12/27/2018             239               Catherine Silvey (               NLF                    -30,092.50
 12/27/2018             247               Joe Watson (           LF                                    -328.00
 12/27/2018             245               Jennifer Trask-Chester (                   LF               -3,056.50
 12/27/2018             248               Joseph Livingston                    LF                      -221.40
 12/31/2018             283               RoseAnn Lucke (                 LF                           -519.00
 12/31/2018             274               John & Mary Ellen Burke                        NLF           -204.75
 01/02/2019             288               Larry Webster                                               -1,000.00
 12/31/2018             281               Robert Sauer (             LF                               -3,202.50
 12/27/2018             251               Kelli Tamez             LF                                   -259.50
 12/28/2018             255               Mojdeh Bobrow (              LF                             -1,959.70
 12/31/2018             267               Brian Hageman (                 NLF                         -2,360.85
 12/27/2018             243               Eric Landau                LF                                 -55.55
 12/31/2018             276               Kay Winter             LF                                    -283.30
 01/02/2019             290               Cuauhtemoc Rendon (                       NLF               -1,390.80
 12/27/2018             246               Joe Mildenhall (             LF                              -440.25
 12/27/2018             250               Julie Beckvall                                               -221.00
 12/31/2018             254               Michelle Glicksman DND (                       NLF            -72.15
 12/31/2018             293               Susan Ference                   LF                           -126.30
 12/27/2018             103               Tammy O'Neal                                                 -474.60
 12/19/2018             227               Veronica Lindsey                 LF                          -180.85
 12/19/2018             226               Lori Rudolph-Durante                      LF                 -476.65
 12/27/2018             262               Weili Yao             NLF                                    -925.55
 12/27/2018             252               Leeann Dobbin                                                 -25.00
 12/28/2018             261               Tommy Turner                    LF                          -2,602.40
 12/27/2018             233               Lucille Sanchez                 LF                            -67.05
 12/27/2018             253               Mariah Hauck (V)                                              -25.00
 12/27/2018             225               Linda Wyman                LF                                -464.90


         Case 2:19-bk-02843-SHG         Doc    49 Filed 03/29/19 Entered 03/29/19 21:14:37
                                        	
	

                Desc      
                                       Main Document               Page 91 of 111
DATE             NUM                VENDOR                                                    AMOUNT
 12/19/2018      224                Ed Dean                 LF                                 -141.85
 12/19/2018      229                Delores Blumen                    NLF                      -861.90
 12/18/2018      232                Robert Rosania (                  NLF                      -253.50
 12/19/2018      230                Winston Posey                  NLF                         -203.00
 12/18/2018      222                Jack A Brockman                     NLF                   -2,075.10
 12/17/2018      198                Charles Hassan                    NLF                      -754.00
 12/21/2018      174                Eliseo Ramierez (                   NLF               -10,977.35
 12/21/2018      181                Jamie Balvin                                               -214.50
 12/21/2018      204                Jamie Balvin                                               -181.50
 12/20/2018      142                Elaine Hughes (                                            -902.90
 12/20/2018      125                Madelyn Garrison                                          -1,723.40
 12/20/2018      236                Larry Webster                                             -1,000.00
 12/19/2018      188                Allan Yollin (          NLF                                 -48.75
 12/19/2018      124                Gary Robinson                                             -2,272.05
 12/19/2018      187                Shelly Gitomer                                             -249.00
 12/19/2018      160                Lucas Atwood (                 LF                     -14,459.40
 12/18/2018      190                James Willinger (               LF                         -446.35
 12/18/2018      145                James Casteel (                   LF                      -2,474.00
 12/18/2018      178                Edward Walker                     LF                      -1,546.25
 12/16/2018      177                Bruce and Kathleen Talbot                                  -843.15
 12/18/2018      144                Holli Adsit             LF                                -3,125.50
 12/18/2018      139                Brett Kitenplan                 LF                         -137.40
 12/18/2018      155                Maria Harfouche (                                         -1,060.00
 12/18/2018      165                Richard Hagen                     NLF                 -22,349.60
 12/17/2018      126                Mary Jo Mulcahy                   LF                       -267.25
 12/17/2018      130                Bill Nordlie                                               -487.50
 12/17/2018      119                Belena Mangola                      LF                    -2,817.25
 12/19/2018      171                Stanley Babit                                              -151.20
 12/18/2018      234                George McNeil                                              -805.75
 12/31/2018      269                Deborah Reeder (                    LF                     -665.10
 12/27/2018      256                Rob Hamilton (                                             -150.60
 01/02/2019      289                Earl Linderman                    LF                       -672.00
 12/31/2018      270                Diana Lamb (                 LF                             -61.30
 12/27/2018      257                Robert Haynes                                               -25.00
 12/27/2018      258                Sharon Dunn                    LF                          -319.60
 01/16/2019      14302816289        CenturyLink - (                                           -1,279.31
 01/16/2019      14302817010        Century Link -      -                                      -973.66
 01/16/2019      14302817477        Century Link -                                )            -158.66
 01/16/2019      14302819049        Century Link -                                             -106.64
 01/16/2019      PD ONLINE          Sparkletts -        HUB                                    -219.19
 01/23/2019      339                Jason Adams (                  NLF                    -16,017.55
 01/18/2019      308                Robert Husick (                NLF                        -1,260.00
 01/18/2019      310                Robin Quiroga                                              -782.60
 01/23/2019      158                Jeannette Campbell                       LF                 -63.65
 01/23/2019      340                Jeff Kloeckl                                               -144.29
 01/23/2019      303                Ann Keller (              LF                               -144.45
 01/24/2019      311                Margaret Phillips                   LF                     -366.90
 01/23/2019      332                Damian Enderle (                  NLF                     -1,314.60
 01/23/2019      332(b)             Damian Enderle (                                              -7.20
 01/23/2019      367                Workway Inc                                               -4,210.50



        Case 2:19-bk-02843-SHG    Doc    49 Filed 03/29/19 Entered 03/29/19 21:14:37
                                  	
	

              Desc      
                                 Main Document               Page 92 of 111
DATE             NUM                VENDOR                                                    AMOUNT
 01/24/2019      01.24              Ford Credit -                                              -612.58
 01/29/2019      317                Relentless Accountability                                 -2,500.00
 01/23/2019      333                David Litt (           LF                                 -2,737.20
 01/28/2019      331                Carole Hall (           LF                                -1,237.60
 01/28/2019      341                Jennifer Trask-Chester (                    LF            -2,000.00
 01/28/2019      342                Jody Page (             LF                                -1,051.00
 01/28/2019      345                Kate Lurie              LF                                 -750.75
 01/28/2019      343                Jose Kanshepolsky                      LF                 -1,578.00
 01/28/2019      355                Tammy O'Neal                                              -3,130.40
 01/28/2019      360                Wayne Glover                  NLF                         -3,167.70
 01/28/2019      344                Judith Berman                    LF                       -2,032.30
 01/28/2019      307                Murray Goldberg (                  LF                      -446.20
 01/28/2019      358                Tony Hill                                                 -1,534.40
 01/28/2019      348                Lisa Capozzoli (                 LF                       -2,309.00
 01/28/2019      363                William Gosney (                 LF                   -21,121.00
 01/28/2019      356                Teri Christoff (            LF                             -907.00
 01/28/2019      349                Pat Aritz              LF                                  -160.50
 01/28/2019      336                George McNeil                                         -10,000.00
 01/28/2019      306                Linda Diane Purvis (                   LF                  -260.15
 01/28/2019      302                Larry Webster                                              -500.00
 01/30/2019      338                James Willinger (                LF                       -1,398.35
 01/25/2019      162                Nancy Lavizzo (                                       -10,404.10
 01/25/2019      361                William Schollaert (                  LF                  -2,032.40
 01/25/2019      334                Denyse Lieber                    LF                        -664.30
 01/24/2019      327                Anne Wendell                 LF                            -309.00
 01/24/2019      337                Greg Schaefer (                  LF                       -1,435.85
 01/15/2019      169                Robin Kenney (                LF                           -612.75
 01/23/2019      01.23.19           Pacific Office Automation -                               -2,226.37
 01/23/2019      01.23.19           Pacific Office Automation -                               -1,292.88
 01/30/2019      184                David Blumberg                                            -5,000.00
 01/24/2019      399                Sima Madison                 NLF                          -1,347.85
 01/30/2019      328                Because you Care Inc.                       LF            -4,885.15
 02/04/2019      326                Diane Miller (              LF                             -248.55
 02/04/2019      370                MJ Claydon (                LF                            -1,202.07
 02/04/2019      354                Steve Marchal (              LF                           -2,169.00
 02/01/2019      312                Marianne Leppien-Oleson                      LF            -299.60
 02/01/2019      371                Michael Hall            LF                                 -344.40
 01/31/2019      321                Bob Liming (                LF                             -400.15
 02/08/2019      2007               Mark Lankford (                                            -112.75
 02/19/2019      373                Elizabeth Cascio                   LF                       -13.30
 02/19/2019      325                Alison Turley                LF                            -345.00
 02/19/2019      390                Donna Dimauro                     LF                       -129.10
 02/19/2019      2001               Andy Bell                                                 -2,479.35
 02/08/2019      2008               Delbert Loughlin (                LF                       -476.55
 02/15/2019      375                Bernard Levine                    LF                       -597.70
 02/15/2019      330                Carissa Felde (               LF                           -677.00
 02/19/2019      02.19              Lisa Charles                 LF                           -6,242.00
 02/15/2019      02.15              Wells Fargo                                               -1,304.25
 02/01/2019      380                Larry Pristo                                               -431.20
 01/15/2019      141                Carol Schwinn                    LF                         -18.50



        Case 2:19-bk-02843-SHG    Doc    49 Filed 03/29/19 Entered 03/29/19 21:14:37
                                  	
	

              Desc      1
                                 Main Document               Page 93 of 111
DATE             NUM                VENDOR                                                    AMOUNT
 01/31/2019      362                Donovan's Steak & Chop                       LF           -6,541.30
 02/21/2019      12.13              Ford Credit -                                              -437.29
 02/18/2019      2031               Debra Bryant             LF                                 -15.90
 02/20/2019      2030               Susan Sackett                LF                            -887.75
 02/20/2019      2033               Andy Halmay (                LF                             -74.00
 02/26/2019      02.26              BMW                                                        -760.03
 03/01/2019      532444             Acuity Insurance Co                                       -3,570.25
 03/04/2019      532445             Ford Credit -                                              -612.58
 03/01/2019      2066               Patrice Jung             LF                                -961.60
 03/01/2019      2060               Mark D'Amico                 LF                            -362.05
 03/01/2019      2061               M.H. Haber                                                 -438.75
 03/01/2019      2057               Sally Stephens (              LF                           -232.95
 03/01/2019      2064               MIke Havill             LF                                 -646.50
 03/01/2019      2065               Beth Jacobson (               LF                           -600.25
 02/18/2019      2032               Al Carney (                                                 -47.60
 03/01/2019      2063               Graham Family Trust (                   LF                 -517.05
 03/01/2019      2059               Quenton Phillips (                LF                       -288.45
 03/01/2019      2035               Mary Christopher                   LF                      -152.05
 01/31/2019      372                Shelly Ryberg                LF                             -14.60
 01/28/2019      368                Steve Bhatia                                               -630.70
 01/18/2019      305                John Lacagnina (                                           -315.00
 01/22/2019      313                Arizona Movers                                            -2,755.00
 01/28/2019      322                Jim Grubbs              LF                                -1,280.75
 02/07/2019      385                Pamela Johnson                    LF                      -2,394.00
 03/06/2019      2057               Bassel Odish (                                            -1,018.20
 03/07/2019      14311178911        Century Link -                           )                 -520.71
 03/07/2019      1431181047         CenturyLink - (                                           -1,298.26
 02/08/2019      2009               Cheryl Zarrabi                                              -72.60
 02/08/2019      240                Christopher Van Arsdale                                     -48.00
 01/23/2019      335                Diane Schieck (              LF                            -719.50
 01/23/2019      180                Donovan's Steak & Chop                       LF           -6,526.30
 02/01/2019      CSH CHK            Andrea Kaye                  LF                            -780.50
 02/01/2019      264                Antonio Rocha                                              -111.15
 02/18/2019      CSH CHK            George McNeil                                         -10,000.00
 02/18/2019      143                George Sellman                                             -141.00
 02/18/2019      244                James Rabourn (                                             -68.90
 02/08/2019      2002               Jean Ellenberger (                 LF                      -233.60
 02/08/2019      272                Jennifer Snodgrass (                                        -90.60
 02/06/2019      391                Jennifer Trask-Chester (                 LF               -2,000.00
 02/18/2019      CSH CHK            John Schott                LF                             -2,797.25
 02/16/2019      CSH CHK            John Trump                                            -10,000.00
 03/01/2019      2062               Kris Cruikshank                                            -500.50
 03/01/2019      CSH CHK            Kristen D Lindermoen                    LF                 -457.60
 03/01/2019      CSH CHK            Larry & Ginny Regner                                       -866.25
 02/18/2019      CSH CHK            Lewis Green (              LF                             -5,837.90
 03/01/2019      2058               Lisa Jones (JS          LF                                 -287.55
 02/18/2019      153                Louis O Demarbiex                                          -128.05
 01/30/2019      369                Mark Deitz              LF                                  -71.75
 02/18/2019      CSH CHK            Michael & Sharon Walton (                                  -616.50
 02/18/2019      CSH CHK            Michael Minges (                                           -351.25



        Case 2:19-bk-02843-SHG    Doc    49 Filed 03/29/19 Entered 03/29/19 21:14:37
                                  	
	

              Desc      
                                 Main Document               Page 94 of 111
DATE                    NUM                      VENDOR                                                    AMOUNT
 03/01/2019             2056                     Michael Valdez                NLF                          -222.00
 03/01/2019             2055                     Patrick O'Connor (             LF                          -166.30
 03/01/2019             350                      Paul Deloughery (                                          -229.05
 03/01/2019             CSH CHK                  Peter Eckert Estate (                                 -10,271.95
 02/06/2019             CSH CHK                  Sarah Maresco                 LF                          -3,279.50
 01/23/2019             353                      Stephen Lawrence                   NLF                    -2,153.90
 01/23/2019             CSH CHK                  Ted Hrynewycz                 LF                            -96.50
 01/23/2019             CSH CHK                  Todd Weber (             LF                                -107.75
 01/23/2019             CSH CHK                  Wendy Herbal                NLF                           -6,806.80
 02/06/2019             **CSH CHK                Yoni Kalusky                                              -2,295.00
 03/01/2019             2054                     Yvonne Cid (                                               -138.00
 03/05/2019             CSH CHK                  David Osborne                 LF                          -2,570.20
 03/05/2019             CSH CHK                  Diane Fox               NLF                               -1,980.30
 03/05/2019             CSH CHK                  Susan Shelberg                 LF                         -1,294.80
 03/05/2019             CSH CHK                  Tiffany White (             NLF                           -2,250.00
 03/05/2019             CSH CHK                  Charmay Adcock (                   NLF                    -1,657.50
 03/05/2019             CSH CHK                  Jeff Bronstein              LF                            -2,513.30
 01/01/2019             CSH CHK                  George Bringe (                                            -536.25
 01/01/2019             CSH CHK                  Darrell Petroskey                  LF                     -1,542.80
 01/01/2019             CC APPLY                 Josh Levine                                               -2,325.00
 02/18/2019             CSH CHK                  Adrienne Lauridsen                  NLF                   -1,040.90
 02/18/2019             CSH CHK                  Andrew Goldstein                                          -2,000.00
 02/18/2019             CSH CHK                  Chris Steinbeigle                                         -1,088.00
 02/18/2019             CSH CHK                  Derek Cruickshank                   LF                     -938.85
 02/18/2019             CSH CHK                  Donovan's Steak & Chop                    LF              -5,951.72
 02/18/2019             CSH CHK                  Elizabeth Houde (                                          -882.25
 02/18/2019             CSH CHK                  Elizabeth Dunn                LF                          -7,990.17
 02/18/2019             CSH CHK                  Gloria Melluzzo                                            -198.60
 02/18/2019             CSH CHK                  Irene Gurczak (                                            -712.15
 02/18/2019             CSH CHK                  Joanne Kwan Trust (                NLF                    -5,000.00
 01/01/2019             CC APPLY                 Mimi Zanzi (                                                  -7.20
 02/18/2019             CSH CHK                  Wendy Herbal                NLF                             -33.15
 03/13/2019             CSH CHK                  John Kinsey (                                             -1,500.00
 03/13/2019             MO per Josh              Richard Petrovic                                           -179.25
 03/13/2019             CSH CHK                  Dale Johnson                LF                             -745.40
 03/13/2019             MO per Josh              Bibbi Stope             LF                                 -300.70
 03/13/2019             MO per Josh              John Caudron (              LF                             -438.90
 02/25/2019             2036                     Matt Peterson             LF                               -166.25
 02/18/2019             221                      Alexis Cook (                                              -941.14
Total for 1010 Wells Fargo Operating (8721)                                                          $ -424,395.09
2014 Capital One 9108
 01/19/2019             01.19                    Molever - 01507 - EJ's Dispute (deleted)                    536.05
Total for 2014 Capital One 9108                                                                             $536.05
WF Card - 7198
 02/25/2019             1                        Fedex                                                        25.05
Total for WF Card - 7198                                                                                     $25.05
Not Specified
 01/30/2019             01.25                    Relentless Accountability                                     0.00
 01/22/2019             170                      Clayton Companies                                             0.00
 02/08/2019                                      Andrew Bell              (deleted)


         Case 2:19-bk-02843-SHG                Doc    49 Filed 03/29/19 Entered 03/29/19 21:14:37
                                               	
	

              Desc      /
                                              Main Document               Page 95 of 111
DATE             NUM                VENDOR                                                    AMOUNT
 02/14/2019      375                Ford Credit -                                                0.00
 02/14/2019      375                Ford Credit -                                                0.00
 02/25/2019      2636               Matt Peterson             LF                                 0.00
 03/01/2019      2050               Nicholas Boehme (                                            0.00
 01/22/2019      31216              Clayton Companies                                            0.00
 12/18/2018      1                  Colling Media, LLC                                           0.00
 01/01/2019      CC APPLY           Labor Systems Job Center                                     0.00
 01/01/2019      1                  Workway Inc                                                  0.00
 03/01/2019      CC APPLY           Alfredo Salas (           NLF                                0.00
 01/16/2019      CC APPLY           Ali Zarrin                                                   0.00
 01/18/2019      CC APPLY           Alfredo Salas (           NLF                                0.00
 01/14/2019      CC APPLY           Andy Bell                                                    0.00
 03/01/2019      CC APPLY           Andy Bell                                                    0.00
 01/23/2019      329                Bibbi Stope            LF                                    0.00
 02/08/2019      CC APPLY           Daniel James Kaady (                                         0.00
 01/01/2019      CC APPLY           Dawn Hogan                LF                                 0.00
 01/01/2019      CC APPLY           Debbie Hall (                                                0.00
 01/23/2019      CC APPLY           Dennis Link            NLF                                   0.00
 01/23/2019      CC APPLY           Dennis Link            NLF                                   0.00
 02/08/2019      2006               John Caudron (            LF                                 0.00
 02/16/2019      CC APPLY           Katherine Otte                                               0.00
 01/23/2019      CC APPLY           Leo Gerdes             LF                                    0.00
 03/01/2019      CC APPLY           Noel Winters (                                               0.00
 03/01/2019      CC APPLY           Phil Killey          LF                                      0.00
 02/06/2019      351                Sherry Stern (                                               0.00
 01/23/2019      CC APPLY           Susan Gillette            LF                                 0.00
 01/23/2019      CC APPLY           Todd Temple               LF                                 0.00
 01/01/2019      CC APPLY           Diane Goldman (                                              0.00
 01/01/2019      CC APPLY           Elyn Nicholson (                                             0.00
 01/01/2019      CC APPLY           Greta Johnston (                                             0.00
 01/01/2019      CC APPLY           Ian Muir (                                                   0.00
 01/01/2019      CC APPLY           Jerome Lamb                                                  0.00
 01/01/2019      CC APPLY           Jim Harshman                                                 0.00
 01/01/2019      CC APPLY           Amy Platt                                                    0.00
 01/01/2019      CC APPLY           Andi Keller (                                                0.00
 01/01/2019      CC APPLY           Anna Sear (            NLF                                   0.00
 01/01/2019      CC APPLY           Antoine Gedroyc                                              0.00
 01/01/2019      CC APPLY           APL (American) LLC (                                         0.00
 01/01/2019      CC APPLY           Arizona Movers                                               0.00
 01/01/2019      CC APPLY           Barbara Shay                                                 0.00
 01/01/2019      CC APPLY           Barney King                                                  0.00
 01/01/2019      CC APPLY           Becky Lankenau                                               0.00
 01/01/2019      CC APPLY           Bernie Joseph (                                              0.00
 01/01/2019      CC APPLY           Bob Sanders                                                  0.00
 01/01/2019      CC APPLY           Bonnie Curry (                                               0.00
 01/01/2019      CC APPLY           Britt Bennett                                                0.00
 01/01/2019      CC APPLY           Bruce Jones                                                  0.00
 01/01/2019      CC APPLY           Bruce Lund                                                   0.00
 01/01/2019      CC APPLY           Carol Lauterbach                                             0.00
 01/01/2019      CC APPLY           Carolyn & John Neckels                                       0.00



        Case 2:19-bk-02843-SHG    Doc    49 Filed 03/29/19 Entered 03/29/19 21:14:37
                                  	
	

              Desc     2
                                 Main Document               Page 96 of 111
DATE             NUM                VENDOR                                                    AMOUNT
 01/01/2019      CC APPLY           Charles Kuhn (                                               0.00
 01/01/2019      CC APPLY           Charlotte Steill (                                           0.00
 01/01/2019      CC APPLY           Christopher LaMonde (                                        0.00
 01/01/2019      CC APPLY           City of Phoenix - Tax & License                              0.00
 01/01/2019      CC APPLY           D3FY Development                                             0.00
 01/01/2019      CC APPLY           David Hurowitz (           NLF                               0.00
 01/01/2019      CC APPLY           David Sheflin                                                0.00
 01/01/2019      CC APPLY           Debra & Howard Wirth                                         0.00
 01/01/2019      2055               Delaine Ferkinhoff                                           0.00
 01/01/2019      CC APPLY           Dex Media                                                    0.00
 01/01/2019      CC APPLY           Diane Graham (                                               0.00
 01/01/2019      CC APPLY           Donald Droesch (                                             0.00
 01/01/2019      CC APPLY           Donald Sharp                                                 0.00
 01/01/2019      CC APPLY           Ella Maley                                                   0.00
 01/01/2019      CC APPLY           Ernest Bruss                                                 0.00
 01/01/2019      CC APPLY           Estate of Abigal Rinaldi                                     0.00
 01/01/2019      CC APPLY           Estate of Charles Brandt                                     0.00
 01/01/2019      CC APPLY           Faith Enright                                                0.00
 01/01/2019      CC APPLY           Fred Johnson                                                 0.00
 01/01/2019      CC APPLY           Fred Rice                                                    0.00
 01/01/2019      CC APPLY           Gage Grizovic                                                0.00
 01/01/2019      CC APPLY           Gary Robinson                                                0.00
 01/01/2019      CC APPLY           Harvey & Joan Bream                                          0.00
 01/01/2019      CC APPLY           Holly Alexander                                              0.00
 01/01/2019      CC APPLY           Holly Gorman                                                 0.00
 01/01/2019      CC APPLY           Ian Muir (                                                   0.00
 01/01/2019      CC APPLY           Ike M. Esses (                                               0.00
 01/01/2019      CC APPLY           Ione Hakola                                                  0.00
 01/01/2019      CC APPLY           Irene Houdek                                                 0.00
 01/01/2019      CC APPLY           J Levine Auction & Appraisal                                 0.00
 01/01/2019      CC APPLY           Jaanus Idla                                                  0.00
 01/01/2019      CC APPLY           Jack & Mary Ann McBride                                      0.00
 01/01/2019      CC APPLY           Jackie Viramontes (                                          0.00
 01/01/2019      CC APPLY           Jacqueline Pappas                                            0.00
 01/01/2019      CC APPLY           James Arrowood (                                             0.00
 01/01/2019      CC APPLY           Janice Montgomery                                            0.00
 01/01/2019      CC APPLY           Jay Lebow                                                    0.00
 01/01/2019      CC APPLY           Jeff & Denise                                                0.00
 01/01/2019      CC APPLY           Jeff Moore (                                                 0.00
 01/01/2019      CC APPLY           Jeffrey Myers                                                0.00
 01/01/2019      CC APPLY           Jerry Eckert                                                 0.00
 01/01/2019      CC APPLY           Joe Michaels                                                 0.00
 01/01/2019      CC APPLY           John Trump                                                   0.00
 01/01/2019      CC APPLY           Jonathan Wayne (                                             0.00
 01/01/2019      CC APPLY           Johnny Sweis (                                               0.00
 01/01/2019      CC APPLY           John Sperling                                                0.00
 01/01/2019      CC APPLY           John Sido                                                    0.00
 01/01/2019      CC APPLY           John Lassen                                                  0.00
 01/01/2019      CC APPLY           Juan Mendoza                                                 0.00
 01/01/2019      CC APPLY           Keith Hodson                                                 0.00



        Case 2:19-bk-02843-SHG    Doc    49 Filed 03/29/19 Entered 03/29/19 21:14:37
                                  	
	

              Desc     
                                 Main Document               Page 97 of 111
DATE             NUM                VENDOR                                                       AMOUNT
 02/22/2019      CC APPLY           Ken Mars (             LF                                       0.00
 01/01/2019      CC APPLY           Kristi Mosharrafa                                               0.00
 01/01/2019      CC APPLY           Larry Norton                                                    0.00
 01/01/2019      CC APPLY           Leslie Kane                                                     0.00
 01/01/2019      CC APPLY           Linda Buchwald                                                  0.00
 01/01/2019      CC APPLY           Linda Sharpe (              LF                                  0.00
 01/01/2019      CC APPLY           Lisa Grubbs (                                                   0.00
 01/01/2019      CC APPLY           Liz Rosen-Ducat                                                 0.00
 01/01/2019      CC APPLY           Loretta Malandro                                                0.00
 01/01/2019      CC APPLY           LuAnn Stewart                                                   0.00
 01/01/2019      CC APPLY           Lou Wagner                                                      0.00
 01/01/2019      CC APPLY           Lori Rudolph-Durante                  LF                        0.00
 01/01/2019      CC APPLY           Lynn Kallmann                                                   0.00
 01/01/2019      CC APPLY           Marko Vaulakorpi                                                0.00
 01/01/2019      CC APPLY           Mary Melluzzo                                                   0.00
 01/01/2019      CC APPLY           Martin Woolman (                                                0.00
 01/01/2019      CC APPLY           Marla Ann Walberg                                               0.00
 01/01/2019      CC APPLY           Mark Zoloto (                                                   0.00
 01/01/2019      CC APPLY           Mary Nemanich                                                   0.00
 01/01/2019      CC APPLY           Michael Donovan (                                               0.00
 01/07/2019      CC APPLY           Michael Donovan (                                               0.00
 01/01/2019      CC APPLY           Mel Havill                                                      0.00
 01/01/2019      CC APPLY           Melanie Trent Deschutter                                        0.00
 01/01/2019      CC APPLY           Melissa Shaw                                                    0.00
 01/01/2019      CC APPLY           Melissa Wasson (                                                0.00
 01/01/2019      CC APPLY           Merilee Mongvan                                                 0.00
 01/01/2019      CC APPLY           Michelle Steingard                                              0.00
 01/01/2019      CC APPLY           Mohammed Khalil                                                 0.00
 01/01/2019      CC APPLY           Molever -         - General Councel (deleted)                   0.00
 01/01/2019      CC APPLY           Molever -         - P360 (deleted)                              0.00
 01/01/2019      CC APPLY           Molever -         - Hacohen (deleted)                           0.00
 01/01/2019      CC APPLY           Molever -         - Burglary Insurance (deleted)                0.00
 01/01/2019      CC APPLY           Molever -         - TND Wire Harness, LLC (deleted)             0.00
 01/01/2019      CC APPLY           Molever -         - Burke (deleted)                             0.00
 01/01/2019      CC APPLY           Molever -         - David Damante (deleted)                     0.00
 01/01/2019      CC APPLY           Molever -         - Joshua Podolsky (deleted)                   0.00
 01/01/2019      CC APPLY           Molever -         - Classic Delivery (deleted)                  0.00
 01/01/2019      CC APPLY           New Logos                                                       0.00
 01/01/2019      CC APPLY           Oak Street Linens                                               0.00
 01/01/2019      CC APPLY           O'Connor, Nancy                                                 0.00
 01/01/2019      CC APPLY           Pat Barbeyto                                                    0.00
 01/01/2019      CC APPLY           Patricia Amaral                                                 0.00
 02/26/2019      CC APPLY           Patricia Emmert                                                 0.00
 01/01/2019      CC APPLY           Patrick McCann                                                  0.00
 01/01/2019      CC APPLY           Peggy Bettini                                                   0.00
 01/01/2019      CC APPLY           Peggy Lehman (                                                  0.00
 01/01/2019      CC APPLY           Peggy Willoby                                                   0.00
 01/01/2019      CC APPLY           Peter Cherry                                                    0.00
 01/01/2019      CC APPLY           Peter Cook                                                      0.00
 01/01/2019      CC APPLY           Randy Battistone (                                              0.00



        Case 2:19-bk-02843-SHG    Doc    49 Filed 03/29/19 Entered 03/29/19 21:14:37
                                  	
	

                 Desc     0
                                 Main Document               Page 98 of 111
DATE             NUM                VENDOR                                                    AMOUNT
 01/01/2019      CC APPLY           Robert Estabrook               LF                            0.00
 01/01/2019      CC APPLY           Ronald Plasse                                                0.00
 01/01/2019      CC APPLY           Rogers Estate                                                0.00
 02/18/2019      CC APPLY           Robert Estabrook                                             0.00
 01/01/2019      CC APPLY           Robert Adria (                                               0.00
 01/01/2019      CC APPLY           Rick Campoy (                                                0.00
 01/01/2019      CC APPLY           Reena Bradford                                               0.00
 01/01/2019      CC APPLY           Rebecca Koppin                                               0.00
 01/01/2019      CC APPLY           Raymond Litwin                                               0.00
 01/01/2019      CC APPLY           Raul Cantualla                                               0.00
 01/01/2019      CC APPLY           Ted Lehman (                                                 0.00
 01/01/2019      CC APPLY           Ted Kilbury                                                  0.00
 01/01/2019      CC APPLY           Susanne Jasculca (                                           0.00
 01/01/2019      CC APPLY           Stewart Estate (                                             0.00
 01/01/2019      CC APPLY           Steve Levine                                                 0.00
 01/01/2019      CC APPLY           Stan Hobbs                                                   0.00
 01/01/2019      CC APPLY           Southwest Risk Advisors                                      0.00
 01/01/2019      CC APPLY           Siwei Zhang                                                  0.00
 01/01/2019      CC APPLY           Sidney Rodin (                                               0.00
 01/01/2019      CC APPLY           Shawn Hoover                                                 0.00
 01/01/2019      CC APPLY           Shellie Wilcox                                               0.00
 01/01/2019      CC APPLY           Seth Buxton                                                  0.00
 01/01/2019      CC APPLY           Seth Gill                                                    0.00
 03/11/2019      CC APPLY           Scott Thompson                                               0.00
 03/11/2019      CC APPLY           Setareh, Sima                                                0.00
 02/26/2019      CC APPLY           Scott Leland             NLF                                 0.00
 01/01/2019      CC APPLY           Saundra Herre                                                0.00
 03/11/2019      CC APPLY           Steve Wahl                                                   0.00
 01/01/2019      CC APPLY           Terry Oblander (                                             0.00
 01/01/2019      CC APPLY           Virginia Webb                                                0.00
 01/01/2019      CC APPLY           William Jensen (                                             0.00
 01/01/2019      CC APPLY           Weili Yao             NLF                                    0.00
 01/01/2019      CC APPLY           Walter Knox                                                  0.00
 01/01/2019      CC APPLY           Walt Danley Realty                                           0.00
 01/01/2019      CC APPLY           Wall Family Trust (                                          0.00
 01/01/2019      CC APPLY           Trey Tan                                                     0.00
 01/01/2019      CC APPLY           Tom Cerrone                                                  0.00
 01/01/2019      CC APPLY           Tom Billings                                                 0.00
 01/01/2019      CC APPLY           Timothy L. Mikolay CPA                                       0.00
 01/01/2019      CC APPLY           Theis, Lee & Sue                                             0.00
 01/01/2019      CC APPLY           The William McGrath Estate                                   0.00
 01/02/2019      CC APPLY           MJ Claydon (           LF                                    0.00
 01/02/2019      2055               MJ Claydon (           LF                                    0.00
 01/01/2019      CC APPLY           Richard Hagen               NLF                              0.00
 03/01/2019      CC APPLY           Richard Hagen               NLF                              0.00
 01/01/2019      CC APPLY           Shantel Parks                                                0.00
 01/01/2019      CC APPLY           Warren Winston (                                             0.00
 01/01/2019      CC APPLY           Wayne Keinanen (                                             0.00
 12/18/2018      CC APPLY           Ruby Elam                                                    0.00
 01/01/2019      CC APPLY           Josh Levine                                                  0.00



        Case 2:19-bk-02843-SHG    Doc    49 Filed 03/29/19 Entered 03/29/19 21:14:37
                                  	
	

              Desc     
                                 Main Document               Page 99 of 111
DATE                      NUM           VENDOR                                                    AMOUNT
 01/01/2019               CC APPLY      Josh Levine (G1) NLF                                         0.00
 01/01/2019               CC APPLY      Voltaire Shea                                                0.00
 03/01/2019               CC APPLY      Financial Pacific Leasing                                    0.00
Total for Not Specified                                                                             $0.00




          Case 2:19-bk-02843-SHG      Doc    49 Filed 03/29/19 Entered 03/29/19 21:14:37
                                      	
	

              Desc       
                                     Main Document              Page 100 of 111
                                                                                                    
                                                                                                               SCHEDULE 2




Company: J Levine Auction & Appraisal LLC       Report: Payroll Details       Check Dates From: 1/4/2019 ‐ Payroll 1       To: 3/15/2019 ‐ Payroll 1

                                 Hours and Earnings                                                    Taxes                                  Deductions                                                     Employer
               Description                      Hours         Rate    Amount                  Tax              Amount                  Deduction           Amount      Net Pay                   Liability              Amount
Pay Frequency: Biweekly


Department: 01 - Management
Employee: Levine, Josh D                                                            SSN: xxx-xx-6270
Regular                                           464.00                  8076.90 FED SOCSEC                      222.42 UHC Medical Choyc+                  2968.20      4174.14 FED SOCSEC-ER                             222.42
Holiday                                               16.00                  0.00 FED MEDCARE                      52.02 TA Accident                           60.12                 FED MEDCARE-ER                          52.02
Auto Allowance                                         0.00               1500.00 AZ SIT                           96.86 Dental pre-tax                       216.00                 FED FUTA                                21.48
Group term life insurance**                            0.00                  7.50                                 371.30 UHC Life                               9.00                 AZ SUI-ER                              170.51
ER-Sponsored Healthcare**                              0.00                449.40                                        TA Critical Events                    43.62                                                        466.43
ER-Sponsored Dental**                                  0.00                106.80                                        Advance                              534.52
                                                  480.00                  9576.90                                        HSA CAF125 pre-tax $                1200.00
                                                                                                                                                             5031.46
Check Date: 03/01/2019 / Manual Check / Check No: 301191 $534.90
Check Date: 01/04/2019 / Direct Deposit / Checking / Account No: XXXXXX7700 $1,284.91
Check Date: 01/18/2019 / Direct Deposit / Checking / Account No: XXXXXX7700 $534.90
Check Date: 02/01/2019 / Direct Deposit / Checking / Account No: XXXXXX7700 $1,284.91
Check Date: 02/19/2019 / Net Pay: $0.00
Check Date: 03/15/2019 / Direct Deposit / Checking / Account No: XXXXXX7700 $534.52


Department Totals: 01 - Management
Regular                                           464.00                  8076.90 FED SOCSEC                      222.42 UHC Medical Choyc+                  2968.20      4174.14 FED SOCSEC-ER                             222.42
Holiday                                               16.00                  0.00 FED MEDCARE                      52.02 TA Accident                           60.12                 FED MEDCARE-ER                          52.02
Auto Allowance                                         0.00               1500.00 AZ SIT                           96.86 Dental pre-tax                       216.00                 FED FUTA                                21.48
Group term life insurance**                            0.00                  7.50                                 371.30 UHC Life                               9.00                 AZ SUI-ER                              170.51
ER-Sponsored Healthcare**                              0.00                449.40                                        TA Critical Events                    43.62                                                        466.43
ER-Sponsored Dental**                                  0.00                106.80                                        Advance                              534.52
                                                  480.00                  9576.90                                        HSA CAF125 pre-tax $                1200.00
                                                                                                                                                             5031.46
Total Employees - 01 - Management: 1
Payment Direct Deposits:
Levine, Josh D                                                                                                                                                            1,200.00
Payment Direct Deposit Totals:                                                                                                                                            1200.00
Pay Frequency Totals: Biweekly
Regular                                           464.00                  8076.90 FED SOCSEC                      222.42 UHC Medical Choyc+                  2968.20      5374.14 FED SOCSEC-ER                             222.42
Holiday                                               16.00                  0.00 FED MEDCARE                      52.02 TA Accident                           60.12                 FED MEDCARE-ER                          52.02
Auto Allowance                                         0.00               1500.00 AZ SIT                           96.86 Dental pre-tax                       216.00                 FED FUTA                                21.48
Group term life insurance**                            0.00                  7.50                                 371.30 UHC Life                               9.00                 AZ SUI-ER                              170.51
ER-Sponsored Healthcare**                              0.00                449.40                                        TA Critical Events                    43.62                                                        466.43
ER-Sponsored Dental**                                  0.00                106.80                                        Advance                              534.52
                                                  480.00                  9576.90                                        HSA CAF125 pre-tax $                1200.00
                                                                                                                                                             5031.46




                                      Case 2:19-bk-02843-SHG                              Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                                Desc
                                                                                         Main Document   Page 101 of 111
Total Employees - Biweekly: 1
Company Totals:
Regular                                        464.00        8076.90 FED SOCSEC        222.42 UHC Medical Choyc+     2968.20   5374.14 FED SOCSEC-ER   222.42
Holiday                                         16.00           0.00 FED MEDCARE        52.02 TA Accident              60.12         FED MEDCARE-ER     52.02
Auto Allowance                                   0.00        1500.00 AZ SIT             96.86 Dental pre-tax          216.00         FED FUTA           21.48
Group term life insurance**                      0.00           7.50                   371.30 UHC Life                  9.00         AZ SUI-ER         170.51
ER-Sponsored Healthcare**                        0.00         449.40                          TA Critical Events       43.62                           466.43
ER-Sponsored Dental**                            0.00         106.80                          Advance                 534.52
                                               480.00        9576.90                          HSA CAF125 pre-tax $   1200.00
                                                                                                                     5031.46
Total Employees - Company: 1
* Items Not Paid To Employee
** Items Not Paid To Employee and Excluded From Some Wages




                                   Case 2:19-bk-02843-SHG                  Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                Desc
                                                                          Main Document   Page 102 of 111
                                                                                                                           SCHEDULE 3


Lot #          Title                                                Cat                           Cons #    Name                                                                                 Location                                 CO#           Value TBD
        6000   Hicks Twin Door Deposit Box Safe                     Estate & Personal Property    JM28160   Appleton, Patrick                                                                    951 W. Watkins Road, Phoenix, AZ 85007         31290           0
        6001   Hicks Cannon Gun Safe                                Estate & Personal Property    JM28160   Appleton, Patrick                                                                    951 W. Watkins Road, Phoenix, AZ 85007         31290           0
        9004   Henry U.S. Survival .22 Long Rifle                   Firearms & Weapons            CN7685    Autrey, Mark, 8970 N. 83rd Pl, Scottsdale, AZ 85258                                  951 W. Watkins Road, Phoenix, AZ 85007         31310           0
        2019   Vtg. Harley Davidson Motor Company Porcelain Sign    Antiques & Collectibles       JM28117   Bell, Andy, 39750 N Linda Dr, Cave Creek AZ 85331                                    951 W. Watkins Road, Phoenix, AZ 85007         31301           0
        8025   James Brooks (1906‐1992) Untitled Abstract Oil on    Art                           RH50080   Bliven *DND*, Denise                                                                 951 W. Watkins Road, Phoenix, AZ 85007         31316           0
        2257   Ten Ryu Katana Sword & Sheath                        Antiques & Collectibles       JM28183   Brown, Shira, 41632 n. Shadow Creek Way, Anthem, AZ 85086                            951 W. Watkins Road, Phoenix, AZ 85007         31289           0
        2258   L. Concho Native American Pottery                    Antiques & Collectibles       JM28183   Brown, Shira, 41632 n. Shadow Creek Way, Anthem, AZ 85086                            951 W. Watkins Road, Phoenix, AZ 85007         31289           0
        2259   T. Chalan Acoma Native American Pottery              Antiques & Collectibles       JM28183   Brown, Shira, 41632 n. Shadow Creek Way, Anthem, AZ 85086                            951 W. Watkins Road, Phoenix, AZ 85007         31289           0
        2260   2pc. Royal Doulton Henry & Catherine Toby Mugs       Antiques & Collectibles       JM28183   Brown, Shira, 41632 n. Shadow Creek Way, Anthem, AZ 85086                            951 W. Watkins Road, Phoenix, AZ 85007         31289           0
        2261   Royal Doulton Santa Claus Toby Mug                   Antiques & Collectibles       JM28183   Brown, Shira, 41632 n. Shadow Creek Way, Anthem, AZ 85086                            951 W. Watkins Road, Phoenix, AZ 85007         31289           0
        2262   Royal Doulton  Flower Settlers Children  Figure      Antiques & Collectibles       JM28183   Brown, Shira, 41632 n. Shadow Creek Way, Anthem, AZ 85086                            951 W. Watkins Road, Phoenix, AZ 85007         31289           0
        2263   2pc. Royal Doulton Watchman & Granny Toby Mugs       Antiques & Collectibles       JM28183   Brown, Shira, 41632 n. Shadow Creek Way, Anthem, AZ 85086                            951 W. Watkins Road, Phoenix, AZ 85007         31289           0
        2264   2pc. Royal Doulton Trapper & Apothecary Toby Mugs    Antiques & Collectibles       JM28183   Brown, Shira, 41632 n. Shadow Creek Way, Anthem, AZ 85086                            951 W. Watkins Road, Phoenix, AZ 85007         31289           0
        2265   2pc. Royal Doulton Robin Hood & Lobster Man Mugs     Antiques & Collectibles       JM28183   Brown, Shira, 41632 n. Shadow Creek Way, Anthem, AZ 85086                            951 W. Watkins Road, Phoenix, AZ 85007         31289           0
        2266   Victorian Style Gold Tone Wall Mirror                Antiques & Collectibles       JM28183   Brown, Shira, 41632 n. Shadow Creek Way, Anthem, AZ 85086                            951 W. Watkins Road, Phoenix, AZ 85007         31289           0
        1022   Corum 22K 1907 $20 Coin 18K Gold Watch               Jewelry & Watches             GG88000   Carey, Berneice, 8508 Wildhorse Rd, Pinetop, AZ 85935                                951 W. Watkins Road, Phoenix, AZ 85007         31285           0
        4070   Rustic Wood & Brass Four Light Chandelier            Estate & Personal Property    JM28073   Collinet, Nicole, 11197 N. 89th St., Scottsdale, AZ 85260                            951 W. Watkins Road, Phoenix, AZ 85007         31296           0
        8075   Signed, Faces Watercolor on Paper                    Art                           JM28024   Do Not Mail Checks, Will Pick Up, Cid, Yvonne, 916 E. Bluefield Ave, Phx, AZ 85022   951 W. Watkins Road, Phoenix, AZ 85007         31286           0
        8076   Victorian Style Dog & Girl Print                     Art                           JM28024   Do Not Mail Checks, Will Pick Up, Cid, Yvonne, 916 E. Bluefield Ave, Phx, AZ 85022   951 W. Watkins Road, Phoenix, AZ 85007         31286           0
        8077   Signed Peach Still Life Pencil on Paper              Art                           JM28024   Do Not Mail Checks, Will Pick Up, Cid, Yvonne, 916 E. Bluefield Ave, Phx, AZ 85022   951 W. Watkins Road, Phoenix, AZ 85007         31286           0
        8078   Victorian Style  Good Morning  Print                 Art                           JM28024   Do Not Mail Checks, Will Pick Up, Cid, Yvonne, 916 E. Bluefield Ave, Phx, AZ 85022   951 W. Watkins Road, Phoenix, AZ 85007         31286           0
        8079   G.A. Kadir, Mountain Valley Landscape Acrylic on C   Art                           JM28024   Do Not Mail Checks, Will Pick Up, Cid, Yvonne, 916 E. Bluefield Ave, Phx, AZ 85022   951 W. Watkins Road, Phoenix, AZ 85007         31286           0
        8080   Beth Pitcher Still Life Oil on Board                 Art                           JM28024   Do Not Mail Checks, Will Pick Up, Cid, Yvonne, 916 E. Bluefield Ave, Phx, AZ 85022   951 W. Watkins Road, Phoenix, AZ 85007         31286           0
        8081   Raoul Dufy (1877 ‐ 1953)  Goodwood  Lithograph       Art                           JM28024   Do Not Mail Checks, Will Pick Up, Cid, Yvonne, 916 E. Bluefield Ave, Phx, AZ 85022   951 W. Watkins Road, Phoenix, AZ 85007         31286           0
        8082   Signed Abstract Landscape Pencil on Paper            Art                           JM28024   Do Not Mail Checks, Will Pick Up, Cid, Yvonne, 916 E. Bluefield Ave, Phx, AZ 85022   951 W. Watkins Road, Phoenix, AZ 85007         31286           0
        8083   Signed  Sol Madrid  Pencil on Paper                  Art                           JM28024   Do Not Mail Checks, Will Pick Up, Cid, Yvonne, 916 E. Bluefield Ave, Phx, AZ 85022   951 W. Watkins Road, Phoenix, AZ 85007         31286           0
        4022   Vtg. A.E. Meek Makers Banded Iron Trunk              Estate & Personal Property    RH50054   Erickson, William, 1694 W. Glendale Ave #549, Phx, AZ 85021                          951 W. Watkins Road, Phoenix, AZ 85007         31314           0
        9000   1912 Luger Erfurt 9mm Pistol                         Firearms & Weapons            JM28127   Eyler, William, 2315 W. Marshall Ave, Phx, AZ 85015                                  951 W. Watkins Road, Phoenix, AZ 85007         31282           0
        9001   Colt Kansas Centennial SA Frontier Scout Revolver    Firearms & Weapons            JM28127   Eyler, William, 2315 W. Marshall Ave, Phx, AZ 85015                                  951 W. Watkins Road, Phoenix, AZ 85007         31282           0
        9002   Pair of Colt Nevada Centennial SA Revolvers          Firearms & Weapons            JM28127   Eyler, William, 2315 W. Marshall Ave, Phx, AZ 85015                                  951 W. Watkins Road, Phoenix, AZ 85007         31282           0
        9005   H&R Arms Company 922 .22 Revolver                    Firearms & Weapons            JM28184   Feeney, Michael, 3722 E. Pierson St, Phx, AZ 85018                                   951 W. Watkins Road, Phoenix, AZ 85007         31300           0
        9006   Ruger Single Six .22 Cal Revolver                    Firearms & Weapons            JM28184   Feeney, Michael, 3722 E. Pierson St, Phx, AZ 85018                                   951 W. Watkins Road, Phoenix, AZ 85007         31300           0
        9007   A.H. Fox Sterlingworth 12 Ga Double Barrel Shotgun   Firearms & Weapons            JM28184   Feeney, Michael, 3722 E. Pierson St, Phx, AZ 85018                                   951 W. Watkins Road, Phoenix, AZ 85007         31300           0
        9008   Remington Model 722 .222 REM Rifle                   Firearms & Weapons            JM28184   Feeney, Michael, 3722 E. Pierson St, Phx, AZ 85018                                   951 W. Watkins Road, Phoenix, AZ 85007         31300           0
        9011   65rds. Ammunition & Leather Bandolier Belt           Antiques & Collectibles       JM28184   Feeney, Michael, 3722 E. Pierson St, Phx, AZ 85018                                   951 W. Watkins Road, Phoenix, AZ 85007         31300           0
        9012   Wards Western Field No.47a .22 S‐L‐LR Rifle          Firearms & Weapons            JM28184   Feeney, Michael, 3722 E. Pierson St, Phx, AZ 85018                                   951 W. Watkins Road, Phoenix, AZ 85007         31300           0
        9013   Mossberg 46M .22 S‐L‐LR Rifle                        Firearms & Weapons            JM28184   Feeney, Michael, 3722 E. Pierson St, Phx, AZ 85018                                   951 W. Watkins Road, Phoenix, AZ 85007         31300           0
        2023   Ron Lee  Circus Band Wagon  Collectible              Antiques & Collectibles       JE13497   Fisher, Bill,725 W Smoke Tree Rd, Gilbert AZ 85233                                   951 W. Watkins Road, Phoenix, AZ 85007         31311           0
        8095   Menashe Kadishman, Pastels Ltd. Print                Art                           JE13468   Hauptman, Robert                                                                     951 W. Watkins Road, Phoenix, AZ 85007         31297           0
        8096   Menashe Kadishman, Pastels Ltd. Print                Art                           JE13468   Hauptman, Robert                                                                     951 W. Watkins Road, Phoenix, AZ 85007         31297           0
        2002   Baseball Signed Texas Hold 'em Card Table & Chair    Antiques & Collectibles       C1        J Levine Auction & Appraisal LLC, Levine, Josh                                       951 W. Watkins Road, Phoenix, AZ 85007         31299           0
        2021   Hugo Meisel Porcelain Reclined Royalty Figure        Antiques & Collectibles       C1        J Levine Auction & Appraisal LLC, Levine, Josh                                       951 W. Watkins Road, Phoenix, AZ 85007         31299           0
      2033a    Native American Teepee Rain Basket                   Antiques & Collectibles       C1        J Levine Auction & Appraisal LLC, Levine, Josh                                       951 W. Watkins Road, Phoenix, AZ 85007         31299           0
        2292   Chinese Porcelain Quan Yin Figure                    Antiques & Collectibles       C1        J Levine Auction & Appraisal LLC, Levine, Josh                                       951 W. Watkins Road, Phoenix, AZ 85007         31299           0
        4080   24" Vine Ball                                        Estate & Personal Property    C1        J Levine Auction & Appraisal LLC, Levine, Josh                                       951 W. Watkins Road, Phoenix, AZ 85007         31299           0
        4081   Vine Ball 12 in.                                     Estate & Personal Property    C1        J Levine Auction & Appraisal LLC, Levine, Josh                                       951 W. Watkins Road, Phoenix, AZ 85007         31299           0
        4082   Vine Ball 12 in.                                     Estate & Personal Property    C1        J Levine Auction & Appraisal LLC, Levine, Josh                                       951 W. Watkins Road, Phoenix, AZ 85007         31299           0
        4083   Vine Ball 12 in.                                     Estate & Personal Property    C1        J Levine Auction & Appraisal LLC, Levine, Josh                                       951 W. Watkins Road, Phoenix, AZ 85007         31299           0
        4084   Vine Ball 12 in.                                     Estate & Personal Property    C1        J Levine Auction & Appraisal LLC, Levine, Josh                                       951 W. Watkins Road, Phoenix, AZ 85007         31299           0
        4003   7pc. West Elm Dining Table & Chairs                  Estate & Personal Property    RH50063   Johnson Prusak, Julie, 3219 E. Camelback Rd. #786, Phx, AZ 85018                     951 W. Watkins Road, Phoenix, AZ 85007         31291           0
        4004   Contemporary Upholstered Iron Bench                  Estate & Personal Property    RH50063   Johnson Prusak, Julie, 3219 E. Camelback Rd. #786, Phx, AZ 85018                     951 W. Watkins Road, Phoenix, AZ 85007         31291           0
        4005   2pc. Custom Upholstered Lounge Chairs                Estate & Personal Property    RH50063   Johnson Prusak, Julie, 3219 E. Camelback Rd. #786, Phx, AZ 85018                     951 W. Watkins Road, Phoenix, AZ 85007         31291           0
        4006   Nailhead Accent Upholstered Sleeper Sofa             Estate & Personal Property    RH50063   Johnson Prusak, Julie, 3219 E. Camelback Rd. #786, Phx, AZ 85018                     951 W. Watkins Road, Phoenix, AZ 85007         31291           0
        4007   2pc. Upholstered Lounge Chairs                       Estate & Personal Property    RH50063   Johnson Prusak, Julie, 3219 E. Camelback Rd. #786, Phx, AZ 85018                     951 W. Watkins Road, Phoenix, AZ 85007         31291           0
        4008   West Elm Helvetica Leather Office Chair              Estate & Personal Property    RH50063   Johnson Prusak, Julie, 3219 E. Camelback Rd. #786, Phx, AZ 85018                     951 W. Watkins Road, Phoenix, AZ 85007         31291           0
        4009   Rustic Wood Coffee Table                             Estate & Personal Property    RH50063   Johnson Prusak, Julie, 3219 E. Camelback Rd. #786, Phx, AZ 85018                     951 W. Watkins Road, Phoenix, AZ 85007         31291           0
        4010   Contemporary Dark Wood Cabinet                       Estate & Personal Property    RH50063   Johnson Prusak, Julie, 3219 E. Camelback Rd. #786, Phx, AZ 85018                     951 W. Watkins Road, Phoenix, AZ 85007         31291           0
        4011   Contemporary Dark Wood Console Table                 Estate & Personal Property    RH50063   Johnson Prusak, Julie, 3219 E. Camelback Rd. #786, Phx, AZ 85018                     951 W. Watkins Road, Phoenix, AZ 85007         31291           0
        4012   Kravet Furniture Stripe Upholstered Sofa             Estate & Personal Property    RH50063   Johnson Prusak, Julie, 3219 E. Camelback Rd. #786, Phx, AZ 85018                     951 W. Watkins Road, Phoenix, AZ 85007         31291           0
        4013   Contemporary Striped Oak Entertainment Console       Estate & Personal Property    RH50063   Johnson Prusak, Julie, 3219 E. Camelback Rd. #786, Phx, AZ 85018                     951 W. Watkins Road, Phoenix, AZ 85007         31291           0
        4019   Samsung Smart TV 46" Full 3D 1080p HD LED LCD TV     Estate & Personal Property    RH50063   Johnson Prusak, Julie, 3219 E. Camelback Rd. #786, Phx, AZ 85018                     951 W. Watkins Road, Phoenix, AZ 85007         31291           0
        4025   Contemporary Dark Wood Clothing Armoire              Estate & Personal Property    RH50063   Johnson Prusak, Julie, 3219 E. Camelback Rd. #786, Phx, AZ 85018                     951 W. Watkins Road, Phoenix, AZ 85007         31291           0
        4050   Cedar Rolling Cart                                   Estate & Personal Property    RH50063   Johnson Prusak, Julie, 3219 E. Camelback Rd. #786, Phx, AZ 85018                     951 W. Watkins Road, Phoenix, AZ 85007         31291           0




                                             Case 2:19-bk-02843-SHG                               Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                                              Desc
                                                                                                 Main Document   Page 103 of 111
        4051   Contemporary Darkwood Accent Table                   Estate & Personal Property    RH50063   Johnson Prusak, Julie, 3219 E. Camelback Rd. #786, Phx, AZ 85018                   951 W. Watkins Road, Phoenix, AZ 85007   31291   0
        4062   Creative Ideas Maple Filing Cabinet                  Estate & Personal Property    RH50063   Johnson Prusak, Julie, 3219 E. Camelback Rd. #786, Phx, AZ 85018                   951 W. Watkins Road, Phoenix, AZ 85007   31291   0
        4064   2pc. Rolling Maple File Cabinets                     Estate & Personal Property    RH50063   Johnson Prusak, Julie, 3219 E. Camelback Rd. #786, Phx, AZ 85018                   951 W. Watkins Road, Phoenix, AZ 85007   31291   0
        4085   Locking Metal File Cabinet                           Estate & Personal Property    RH50063   Johnson Prusak, Julie, 3219 E. Camelback Rd. #786, Phx, AZ 85018                   951 W. Watkins Road, Phoenix, AZ 85007   31291   0
        1023   14k Gold & Cultured Pearl Asian Cufflinks            Jewelry & Watches             RH50089   Jung, Michael                                                                      951 W. Watkins Road, Phoenix, AZ 85007   31288   0
        1024   1959 10k Gold & Ruby Class Ring                      Jewelry & Watches             RH50089   Jung, Michael                                                                      951 W. Watkins Road, Phoenix, AZ 85007   31288   0
        1025   14k Gold Band                                        Jewelry & Watches             RH50089   Jung, Michael                                                                      951 W. Watkins Road, Phoenix, AZ 85007   31288   0
        1035   Assorted Costume Jewelry Tray Lot                    Jewelry & Watches             RH50089   Jung, Michael                                                                      951 W. Watkins Road, Phoenix, AZ 85007   31288   0
        2001   Monumental Hand Carved Cherry Amber Kwan Yin Figur   Antiques & Collectibles       RH50089   Jung, Michael                                                                      951 W. Watkins Road, Phoenix, AZ 85007   31288   0
        2256   2pc. Chinese Import Pottery Blue & White Pot         Antiques & Collectibles       RH50089   Jung, Michael                                                                      951 W. Watkins Road, Phoenix, AZ 85007   31288   0
        2268   Japanese Silk Butterfly Kimono                       Antiques & Collectibles       RH50089   Jung, Michael                                                                      951 W. Watkins Road, Phoenix, AZ 85007   31288   0
        2269   Japanese Silk Heron Pattern Kimono                   Antiques & Collectibles       RH50089   Jung, Michael                                                                      951 W. Watkins Road, Phoenix, AZ 85007   31288   0
        2270   Custom Nishiguchi Leather Jacket                     Antiques & Collectibles       RH50089   Jung, Michael                                                                      951 W. Watkins Road, Phoenix, AZ 85007   31288   0
        2271   Silk Peacock Feather Pattern Kimono                  Antiques & Collectibles       RH50089   Jung, Michael                                                                      951 W. Watkins Road, Phoenix, AZ 85007   31288   0
        2272   Hand Woven Persian Medallion Accent Rug              Antiques & Collectibles       RH50089   Jung, Michael                                                                      951 W. Watkins Road, Phoenix, AZ 85007   31288   0
        2273   United Polo International Leather Clutch             Antiques & Collectibles       RH50089   Jung, Michael                                                                      951 W. Watkins Road, Phoenix, AZ 85007   31288   0
        2274   Hand Painted Buddha Bust                             Antiques & Collectibles       RH50089   Jung, Michael                                                                      951 W. Watkins Road, Phoenix, AZ 85007   31288   0
        2275   3pc. Import Pottery Ginger Jars & Vase               Antiques & Collectibles       RH50089   Jung, Michael                                                                      951 W. Watkins Road, Phoenix, AZ 85007   31288   0
        2276   3pc. Framed Pinned Butterfly Displays                Antiques & Collectibles       RH50089   Jung, Michael                                                                      951 W. Watkins Road, Phoenix, AZ 85007   31288   0
        2277   Japanese Samurai Ornamental Armor                    Antiques & Collectibles       RH50089   Jung, Michael                                                                      951 W. Watkins Road, Phoenix, AZ 85007   31288   0
        2278   3pc. Vtg. Japanese Kyusu Herbal Pottery Teapots      Antiques & Collectibles       RH50089   Jung, Michael                                                                      951 W. Watkins Road, Phoenix, AZ 85007   31288   0
        2280   2pc. Asian Cloisonne Eggs                            Antiques & Collectibles       RH50089   Jung, Michael                                                                      951 W. Watkins Road, Phoenix, AZ 85007   31288   0
        2281   Asian Etched Pewter Tea Caddy                        Antiques & Collectibles       RH50089   Jung, Michael                                                                      951 W. Watkins Road, Phoenix, AZ 85007   31288   0
        2282   Asian Red Lacquered Box                              Antiques & Collectibles       RH50089   Jung, Michael                                                                      951 W. Watkins Road, Phoenix, AZ 85007   31288   0
        2283   Imari Style Ginger Jar                               Antiques & Collectibles       RH50089   Jung, Michael                                                                      951 W. Watkins Road, Phoenix, AZ 85007   31288   0
        2284   Chinese Import Pottery Peacock Pattern Jar           Antiques & Collectibles       RH50089   Jung, Michael                                                                      951 W. Watkins Road, Phoenix, AZ 85007   31288   0
        2285   Mid‐Century Modern Elco Ice Bucket                   Antiques & Collectibles       RH50089   Jung, Michael                                                                      951 W. Watkins Road, Phoenix, AZ 85007   31288   0
        2286   Asian Pagoda Style Brass Accent Jewelry Box          Antiques & Collectibles       RH50089   Jung, Michael                                                                      951 W. Watkins Road, Phoenix, AZ 85007   31288   0
        2287   4pc. Children s Kimono Accessories Kit               Antiques & Collectibles       RH50089   Jung, Michael                                                                      951 W. Watkins Road, Phoenix, AZ 85007   31288   0
        2288   13pc. China Teapot & Tea Cup Sets                    Antiques & Collectibles       RH50089   Jung, Michael                                                                      951 W. Watkins Road, Phoenix, AZ 85007   31288   0
        2289   9pc. Vintage Hat Collection                          Antiques & Collectibles       RH50089   Jung, Michael                                                                      951 W. Watkins Road, Phoenix, AZ 85007   31288   0
        2290   2pc. Minolta Maxxum 450si & SRT101 Film Cameras      Antiques & Collectibles       RH50089   Jung, Michael                                                                      951 W. Watkins Road, Phoenix, AZ 85007   31288   0
        4001   Pair of Monumental Chinese Hand Painted Palace Urn   Estate & Personal Property    RH50089   Jung, Michael                                                                      951 W. Watkins Road, Phoenix, AZ 85007   31288   0
        4002   Four Tier Chinoiserie Black Lacquered Chest          Estate & Personal Property    RH50089   Jung, Michael                                                                      951 W. Watkins Road, Phoenix, AZ 85007   31288   0
        4014   Mid‐Century Modern Brass Arc Floor Lamp              Estate & Personal Property    RH50089   Jung, Michael                                                                      951 W. Watkins Road, Phoenix, AZ 85007   31288   0
        4015   Mid‐Century Style Brushed Metal Base Dining Table    Estate & Personal Property    RH50089   Jung, Michael                                                                      951 W. Watkins Road, Phoenix, AZ 85007   31288   0
        4018   Redwood Pagoda Style Accent Table                    Estate & Personal Property    RH50089   Jung, Michael                                                                      951 W. Watkins Road, Phoenix, AZ 85007   31288   0
        4024   Blue & White Import Pottery Umbrella Stand           Estate & Personal Property    RH50089   Jung, Michael                                                                      951 W. Watkins Road, Phoenix, AZ 85007   31288   0
        4032   Chinese Carved Wood Pedestal Table                   Estate & Personal Property    RH50089   Jung, Michael                                                                      951 W. Watkins Road, Phoenix, AZ 85007   31288   0
        4033   Chinese Import Pottery Koi Pot                       Estate & Personal Property    RH50089   Jung, Michael                                                                      951 W. Watkins Road, Phoenix, AZ 85007   31288   0
        4034   Ornate Chinoiserie Overlay Cabinet                   Estate & Personal Property    RH50089   Jung, Michael                                                                      951 W. Watkins Road, Phoenix, AZ 85007   31288   0
        4035   Michael Howard Cambridge Cherry Headboard            Estate & Personal Property    RH50089   Jung, Michael                                                                      951 W. Watkins Road, Phoenix, AZ 85007   31288   0
        4036   Contemporary Chrome Glass Top Side Table             Estate & Personal Property    RH50089   Jung, Michael                                                                      951 W. Watkins Road, Phoenix, AZ 85007   31288   0
        4037   Chinoiserie Black Lacquered Chest                    Estate & Personal Property    RH50089   Jung, Michael                                                                      951 W. Watkins Road, Phoenix, AZ 85007   31288   0
        4038   Chinoiserie Black Lacquered Chest                    Estate & Personal Property    RH50089   Jung, Michael                                                                      951 W. Watkins Road, Phoenix, AZ 85007   31288   0
        4039   Chinoiserie Black Lacquered Chest                    Estate & Personal Property    RH50089   Jung, Michael                                                                      951 W. Watkins Road, Phoenix, AZ 85007   31288   0
        4040   Chinoiserie Black Lacquered Overlay Chest            Estate & Personal Property    RH50089   Jung, Michael                                                                      951 W. Watkins Road, Phoenix, AZ 85007   31288   0
        4041   Michael Howard Cherry Vanity Cabinet                 Estate & Personal Property    RH50089   Jung, Michael                                                                      951 W. Watkins Road, Phoenix, AZ 85007   31288   0
        4066   Hand Painted Asian Four Panel Privacy Screen         Estate & Personal Property    RH50089   Jung, Michael                                                                      951 W. Watkins Road, Phoenix, AZ 85007   31288   0
        4067   Chinese Import Pottery Table Lamp                    Estate & Personal Property    RH50089   Jung, Michael                                                                      951 W. Watkins Road, Phoenix, AZ 85007   31288   0
        4068   Hand Painted Import Pottery Table Lamp               Estate & Personal Property    RH50089   Jung, Michael                                                                      951 W. Watkins Road, Phoenix, AZ 85007   31288   0
        4069   4pc. Chinoiserie Black Lacquered Overlay Panels      Estate & Personal Property    RH50089   Jung, Michael                                                                      951 W. Watkins Road, Phoenix, AZ 85007   31288   0
        9003   Burgo Model NR 130 .22 Short Revolver                Firearms & Weapons            RH50089   Jung, Michael                                                                      951 W. Watkins Road, Phoenix, AZ 85007   31288   0
        4079   4pc. Red Mahogany Office Desk                        Estate & Personal Property    DD15798   Luther, Barbara, 7623 N. Via Camello Del Sur, Phx, AZ 85258                        951 W. Watkins Road, Phoenix, AZ 85007   31293   0
        8035   Earl Linderman  Racecar Dreams  Acrylic on Canvas    Art                           DD15710   Mark Brenner 10%, Linderman, Earl, 10607 E. Autumn Sage Dr, Scottsdale, AZ 85255   951 W. Watkins Road, Phoenix, AZ 85007   31280   0
        8037   Earl Linderman  Kit Kat Love  Acrylic on Canvas      Art                           DD15710   Mark Brenner 10%, Linderman, Earl, 10607 E. Autumn Sage Dr, Scottsdale, AZ 85255   951 W. Watkins Road, Phoenix, AZ 85007   31280   0
        8038   Earl Linderman  King Kong  Acrylic on Canvas         Art                           DD15710   Mark Brenner 10%, Linderman, Earl, 10607 E. Autumn Sage Dr, Scottsdale, AZ 85255   951 W. Watkins Road, Phoenix, AZ 85007   31280   0
        8039   Earl Linderman  Baby You re the One  Acrylic on Ca   Art                           DD15710   Mark Brenner 10%, Linderman, Earl, 10607 E. Autumn Sage Dr, Scottsdale, AZ 85255   951 W. Watkins Road, Phoenix, AZ 85007   31280   0
        8040   Earl Linderman  Goldilocks & Two Bears  Acrylic on   Art                           DD15710   Mark Brenner 10%, Linderman, Earl, 10607 E. Autumn Sage Dr, Scottsdale, AZ 85255   951 W. Watkins Road, Phoenix, AZ 85007   31280   0
        8041   Earl Linderman  Midnight at the Blue Wol Acrylic o   Art                           DD15710   Mark Brenner 10%, Linderman, Earl, 10607 E. Autumn Sage Dr, Scottsdale, AZ 85255   951 W. Watkins Road, Phoenix, AZ 85007   31280   0
        8032   Alec Macdonald  Driving Off  Ltd. Print              Art                           JM28076   McCarthy, Michael, 5221 E. Janice Way, Scottsdale, AZ 85254                        951 W. Watkins Road, Phoenix, AZ 85007   31279   0
        8033   Frank McCarthy  The Loner  Ltd. Print                Art                           JM28076   McCarthy, Michael, 5221 E. Janice Way, Scottsdale, AZ 85254                        951 W. Watkins Road, Phoenix, AZ 85007   31279   0
      4091a    GE Profile Arctica Side by Side Refrigerator         Estate & Personal Property    JM28177   McCartney, Kelly, 6350 E Carolina Drive, Scottsdale AZ 85254                       951 W. Watkins Road, Phoenix, AZ 85007   31313   0
        1026   2pc. 20th C. African Bronze & Copper Bracelets       Jewelry & Watches             JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050    951 W. Watkins Road, Phoenix, AZ 85007   31273   0




                                           Case 2:19-bk-02843-SHG                                 Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                                            Desc
                                                                                                 Main Document   Page 104 of 111
1027   3pcs. 20th C. African Bronze & Copper Bracelets     Jewelry & Watches          JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
1028   2pc. 20th C. Central American Wood Necklaces        Jewelry & Watches          JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
1029   Latin American Beaded Necklace                      Jewelry & Watches          JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
1030   Latin American Beaded Necklace                      Jewelry & Watches          JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
1031   Latin American Beaded Necklace                      Jewelry & Watches          JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
1032   Latin American Beaded Necklace & Bracelet           Jewelry & Watches          JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
1033   Latin American Beaded Necklace & Bracelet           Jewelry & Watches          JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
1034   Latin American Beaded Necklace & Bracelet           Jewelry & Watches          JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2016   Fender Custom Shop Ltd. Ed. Hardshell Guitar Case   Antiques & Collectibles    JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2017   Vintage Gibson  Guitar Case                         Antiques & Collectibles    JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2018   1967 Rickenbacker Guitar Case                       Antiques & Collectibles    JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2024   Nikon Digital D700 Camera & Tripod                  Antiques & Collectibles    JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2025   Nikon Digital D90 Camera & Tripod                   Antiques & Collectibles    JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2026   Hardshell Ibanez Iceman Guitar Case                 Antiques & Collectibles    JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2027   Hardshell Acoustic Guitar Case                      Antiques & Collectibles    JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2028   Hiscox Lowden Guitar Case                           Antiques & Collectibles    JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2029   Vintage Hardshell Guitar Case                       Antiques & Collectibles    JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2030   Rickenbacker Electro Guitar Case                    Antiques & Collectibles    JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2031   Vintage Hardshell Instrument Case                   Antiques & Collectibles    JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2032   Vintage Hardshell Guitar Case                       Antiques & Collectibles    JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2033   Vintage Conn Instrument Case                        Antiques & Collectibles    JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2034   Vintage Gibson Guitar Case                          Antiques & Collectibles    JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2035   Vintage Guitar Case                                 Antiques & Collectibles    JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2036   Severinsen Series Conn Instrument Case              Antiques & Collectibles    JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2037   Alligator Style Electric Guitar Case                Antiques & Collectibles    JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2039   Gator Hardshell Guitar Case                         Antiques & Collectibles    JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2042   East Asian Topshuur Two String Plucked Lute         Antiques & Collectibles    JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2043   African Dono Tension Drum                           Antiques & Collectibles    JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2044   Assorted Bowed Instrument  & Bow Lot                Antiques & Collectibles    JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2045   Bardak Cutirica Eathenware Plum Brandy Canteen      Antiques & Collectibles    JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2046   3pc. Nepalese Bowed Lutes                           Antiques & Collectibles    JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2047   5pc. Tribal Horn & Instrument Lot                   Antiques & Collectibles    JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2048   Nepalese Shaman Phurba Ritual Totem                 Antiques & Collectibles    JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2049   Vintage Shaker & Bell Lot                           Antiques & Collectibles    JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2050   Vintage Dancing Clown Music Box                     Antiques & Collectibles    JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2051   3pc. Tribal Shakers                                 Antiques & Collectibles    JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2052   3pc. Flute & Whistle Lot                            Antiques & Collectibles    JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2053   Hand Woven Birch Bark Basket                        Antiques & Collectibles    JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2054   African Kora Bowed Lute                             Antiques & Collectibles    JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2055   African Kissani Lamellaphone                        Antiques & Collectibles    JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2056   2pc. African Tension Drum & Shaker Drum             Antiques & Collectibles    JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2057   5pc. Bamboo Dizi Flutes                             Antiques & Collectibles    JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2058   6pc. Tribal Flute Lot                               Antiques & Collectibles    JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2059   4pc. Double Bore Carved Wood Flutes                 Antiques & Collectibles    JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2060   7pc. Tribal Carved Flutes                           Antiques & Collectibles    JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2061   5pc. Ornate Carved Double Barrel Flutes             Antiques & Collectibles    JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2062   3pc. Carved Double Barrel Flutes                    Antiques & Collectibles    JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2063   12pc. Carved Tribal Flutes                          Antiques & Collectibles    JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2064   2pc. Oaxaca Carved Drums                            Antiques & Collectibles    JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2065   3pc. Double Barrel Flutes                           Antiques & Collectibles    JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2066   Oceania Carved Crocodile Vessel                     Antiques & Collectibles    JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2067   Assorted Clarinet Sections & Mouthpiece Covers      Antiques & Collectibles    JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2068   12pc. South Asian Banshi Flutes                     Antiques & Collectibles    JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2069   3pc. Paddle & Drum Lot                              Antiques & Collectibles    JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2070   2pc. Fender Guitar Straps                           Antiques & Collectibles    JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2071   South Asian Sarinda Bowed Lute                      Antiques & Collectibles    JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2072   6pc. Fretless Zither Necks & Bodies                 Antiques & Collectibles    JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2073   7pc. Drum Mallet & Drum                             Antiques & Collectibles    JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2074   4pc. East Asian Xun Vessel Flutes                   Antiques & Collectibles    JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2075   Ornate Woven Thread Pouch                           Antiques & Collectibles    JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2078   Sri Swapan Monkey Mask                              Antiques & Collectibles    JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2079   2pc. African Flute & Shaman Stick                   Antiques & Collectibles    JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2080   4pc. African Leather Wrapped Horns                  Antiques & Collectibles    JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2081   Shaker & Gourd Instrument Lot                       Antiques & Collectibles    JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0




                                      Case 2:19-bk-02843-SHG                          Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                                           Desc
                                                                                     Main Document   Page 105 of 111
2082   Assorted Horn & Reed Lot                             Antiques & Collectibles       JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2083   Hercules Guitar Stand & Pitch Finders                Antiques & Collectibles       JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2084   6pc. Vintage Flute Cases                             Antiques & Collectibles       JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2085   3pc. Musical Instrument Cases                        Antiques & Collectibles       JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2086   3pc. Vintage Instruments Cases                       Antiques & Collectibles       JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2087   Hardshell Plucked Lute Instrument Case               Antiques & Collectibles       JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2088   Plucked Lute Instrument Case                         Antiques & Collectibles       JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2089   7pc. Assorted Instrument Bags                        Antiques & Collectibles       JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2090   Reinforced Canvas Horn Case                          Antiques & Collectibles       JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2091   Conn Hardshell French Horn Case                      Antiques & Collectibles       JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2092   Vintage Wood Violin Case                             Antiques & Collectibles       JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2093   3pc. Vintage Instrument Case Lot                     Antiques & Collectibles       JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2094   3pc. Vintage Instrument Cases                        Antiques & Collectibles       JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2095   4pc. Vintage Violin Cases                            Antiques & Collectibles       JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2096   Assorted Native American Culture & Study Books       Antiques & Collectibles       JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2097   5pc. Music & Tequila Coffee Table Books              Antiques & Collectibles       JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2098   Musical & Encyclopedic Library Collection            Antiques & Collectibles       JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2191   Latin American Raramuri Wool Blanket                 Antiques & Collectibles       JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2192   Large Padded Instrument Cover                        Antiques & Collectibles       JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2193   African Bogolan Textile                              Antiques & Collectibles       JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2194   African Bogolan Textile                              Antiques & Collectibles       JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2195   African Bogolan Textile                              Antiques & Collectibles       JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2196   Southeast Asian Puppet Theater Screen                Antiques & Collectibles       JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2197   Large Instrument Cover                               Antiques & Collectibles       JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2198   East Asian Obi Sash                                  Antiques & Collectibles       JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2199   South Asian Dress & Wedding Shoes.                   Antiques & Collectibles       JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2250   Serbian Torba Wool Bag                               Antiques & Collectibles       JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2251   Serbian Flatweave Area Rug                           Antiques & Collectibles       JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2252   East Asian Silk Kimono                               Antiques & Collectibles       JE13807   Musical Instrument Museum (MIM), Forde, Debbie, 4725 W Mayo Blvd, Phx, AZ 85050   951 W. Watkins Road, Phoenix, AZ 85007   31273   0
2020   Hand Woven Navajo Sun Basket                         Antiques & Collectibles       JM28185   Pick Up, McDonald, Jaeson, 7572 W. Ocitillo, Glendale, AZ 85303                   951 W. Watkins Road, Phoenix, AZ 85007   31298   0
2296   4pc. Hand Woven Native American Baskets & Pendant    Antiques & Collectibles       JM28185   Pick Up, McDonald, Jaeson, 7572 W. Ocitillo, Glendale, AZ 85303                   951 W. Watkins Road, Phoenix, AZ 85007   31298   0
2297   Hand Woven Navajo Sash/Belt                          Antiques & Collectibles       JM28185   Pick Up, McDonald, Jaeson, 7572 W. Ocitillo, Glendale, AZ 85303                   951 W. Watkins Road, Phoenix, AZ 85007   31298   0
8097   Herbert Holer, Sitting Room Giclee                   Art                           JM28185   Pick Up, McDonald, Jaeson, 7572 W. Ocitillo, Glendale, AZ 85303                   951 W. Watkins Road, Phoenix, AZ 85007   31298   0
8098   Guillaume Azoulay, Running Horses Lithograph         Art                           JM28185   Pick Up, McDonald, Jaeson, 7572 W. Ocitillo, Glendale, AZ 85303                   951 W. Watkins Road, Phoenix, AZ 85007   31298   0
8099   Asian Foo Dog Lithograph                             Art                           JM28185   Pick Up, McDonald, Jaeson, 7572 W. Ocitillo, Glendale, AZ 85303                   951 W. Watkins Road, Phoenix, AZ 85007   31298   0
8100   J. Conrad Wood  Flying High  Lithograph              Art                           JM28185   Pick Up, McDonald, Jaeson, 7572 W. Ocitillo, Glendale, AZ 85303                   951 W. Watkins Road, Phoenix, AZ 85007   31298   0
8101   Barbara McCann, Summer Home Embellished Giclee       Art                           JM28185   Pick Up, McDonald, Jaeson, 7572 W. Ocitillo, Glendale, AZ 85303                   951 W. Watkins Road, Phoenix, AZ 85007   31298   0
8102   Signed, Family Beach Scene Ltd. Print                Art                           JM28185   Pick Up, McDonald, Jaeson, 7572 W. Ocitillo, Glendale, AZ 85303                   951 W. Watkins Road, Phoenix, AZ 85007   31298   0
8103   Guillaume Azoulay, Kicking Horse Lithograph          Art                           JM28185   Pick Up, McDonald, Jaeson, 7572 W. Ocitillo, Glendale, AZ 85303                   951 W. Watkins Road, Phoenix, AZ 85007   31298   0
8026   Wladyslaw Brzosko, Vegetable Still Life Oil on Can   Art                           DD15796   Picks up Check, Elam, Ruby,120 N. Val  Vista Drive Lot 91, Mesa AZ 85213          951 W. Watkins Road, Phoenix, AZ 85007   31274   0
8027   Wladyslaw Brzosko, Forest Scene Oil on Canvas        Art                           DD15796   Picks up Check, Elam, Ruby,120 N. Val  Vista Drive Lot 91, Mesa AZ 85213          951 W. Watkins Road, Phoenix, AZ 85007   31274   0
8028   Wladyslaw Brzosko  Park Tryon II  Oil on Canvas      Art                           DD15796   Picks up Check, Elam, Ruby,120 N. Val  Vista Drive Lot 91, Mesa AZ 85213          951 W. Watkins Road, Phoenix, AZ 85007   31274   0
8029   Wladyslaw Brzosko  Three Boats & Red Barges Oil on   Art                           DD15796   Picks up Check, Elam, Ruby,120 N. Val  Vista Drive Lot 91, Mesa AZ 85213          951 W. Watkins Road, Phoenix, AZ 85007   31274   0
8030   Wladyslaw Brzosko  Margritte Bush  Oil on Canvas     Art                           DD15796   Picks up Check, Elam, Ruby,120 N. Val  Vista Drive Lot 91, Mesa AZ 85213          951 W. Watkins Road, Phoenix, AZ 85007   31274   0
8031   Wladyslaw Brzosko  Blossoming Bush  Oil on Canvas    Art                           DD15796   Picks up Check, Elam, Ruby,120 N. Val  Vista Drive Lot 91, Mesa AZ 85213          951 W. Watkins Road, Phoenix, AZ 85007   31274   0
2022   Native American Arrowhead & Spearhead Display        Antiques & Collectibles       RH50074   Snail mail reports, Marler, Kenneth, 3516 E. Monica Ave, Phx AZ 85032             951 W. Watkins Road, Phoenix, AZ 85007   31315   0
2253   2pc. Onyx Bookends                                   Antiques & Collectibles       JM28104   Temple, Terry, 4218 N 19th Pl, Phx, AZ 85016                                      951 W. Watkins Road, Phoenix, AZ 85007   31284   0
2254   Liberty Mfg. Co. Howdy Doody Metal Lunch Box         Antiques & Collectibles       JM28104   Temple, Terry, 4218 N 19th Pl, Phx, AZ 85016                                      951 W. Watkins Road, Phoenix, AZ 85007   31284   0
2255   Aladdin Hopalong Cassidy Metal Lunch Box             Antiques & Collectibles       JM28104   Temple, Terry, 4218 N 19th Pl, Phx, AZ 85016                                      951 W. Watkins Road, Phoenix, AZ 85007   31284   0
4016   Palliser Euro Leather Recliner & Ottoman             Estate & Personal Property    JM28104   Temple, Terry, 4218 N 19th Pl, Phx, AZ 85016                                      951 W. Watkins Road, Phoenix, AZ 85007   31284   0
4017   Palliser Euro Leather Recliner & Ottoman             Estate & Personal Property    JM28104   Temple, Terry, 4218 N 19th Pl, Phx, AZ 85016                                      951 W. Watkins Road, Phoenix, AZ 85007   31284   0
4026   Pier 1 Tufted Upholstery Accent Chair                Books                         JM28104   Temple, Terry, 4218 N 19th Pl, Phx, AZ 85016                                      951 W. Watkins Road, Phoenix, AZ 85007   31284   0
4027   Early 20th C. Burl Veneer Side Table                 Estate & Personal Property    JM28104   Temple, Terry, 4218 N 19th Pl, Phx, AZ 85016                                      951 W. Watkins Road, Phoenix, AZ 85007   31284   0
4030   Pottery Barn Gold Tone Ring Table Lamp               Estate & Personal Property    JM28104   Temple, Terry, 4218 N 19th Pl, Phx, AZ 85016                                      951 W. Watkins Road, Phoenix, AZ 85007   31284   0
4031   Cast Metal Greco Roman Figural Table Lamp            Estate & Personal Property    JM28104   Temple, Terry, 4218 N 19th Pl, Phx, AZ 85016                                      951 W. Watkins Road, Phoenix, AZ 85007   31284   0
8074   Deborah Liszt  Anticipation  Hand Embellished Prin   Art                           JM28104   Temple, Terry, 4218 N 19th Pl, Phx, AZ 85016                                      951 W. Watkins Road, Phoenix, AZ 85007   31284   0
2293   East Asian Brass Ceremonial Candleholder Boat        Antiques & Collectibles       RH50090   Throop, Richard                                                                   951 W. Watkins Road, Phoenix, AZ 85007   31295   0
2294   East Asian Brass Tip Centerpiece                     Antiques & Collectibles       RH50090   Throop, Richard                                                                   951 W. Watkins Road, Phoenix, AZ 85007   31295   0
4020   Ornate Inlay Black Lacquered Bar Cart                Estate & Personal Property    RH50090   Throop, Richard                                                                   951 W. Watkins Road, Phoenix, AZ 85007   31295   0
4021   2pc. Asian Motif Brass & Black Lacquer Nightstands   Estate & Personal Property    RH50090   Throop, Richard                                                                   951 W. Watkins Road, Phoenix, AZ 85007   31295   0
4023   Ornate Asian Motif Brass & Black Lacquer Chest       Estate & Personal Property    RH50090   Throop, Richard                                                                   951 W. Watkins Road, Phoenix, AZ 85007   31295   0
4074   4 Panel Bone & Abalone Asian Motif Privacy Screen    Estate & Personal Property    RH50090   Throop, Richard                                                                   951 W. Watkins Road, Phoenix, AZ 85007   31295   0
4075   Early 20th C. Oak Hanging Mirror                     Estate & Personal Property    RH50090   Throop, Richard                                                                   951 W. Watkins Road, Phoenix, AZ 85007   31295   0
4077   2pc. Inlaid Brass Urn Table Lamps                    Estate & Personal Property    RH50090   Throop, Richard                                                                   951 W. Watkins Road, Phoenix, AZ 85007   31295   0




                                     Case 2:19-bk-02843-SHG                               Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                                           Desc
                                                                                         Main Document   Page 106 of 111
8084   Chaiy Ng, Dancing Woman Gouache on Paper             Art                        RH50090   Throop, Richard                              951 W. Watkins Road, Phoenix, AZ 85007   31295   0
8085   Chaiy Ng, Dancing Woman Gouache on Paper             Art                        RH50090   Throop, Richard                              951 W. Watkins Road, Phoenix, AZ 85007   31295   0
8086   Chaiy Ng, Dancing Woman Gouache on Paper             Art                        RH50090   Throop, Richard                              951 W. Watkins Road, Phoenix, AZ 85007   31295   0
8087   Chaiy Ng, Dancing Woman Gouache on Paper             Art                        RH50090   Throop, Richard                              951 W. Watkins Road, Phoenix, AZ 85007   31295   0
8088   East Asian Temple Carving Foam Wall Hanging          Art                        RH50090   Throop, Richard                              951 W. Watkins Road, Phoenix, AZ 85007   31295   0
8089   Signed Horse Battle Mixed Media on Board             Art                        RH50090   Throop, Richard                              951 W. Watkins Road, Phoenix, AZ 85007   31295   0
8090   East Asian Temple Deity Foam Carving.                Art                        RH50090   Throop, Richard                              951 W. Watkins Road, Phoenix, AZ 85007   31295   0
8091   East Asian Temple Scene Foam Carving                 Art                        RH50090   Throop, Richard                              951 W. Watkins Road, Phoenix, AZ 85007   31295   0
8092   Le Minh, Portrait of a Girl Oil on Board             Art                        RH50090   Throop, Richard                              951 W. Watkins Road, Phoenix, AZ 85007   31295   0
8093   East Asian Carriage Scene Temple Rubbing             Art                        RH50090   Throop, Richard                              951 W. Watkins Road, Phoenix, AZ 85007   31295   0
8094   Asian Horse Race Print                               Art                        RH50090   Throop, Richard                              951 W. Watkins Road, Phoenix, AZ 85007   31295   0
2003   Tracy Beeler (b. 1958) "Indian Maiden" Bronze        Art                        JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2004   Ruby Panana Zia Native American Pottery              Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2005   Mae Mutz (1922‐1998) Hopi Native American Pottery    Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2006   Joy Navasie Frog Woman Native American Pottery       Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2007   Mae Mutz (1922‐1998) Hopi Native American Pottery    Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2008   Paqua Naha Frog Woman Native American Pottery        Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2009   Atq. Native American Santa Clara Blackware Pottery   Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2010   Linda Guzman Native American Apache Burden Basket    Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2011   Native American Apache Jingle Cone Burden Basket     Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2012   Native American Apache Jingle Cone Burden Basket     Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2014   Archie Castleberry Souix Ghost Dance Apostle Bronz   Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2015   Mae Mutz (1922‐1998) Hopi Native American Pottery    Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2099   Vtg. Junghans Regulator Hanging Clock                Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2100   Native American Apache Jingle Cone Burden Basket     Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2101   Native American Apache Jingle Cone Burden Basket     Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2102   Native American Apache Jingle Cone Burden Basket     Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2103   Native American Apache Jingle Cone Burden Basket     Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2104   Native American Apache Jingle Cone Burden Basket     Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2105   Native American Apache Jingle Cone Burden Basket     Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2106   Native American Apache Jingle Cone Burden Basket     Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2107   Native American Apache Jingle Cone Burden Basket     Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2108   Native American Apache Jingle Cone Burden Basket     Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2109   Native American Apache Jingle Cone Burden Basket     Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2110   Native American Apache Jingle Cone Burden Basket     Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2111   Native American Apache Jingle Cone Burden Basket     Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2112   Native American Apache Jingle Cone Burden Basket     Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2113   Native American Apache Jingle Cone Burden Basket     Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2114   Native American Apache Jingle Cone Burden Basket     Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2115   Native American Apache Jingle Cone Burden Basket     Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2116   Native American Apache Jingle Cone Burden Basket     Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2117   Native American Apache Jingle Cone Burden Basket     Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2118   Native American Apache Jingle Cone Burden Basket     Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2119   Native American Apache Jingle Cone Burden Basket     Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2120   Native American Apache Jingle Cone Burden Basket     Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2121   Native American Apache Jingle Cone Burden Basket     Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2122   Native American Apache Jingle Cone Burden Basket     Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2123   Native American Apache Jingle Cone Burden Basket     Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2124   Native American Apache Jingle Cone Burden Basket     Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2125   Native American Apache Jingle Cone Burden Basket     Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2126   Native American Apache Jingle Cone Burden Basket     Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2127   Native American Apache Jingle Cone Burden Basket     Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2128   Native American Apache Jingle Cone Burden Basket     Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2129   Native American Apache Jingle Cone Burden Basket     Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2130   Native American Apache Jingle Cone Burden Basket     Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2131   Native American Apache Jingle Cone Burden Basket     Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2132   Native American Apache Jingle Cone Burden Basket     Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2136   Native American Apache Jingle Cone Burden Basket     Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2137   Native American Apache Jingle Cone Burden Basket     Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2138   Native American Apache Jingle Cone Burden Basket     Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2139   Native American Apache Jingle Cone Burden Basket     Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2140   Native American Apache Jingle Cone Burden Basket     Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2141   Native American Apache Jingle Cone Burden Basket     Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2142   Native American Apache Jingle Cone Burden Basket     Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0




                                    Case 2:19-bk-02843-SHG                             Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                      Desc
                                                                                      Main Document   Page 107 of 111
2143   Native American Apache Jingle Cone Burden Basket    Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2144   Native American Apache Jingle Cone Burden Basket    Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2145   Native American Apache Jingle Cone Burden Basket    Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2146   Native American Apache Jingle Cone Burden Basket    Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2147   Native American Apache Jingle Cone Burden Basket    Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2148   Native American Apache Jingle Cone Burden Basket    Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2149   Native American Apache Jingle Cone Burden Basket    Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2150   Native American Apache Jingle Cone Burden Basket    Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2151   Native American Apache Jingle Cone Burden Basket    Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2152   Native American Apache Jingle Cone Burden Basket    Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2156   2pc. G. Ohmsatte Hornet & Mt. Lion Kachinas         Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2157   Hopi Sun Kachina                                    Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2158   2pc. H. Kinney Sheep & Konin Kachinas               Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2159   2pc. H. Kinney Wupamo & Morao Kachinas              Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2160   2pc. H. Kinney Auga & Eototo Kachinas               Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2161   H. Kinney Nangasohu Kachina                         Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2162   Randall Sahmie Mas tof Kachina                      Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2163   Randall Sahmie Mudhead Kachina                      Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2164   Vintage Hand Woven Native American Plate Basket     Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2165   Papago  Woven Eagle Basket Plate                    Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2166   Papago Hand Woven Butterfly Basket Plate            Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2167   Hand Woven Native American Basket Plate             Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2168   2pc. Hand Woven Papago Basket Plates                Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2171   2pc. Papago Woven Native American Basket Plates     Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2172   Betty Selby Native American Pottery Vase            Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2175   Marilyn Shula Native American Pottery               Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2176   Mae Mutz (1922‐1998) Hopi Native American Pottery   Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2178   2pc. Papago Woven Owl Basket Figures                Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2179   2pc. Papago Woven Native American Basket Plates     Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2180   4pc. Papago Woven Native American Basket Plates     Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2181   3pc. Papago Woven Native American Basket Plates     Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2182   2pc. Native American Woven Basket Vases             Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2183   3pc. Hand Woven Native American Mini Baskets        Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2184   Hand Woven Papago Native American Basket            Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2185   Hand Woven Apache Burden Basket                     Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2186   Hand Woven Papago Native American Basket Plate      Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2187   3pc. Native American Woven Baskets                  Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2188   Hanging Wicker Burden Basket                        Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2189   Hand Woven Apache Burden Basket                     Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2190   2pc. Papago Woven Native American Basket Plates     Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2200   Native American Apache Handled Basket               Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2201   Native American Apache Basket w/figural Design      Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2202   Large Native American Apache Basket                 Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2203   Large Native American Apache Basket                 Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2204   Native American Apache Jingle Cone Burden Basket    Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2205   3pc. Native American Apache Jingle Burden Basket    Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2206   3pc. Native American Apache Jingle Burden Basket    Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2207   2pc. Native American Apache Jingle Burden Basket    Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2208   2pc. Native American Apache Jingle Burden Basket    Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2209   Native American Apache Basket w/ Burden Basket      Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2210   2pc. Native American Apache Jingle Burden Basket    Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2211   2pc. Native American Apache Jingle Burden Basket    Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2212   2pc. Native American Apache Jingle Burden Basket    Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2213   2pc. Native American Apache Jingle Burden Basket    Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2214   3pc. Native American Apache Jingle Burden Basket    Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2215   5pc. Native American Apache Jingle Burden Basket    Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2216   20th C. Native American Apache Hand Woven Basket    Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2217   Native American Hand Woven Basket                   Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2219   Native American Santa Clara Blackware Pottery       Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2220   Hand Carved Jade Buddha Sculpture w/ Wood Base      Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2221   Diplomystus Fish 52 Million Year Old Fossil         Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2222   Atq. Hand Made Native American Pottery              Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
2226   Native American Minitaure Cradleboard & Jewelry     Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
8042   Beatien Yazz  Big Wind  Gouache on Paper            Art                        JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0




                                    Case 2:19-bk-02843-SHG                            Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                      Desc
                                                                                     Main Document   Page 108 of 111
8043   Jerry Lee  The Race is On  Gouache on Paper          Art                        JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
8045   Duke W. Sine (b. 1921)  How the People Pushed Up W   Art                        JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
8047   Warner, Yei Spirit Acrylic on Paper                  Art                        JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
8048   Carl Carpenter, Forest Scene Watercolor on Paper     Art                        JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
8051   Chinese Floral Scene Silk Needlepoint                Art                        JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
8054   Theodore Frick, Portrait of a Native Amer Oil on C   Art                        JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
8055   Chinese Floral Scene Silk Needlepoint                Art                        JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
8056   Jerry Lee  Winter in Navajoland  Gouache on Paper    Art                        JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
8057   S. Riley  Earth Year 1986  Lithograph                Art                        JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
8058   Tenvo, Desert Scene Oil on Board                     Art                        JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
8059   Robert Freeman  Two Lances  Etching                  Art                        JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
8060   T. James, Wrangler Ink on Paper                      Art                        JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
8061   Irene Manka  Just Reading  Watercolor on Paper       Art                        JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
8062   Lucien Vannerson  Desert Splendor  Oil on Board      Art                        JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
8063   David Paladin  Father Badger  Gouache on Paper       Antiques & Collectibles    JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
8065   Micheal McCarthy "Cows at the Fork" Etching          Art                        JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
8067   Robert Wagner  Red Rocks of Sedona  Watercolor on    Art                        JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
8069   Armand Durand  Christ Before Pilate' Etching         Art                        JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
8070   Ron Ropp, Red Rocks Watercolor on Paper              Art                        JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
8071   R.C. Gorman "Zia Jar" Lithograph                     Art                        JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0
8073   James R.  Nymph  Etching                             Art                        JE13986   Xuan, Huifang,2022 N Atwood, Mesa AZ 85207   951 W. Watkins Road, Phoenix, AZ 85007   31281   0




                                     Case 2:19-bk-02843-SHG                            Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                      Desc
                                                                                      Main Document   Page 109 of 111
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                      District of Arizona
 In re       J. Levine Auction & Appraisal LLC                                                                Case No.      2:19-bk-02843-SHG
                                                                              Debtor(s)                       Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
              For legal services, I have agreed to accept                                                 $                 35,000.00
              Prior to the filing of this statement I have received                                       $                 35,000.00
              Balance Due                                                                                 $                       0.00

2.     The source of the compensation paid to me was:

                 Debtor            Other (specify):

3.     The source of compensation to be paid to me is:

                 Debtor            Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

          I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
             copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.    Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.    Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.    Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.    [Other provisions as needed]
                  (a) advising and assisting the Debtor with respect to the obligations and limitations imposed upon it as a debtor
                  in bankruptcy; (b) advising the Debtor with respect to the continued operation of its business while in
                  bankruptcy; (c) advising the Debtor with respect to the treatment of claims against its bankruptcy estate and the
                  assumption or rejection of executory contracts; (d) preparing pleadings and applications and attending all
                  hearings and examinations necessary to the proper administration of the Chapter 11 case; (e) advising and
                  assisting the Debtor in the formulation and presentation of a plan of reorganization; and (f) any other necessary
                  action concerning any of the above-mentioned matters

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
               any other adversary proceeding.
                                                                       CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     March 29, 2019                                                           /s/ Wesley D. Ray
     Date                                                                     Wesley D. Ray 026351
                                                                              Signature of Attorney
                                                                              Sacks Tierney P.A.
                                                                              4250 N Drinkwater Blvd.
                                                                              4th Floor
                                                                              Scottsdale, AZ 85251-3693
                                                                              480-425-2600 Fax: 480-970-4901
                                                                              Wesley.Ray@sackstierney.com
                                                                              Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy

             Case 2:19-bk-02843-SHG                          Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                               Desc
                                                            Main Document   Page 110 of 111
                                                               United States Bankruptcy Court
                                                                          District of Arizona
 In re      J. Levine Auction & Appraisal LLC                                                                         Case No.       2:19-bk-02843-SHG
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Josh Levine                                                                                                                     100% of Membership Interest
 4362 E. Ludlow Dr.
 Phoenix, AZ 85032


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Sole Member of the corporation named as the debtor in this case, declare under penalty of perjury that I have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date March 29, 2019                                                         Signature /s/ Joshua Levine
                                                                                            Joshua Levine

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



           Case 2:19-bk-02843-SHG                            Doc 49 Filed 03/29/19 Entered 03/29/19 21:14:37                                            Desc
                                                            Main Document   Page 111 of 111
